Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I see in the Minutes that two Members spoke yesterday about delayed flights to Strasbourg on Monday. I would like to add that the flight from Amsterdam' s Schipol airport was also delayed and then cancelled. We were diverted to Basel-Mulhouse Airport. We were told that a bus would meet us there on arrival. In fact, it took 45 minutes after we arrived before the bus appeared at the airport. We finally got here, on Monday at 8.30 p.m., after some of us had spent more than 12 hours travelling.
This sort of service and difficulty in getting to Strasbourg on a Monday is quite hopeless. If the French Government insists that we continue to meet in Strasbourg, it could at least ensure, where flights are diverted to Basle, that buses arrive on time to meet the diverted passengers, otherwise it is quite pointless for us to try to arrive here on Monday and attend to any kind of business. I wonder if that could be added to the Minutes.
Mr President, I was booked on the same flight and I am rather embarrassed to admit that the airline was KLM, our national airline company. I hope that next time, also if any other airline company is involved, things will run more smoothly.
(The Minutes were approved)
Mr President, I would just like to draw your attention to something that concerns today' s agenda. We decided on Monday that the Council' s statement on the Fiftieth Anniversary of the Geneva Convention was to be postponed. I would just like to clarify that we will only be talking about the other items on this agenda today, and not about the Geneva Convention. This item has been postponed until the next part-session in March. It was erroneously included in today' s agenda.
Mr Swoboda, I can confirm what you have just said and there is, in fact, a printing error. The document that has been distributed contains inaccuracies, because the decision has been taken to postpone the debate.
Mr President, I just want to say that, as I was walking in this morning, I noticed two people smoking outside the Hemicycle. The smell is absolutely disgusting! Can you please do something about it?
I cannot do anything about it myself, but you are quite right. We need a quick way of educating people, including those who do not obey the rules decided upon in this House.
Regarding the problems caused by air travel delays, perhaps everybody who has had difficulty reaching Strasbourg for the present part-session should form a small group - although I am not sure that it will be small - to discuss the precise nature of the problems encountered.
Coherence of EU policies with development
The next item is the statement by the Council and the Commission on the coherence of EU policies with development.
Mr President, it is a great pleasure for me to address you for the first time on behalf of the Council presidency, particularly in view of the very important role that the European Parliament is bound to play in the near future, given the need to strengthen development policies at European Union level. The subject of the statement that I have the honour of presenting to you today, is the coherence of different Union policies with development policy.
I shall, of course, give the Commission an opportunity to add to some of the observations that I shall be making. I would like to start by emphasising the need we all feel, at EU level, to reconcile the extraordinary development and progress that we have seen in many areas of life - not least because of the marked technological impetus over recent years, which has benefited people in all walks of life, throughout the world, in terms of well-being and improvements in living conditions - with the fact that, at the same time, there has been a substantial increase in the pronounced imbalances between some regions and geopolitical areas of the world. This endangers the stability of the international system and jeopardises peace. We are all therefore duty-bound to seek to match our policies better to this objective of achieving greater stability and greater balance in the various parts of our planet.
The consequence of all this is a reassessment of development policies in response to the globalisation of economic and financial markets. A serious imbalance in the functioning of these markets has emerged, which has of course made it necessary to make important adjustments, which in turn inevitably mean new options as regards development policies. We will therefore find ourselves on the threshold of a new model for development policies which - and I would like to stress this - will require action on our part in four essential areas:
Firstly, there will be a need for more concerted action between all international players, by which I mean donors, requiring greater coordination, greater coherence and improved links between humanitarian aid and development policies; it will also require strengthening of the multilateral system and greater attention being paid to indebtedness and to financing and development problems. At the same time, however, there will have to be some changes in the framework within which those countries now receiving aid operate, particularly the need to fight corruption and to maintain democracy and good governance as fundamental principles in developing their political systems, together with a need to focus special attention on these countries' own policies for reducing poverty.
The second aspect of this new model for development policies relates to the need for a more integrated approach to development. This means not just an approach limited to development aid as the sole element of this policy, but a policy that also increasingly takes account of the role of other policies in the spheres of finance, trade and investment. Furthermore, this new model must respect the need for this integrated vision of development to be approached both from a global policy angle and also in the light of the various donor countries' own policies.
A third aspect of this new model that I would like to emphasise is a policy aimed at achieving our objectives. Since 1995, following a concerted international effort between the main donor states, involving in particular a reflection paper produced by the OECD' s Development Assistance Committee, it has been possible to establish some important objectives by way of guidelines for development policies, both at national and international level. As you will know, the aim of these objectives is to cut poverty by 50% by 2015, by increasing compulsory schooling, by significantly reducing child mortality rates, and by implementing a raft of social welfare measures with a view to effectively achieving this objective. This would mean moving away from the situation of extreme poverty in which more than a third of the world' s population lives, and moving away from the extremely poor living conditions suffered by over a billion people. This is an extraordinary state of affairs, which certainly means that if this objective is to be achieved the international community as a whole will have to participate and intervene actively.
And that brings me to the fourth aspect of this new development model that I would like to emphasise. Particularly in recent years, development policies have been regarded as an increasingly global matter, and yet there is apparently a lack of strong international leadership. The concerted actions of the United Nations institutions have played an important role here, as has the Bretton Woods system. I have in mind, in particular, the important impetus given to this debate by the World Bank, especially through its Comprehensive Framework document, and by the International Monetary Fund, where, for the first time, an institution of this kind has put the problem of reducing poverty at the centre of its policy guidelines and has forged a hitherto unimaginable link, for a body of this type, between debt relief and poverty. This new role for international organisations on development issues is also a good reason for us to consider the role of the European Union in this context.
The Portuguese Presidency has highlighted the need for the European Union to combine its highly important international role as the main donor with a leading role - and a more active one - in this movement to reform international development policies, and to create greater scope for coordination, in particular with the United Nations system and the Bretton Woods system.
If we are to strengthen the European Union' s role in international development policies, we believe that it is basically necessary to take three kinds of action. Firstly, we need to make the EU' s development policy more effective. As you know, an exercise was carried out in 1995 involving an overall assessment of development policies, and the results of this overall assessment exercise were presented during the German Presidency. The main conclusions emphasised the need for a more coherent EU policy and a more strategic overall EU approach to development issues. The key aspects were the need for greater coordination and greater complementarity between policies, the need for harmonisation and simplification of the present organisational framework for the Union' s present cooperation policies, the need to make the EU' s aid management more efficient and, in particular, to review its mechanisms for intervention, and also the need to reinforce the assessment system and to introduce greater transparency into the process for granting aid.
A second aspect worth highlighting underscores the need for EU policy and the policies of the Member States to complement each other more. It is widely known that a significant proportion of aid is today granted under the Member States' national policies, which are not always complementary or well coordinated. A great deal of the waste and inefficiency associated with aid from the European Union and its Member States is the result of precisely this lack of coordination and complementarity between the actions of individual Member States and the proposals and actions of the European institutions. In this respect it is also absolutely vital that we should do our utmost, as soon as possible, to create stronger mechanisms for ensuring that the policies adopted by the Member States and European Union policies are coordinated and complementary.
The third aspect I would like to highlight is the strengthening and coherence of EU policies, the central theme of today' s debate. Firstly, we are all aware that it is not enough just to improve aid conditions and that there is a need for better coordination with other European Union policies, so that development objectives can be achieved, not merely through aid and support, but also, first and foremost, through a more integrated approach to the various different policies that contribute to the objectives of development. As you know, a Council Resolution was approved, in June 1997, under which the Commission was required to present evaluation reports. The first such report was presented to the Council in May 1999, and it referred to certain aspects of policy coordination, notably in the fields of peace building, food safety, fisheries and migration. But as you will also be aware, we are waiting for a Commission communication on coherence, together with the communication on development policy. Over the coming months, that is to say during the Portuguese Presidency, this debate will of course be enriched by the contributions that the Commission has undertaken to present to us.
It is evident that the scope for achieving coherence between policies will always be limited and it is only natural for there to be some contradictions between policies as these are means of balancing and weighting the contradictory and conflicting interests within the European Union. Only in this way is it possible to manage some degree of contradiction between policies. But, quite apart from this, we would like to emphasise that, if we are to strengthen the coherence of European Union policies in the present circumstances and in the economic situation currently facing the Union, we need to give serious consideration to various issues associated with the dynamics of the European Union itself. By this I mean, of course, the internal dynamics of the European Union. We know that the European Union has its own dynamics, which stem above all from the Treaty of Amsterdam, which has reinforced its political dimension. This inevitably has important consequences for the proposal for coherence in policies relating to development. We will also have to await the outcome of the work of the Intergovernmental Conference as regards enlargement, to see to what extent the internal dynamics of the European Union are directed towards increasing the coherence of its policies, and, as regards development in particular, to what extent it also contributes to appropriate institutional arrangements for achieving this objective.
The second aspect that we need to consider, in relation to the coherence of policies, is development policy in the context of the Union' s foreign policy. We know that the Union has entered a new era as regards its foreign policy, and we know that, with the creation of the High Representative, of the Rapid Reaction Force and of the military crisis management capacity, there is a whole trend towards confirming the status of the European Union that we should not underestimate when we consider the role of development policies. We also know that there are issues associated with political dialogue, with the adoption of common positions or joint actions, with the preparation of joint strategies, with preventive diplomacy, and with the development of regional capacity for crisis prevention and management. There can be no doubt that implementing and developing all these aspects will inevitably make an important contribution to strengthening the role of development policies in the context of the European Union' s foreign policy.
It has to be said that, in approaching development policy in the context of foreign policy, the European Union is bound to go down the same road as many Member States have done with their own development policies in the context of their individual foreign policies. The success of this is bound to involve a need to strengthen decision-making mechanisms and institutional structures relating to the common foreign and security policy, so as to secure better coordination between instruments of development policy and instruments of foreign policy.
In this context, we are convinced that we need to move away from the post­colonial model towards to a truly European model of development aid. I say this because we know that, in Europe, development policy has been very much shaped by the policies of certain Member States, in view of the post-colonial concerns of those states.
The third aspect that needs to be considered is European Union policy and Member States' policy. Coherence of policies at European level certainly means better coordination of Member States' policies with the European Union' s development policy. If we do not establish improved mechanisms to ensure coherence between national policies, it will certainly be more difficult to deliberate against a background of greater coherence in European Union development policy.
Ladies and gentlemen, the fourth and final aspect that I would like to draw to your attention, regarding development policy, is, of course, the Development Council. There have been discussions, especially in recent months, about the role the Development Council could play in relation to EU policies. As you know, there is a glaring difference between the status of development policies and other EU policies - you only have to look at the difficult circumstances surrounding the EDF' s financing, or rather lack of financing. It is difficult to imagine achieving greater coherence in the European Union' s policies without the Development Council playing a more active and interventionist role in relation to political decisions, which clearly come under the development banner and which are being dealt with in other Councils, in other decision-making forums, ranging from the Agriculture and Fisheries Councils to the Environment Council. Up to now, the Development Council has not had any opportunity to make its voice heard or to intervene in relation to these decisions.
So without a more active role for the Development Council in the overall coordination of political decision making which, although it directly impacts on the European Union' s development policy, is largely being dealt with outside this decision-making forum, it will certainly be difficult to establish a more coherent European Union policy on development objectives. The views of the European Parliament on this issue too, will certainly be both timely and welcome.
. Let me start by saying something about the successfully concluded negotiations between the EU and ACP countries. I would like to remark that it was a very positive experience taking part in those negotiations. I saw Member States working as a team, which was indeed a wonderful experience.
There was also deep satisfaction on both sides when this was over, not just because it was over, but because we all knew that we had achieved something together, the EU and the 71 ACP countries. That is something that the world needs and is a very good signal in the framework of the whole discussion of globalisation.
I shall outline some of the major innovations in the new agreement. We explicitly address corruption; we establish a framework for dealing with the problem of immigration for the first time ever. We promote participatory approaches, we ensure the consultation of civil society on the reforms and policies to be supported by the EU. We refocus development policies on poverty reduction strategies. We base the allocation of funds not only on an assessment of each country's needs, but also of its policy performance. We create an investment facility to support the development of the private sector. We rationalise instruments and introduce a new system of rolling programming, allowing the Community and the beneficiary country to regularly adjust their cooperation programme. We decentralise administrative and, in some cases, financial responsibilities to local level with the aim of making cooperation more effective. We improve the policy framework for trade and investment development. We enhance cooperation in all areas important to trade, including new issues such as labour standards and the linkages between environment and trade. After Seattle I am sure you will appreciate the significance of these agreements.
Let me turn to some of the more important points. Firstly the agreement on political issues. The new agreement will entail a firm commitment on both sides to good governance as a fundamental and positive element of the partnership, a subject for regular dialogue in an area which enjoys active Community support. Secondly, a new procedure has been drawn up for cases of violations of human rights, democratic principles and the rule of law. In comparison with the current procedure, the new one puts more emphasis on the responsibility of the state concerned and allows for greater flexibility in the consultation process, with a view to conducting an effective dialogue leading to measures to be taken to redress the situation. In cases of special urgency involving serious violations of one of these essential elements, measures will be taken immediately and the other party will be notified.
Thirdly, the EU and the ACP have also agreed on a new specific procedure to be launched in serious cases of corruption. This is a real innovation, both in the EU/ACP context and in international relations in general. This procedure will be applied, not only in cases of corruption involving EDF money, but also more widely in any country where the EC is financially involved and where corruption constitutes an obstacle to development. It is thus not confined to EC activities. This is a very important aspect, taking into account the fundability of public finances. By adopting such a provision in the partnership agreement, the EU and the ACP States are together sending a clear and positive signal that will doubtless be appreciated by European taxpayers and hopefully also by European investors.
Another new theme in the ACP-EU agreement is migration. We have reached a balanced agreement on cooperation in this area. This new dimension to the partnership agreement reflects the guidelines espoused by the EU in accordance with the Treaty of Amsterdam and with the conclusions of the European Council in Tampere in Finland in October 1999.
The European Union undertakes to develop and implement an immigration and asylum policy founded on the principle of partnership with the originating countries and regions. The agreement concluded with the ACP countries paves the way for new initiatives, in particular on the rights of third country citizens within the EU, and measures facilitating their integration. We also agreed on provisions to address questions related to illegal immigration. The EU and the ACP states will initiate the process aimed ultimately at defining, within a framework to be negotiated with each and every ACP country, the ways and means of repatriating immigrants illegally present on the territories of each party. This also covers persons from third countries and stateless persons.
These very innovative approaches provide a good opportunity to improve governance. The agreement also offers a good framework to underpin the mutually reinforcing effects of trade cooperation and development aid. We have agreed on a process to establish new trading arrangements that will pursue trade liberalisation between the parties and to formulate provisions on trade-related matters. We have met the concerns of the ACP states as far as the time-frame of the trade negotiations is concerned.
Negotiations will start no later than 2002. This two-year preparatory period will be used to strengthen regional integration processes and the ACP countries' capacity to conduct trade negotiations. A six-year period is programmed for these negotiations. We will take account of the economic and social constraints of the ACP countries in two ways: firstly, through human and social development policies to accompany economic and trade reforms and, secondly, by helping the ACP states to become active players in the international economic and trade system through capacity-building and cooperation in multilateral forums.
This approach will lead us to a fully WTO compatible regime. Economic operators will be more inclined to establish closer relations with their ACP partners. Domestic and foreign investment will grow and more know-how and technology will be transferred, all of which will boost the ACP countries' competitiveness and ease their gradual integration into the world economy. In addition, the agreements with the EU will act as an anchor. They will lock in the economic reforms, just as national and economic reforms will be stabilised by both parties' commitments under the agreements. The rationale behind this new approach is also based on the idea that open trade policies combined with social development policies will lead to economic growth and poverty reduction.
Another important aspect is the improvement of the EU' s trade regime for all least-developed countries, 39 of which are actually in the ACP group. This process will take place in the coming five years so that, by 2005, the LDCs' exporters will have free access for essentially all their products on the EU market.
As regards the volume of the next EDF, the EU has made its financial proposal. It is based on the principle of reconciling the need to maintain a substantial amount of financial resources in a period of limited official development assistance budgets with the need to make Community aid more effective.
Today about EUR 9.5 billion of previous EDF resources are uncommitted. The EU is committed to mobilising these remaining balances, plus the new EDF resources, over a seven-year period, that is to say, before the entry into force of the next financial protocol. This will enable the Community to substantially increase annual flows of commitments and payments during this period. We are thus not moving into a period in the coming years of reduced activity, we are moving into a period of increased activity.
Such a commitment entails an in-depth reform of procedures and implementation modalities on both sides. There is a very real link between the reform process in the Commission as such, and our ability to deliver on the ground which is the basis of the deal with the ACP countries.
Turning to our development policy, I would say that the global context has changed drastically. The marginalisation of many economies, increased poverty in the world, the need for better management of environmental interdependence, the destabilising effects of migration and the worrying consequences of armed conflicts and pandemic diseases are all major concerns.
It is within this changing global framework that we have to position ourselves. Fortunately evaluations of EC aid give us a meaningful tool to improve what we are doing and also hopefully to meet the challenges I have just mentioned.
To focus on the input coming from the evaluations, I would mention the following problems: the objections of Community policy are too numerous and too vague and this adversely affects coherence. This is due to the complexity of our own structures, but also to very real inconsistencies between sector policies and interests in the Member States.
The Commission has an aid system that is too complex and fragmented in terms of instruments, procedures and institutional mechanisms. Often policies are more determined by the instruments available, than by policy objectives and clearly-defined priorities. Human resources are too thin in relation to the volume of aid that we are supposed to manage. On average, to manage $US 10 million of aid there are 2.9 staff at the Commission, compared with 4.3 at the World Bank and between 4 and 9 in major Member States. This is a real problem: there are too many different financial instruments, each with its own characteristics and in particular a series of different budget headings. This is difficult to reconcile with the needs of an effective management system.
In order to face and solve these problems the Community needs to engage in an effective dialogue with Member States and Parliament. It is absolutely crucial that we tackle the coherence issue in a realistic and pragmatic way, which means holding the debate in the appropriate institutional framework, that is, the Council and Parliament.
The lack of concerted action among the 15 Member States themselves and between them and the Community also needs to be addressed. By focusing the Community's development policy on internationally agreed targets and strategies we will pave the way for better complementarity with the Member States. This is very much the line also just presented by Minister Amado. When we talk policies nowadays, we engage in a process of convergence. This is part of the solution.
We are in the process of formulating new policy guidelines and we need to identify priority areas for Community action. Everything has become more and more complex. This is also true of development cooperation. No single donor is in a position to address the whole spectrum of themes, ranging from macro-economic issues to the regulatory framework or from sectoral policies to a variety of new cross-cutting themes such as gender, environment, good governance and institutional reforms.
It is important to find flexible mechanisms that accommodate a division of labour according to the expertise and capacity of the various donors in each developing country. This should be done at Member State level and should lead to the formulation of sector policies for Community action. This is where we want to go.
To identify the EC's priority areas of support, account has to be taken of the Community's specific features in relation to the Member States and to international institutions. I will mention just a few: our ability to combine development policy with trade policy and to ensure synergies between aid and economic cooperation; our neutrality and defence of overall Community interests; the fact that we represent a critical mass and are able to do relatively large jobs compared to what individual Member States can normally do. Also, our presence on the ground: basically, I find the biggest value we represent is the very fact that being a successful regional cooperation endeavour ourselves, we are seen as a neutral, welcome partner for this experiment world-wide - something which nobody else can claim to be.
It is vital to make Community policy more effective and to develop a more operational strategic framework. It is this dual challenge that the Commission has to take up, by framing in the months ahead a proposal for a general policy statement. We will launch a broad and open consultation process in order to get the views of all the different parties interested. I see the process not quite but almost as important as the content and we will put all our resources into participating actively and we invite everybody to participate.
Parallel to this we have also embarked on the process of improving coherence and clarifying and bringing to the surface and into the open the real or imaginary problems we are having in this respect. This will be an ongoing process which I see as a kind of continued quality control effort and I invite Parliament to participate in this ongoing effort to improve the coherence of what we are doing.
Mr President, I would firstly like to thank Mr Amado and Mr Nielson. I am pleased that Mr Amado talked about the EDF. The problem, however, should not be sought within this Parliament or the Commission; it is the Council that needs to make a decision on the EDF budget. This sermon, therefore, really belongs in the Council.
Mr President, I thank Mr Nielson. He has talked extensively about the new Lomé Convention, although this is not really the topic of this morning' s meeting. We want to talk about coherence. This is the topic. Ever since the early nineties, the European Parliament, the European Commission and the European Council of Ministers have recognised that this coherence of European policy is leaves something to be desired, especially in the field of development cooperation and in other EU policies.
This problem has been highlighted on several occasions, to whit in 1992, in 1995 and 1997. The examples are all quoted in a resolution which lies before us. I have raised questions regarding this issue for years now. In fact, the obligation for coherence of policy was even included in the Treaty of Amsterdam in 1997. In 1998, it was agreed that the European Commission should publish an annual report which highlights any improvements. But what have we seen since then? Fine words, as is the case again today, but no report. It is too crazy for words, really. It is a fact that we are dealing with contradictory policy. Time and time again, good intentions are formulated but nothing is implemented. It is, therefore, with good reason that we bring this up here today.
I would like to give you a few examples to illustrate these contradictions. A number of developing countries grow sugar cane for sugar production. In the Union, sugar is produced from sugar beet. In order to prevent this cheap sugar from the developing countries from competing with the more expensive EU sugar, a considerable import levy is imposed on cane sugar. The result is that the export of cane sugar from the relevant countries to the Union is significantly restricted. At the same time, we give these countries an enormous amount of development aid. A Minister from one of the Caribbean islands which produce sugar cane once told me: If you just allowed our sugar access to the European Union, we would not need your development aid at all.
Another example is cacao. The European Union intends to permit 5% of alternative fats in chocolate in order to harmonise the internal market. This could just as well be 0% - the internal market would still be harmonised. By pitching the percentage level at 5%, which is now likely to be the case, it is almost certain that hundreds of thousands of small cacao farmers in developing countries will be put at a disadvantage. It seems to be heading this way nevertheless. What are we actually doing then? This is also typical of a policy which makes citizens wonder what Brussels actually does? It seems that European industry is more important here than our own principles, our own coherences and the interests of the developing countries.
There are also shocking examples in terms of sanctions and embargoes. Why institute an oil boycott against Haiti and not against Burma, where an elected President is imprisoned, parliament has been sent home and some of the MPs have been put in jail or even murdered? Why not institute an oil boycott against Sudan, where a great deal of the fighting is still going on, with weapons, no less, funded by the oil companies which are based in the same areas where the refugees are? The inconsistency is astonishing.
Here too, Mr Nielson mentioned another good example regarding the new Lomé Convention. If the new Lomé Convention is simply put into operation, without eradicating all these inconsistencies from the policy, the policy will then be built on shifting sands - to use a biblical expression. The Council has quoted examples of inconsistency time after time: in agriculture, commerce, in conflict prevention, in the peace operations, in the fisheries sector, migration and environment. Mr Nielson, what we are waiting for is a good report on these inconsistencies and a number of specific proposals to eliminate these from the policy. Once again, all your fine examples, your marvellous policy - and I include the Secretary of State in this - will otherwise be built on shifting sands and will not really come off the ground. This is also at the request of the citizens. We have been saying this ourselves since back in 1992: this is the topic of this debate. I hope the message strikes home and I really hope that you will soon produce a report which contains measures.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, following the same line as Mrs Maij-Weggen, I believe that we have a number of representatives here who all feel passionate about contributing to this debate. The topic touches the very core of the European Union.
Let me begin by specifying precisely what we are debating. Article 178, Title XX of the consolidated Treaties of the European Union reads as follows: "The Community shall take account of the objectives referred to in Article 177 in the policies that it implements which are likely to affect developing countries" . What are the objectives which each EU policy needs to take into account? Article 177 specifies these objectives as "sustainable economic and social development of the developing countries, and more particularly the most disadvantaged among them" , the "smooth and gradual integration of the developing countries into the world economy and the campaign against poverty in the developing countries" .
Mr President, these are no arbitrary objectives. These are articles, statutory articles, which form part of the European acquis established by law with which the European institutions and Member States must comply. Every statutory article should, of course, not just be judged on its regularity, but also on the importance of its contents.
I am of the opinion - and luckily I am not alone in this - that the principle of policy coherence is essential to every government which aims to be a credible servant of its citizens. The interests of the citizens are only served by a credible and reliable government. This is important if the government wants to gain the trust of society, and also important from the point of view of effectiveness, for coherence is required in order to use the restricted means efficiently.
We should not make reality out to be more rose-tinted than it really is. Reality is obstinate. It is up to the government to deal with this fact in a transparent and open manner, without any backhandedness. The government is obliged to show up any of its dilemmas, and to show where, when and why, problems occur with coherence of policy, rather than sweeping it all under the carpet.
What we are talking about here today is not an issue which can be toyed with at leisure. Poverty in the third world is a harrowing problem that demands urgent attention. It is only natural that we in Parliament guard the interests of our citizens, but it is also in the interest of our citizens to live in a stable, international environment, in which the goal of human safety is pursued. This is a moral interest, a safety interest and is, ultimately, even in the interest of our economy.
In whose interest is it really if European taxpayers' money is used to support economic development in Namibia, and if, at the same time, the economic activity of poor cattle farmers in the same country is drastically undercut by rigorous export subsidies, financed by the same tax payers? We are all acting as if this is not really happening, but we all know that it is.
It is not our task as MEPs to adopt an ostrich policy and bury our heads in the sand. The general interest of policy coherence is, therefore, a responsibility of the Commission as a whole, of the Council, and of the European Parliament. This responsibility cannot only be borne by the Commissioner for Development and Humanitarian Aid, however much we like to see him or hear him talk, or by the Development Council or the parliamentary Committee on Development and Cooperation. What we need here is an integral approach. After the lucid and closely reasoned explanation of this approach presented by both Mr Amado and Mr Nielson, I would like to note that we are very much looking forward to the proposals, not only by Mr Nielson, but by the entire Commission, in order to make the policy coherent as a whole.
This is why we urge the Commission, in this sharp and clear resolution, to develop specific instruments. We need to pinpoint, and draw up an inventory of, the problem areas for coherence. We need to make it evident which problems we are solving and which we have not yet solved. This is why I advocate a monitoring centre for coherence which makes this apparent. This is why we need to set up inter-service task groups in the Commission, in the Council and in Parliament which can police the attainment of coherence.
Mr President, ladies and gentlemen, if our neighbour' s roof is leaking, we can lend him pots and pans to collect the water, but it is, of course, more effective to help him plug the leak in the roof. The crisis in last year' s Commission has been solved today, but the Commission must now produce a policy in which we get full support for a coherent approach, which, no doubt, the entire Parliament will soon demand in the resolution.
I would wish the Commissioner all the best in his battle within the Commission and wish Mr Amado the same within the Council.
Mr President, let us be clear from the outset: when it comes to cooperation, coherence is far from being the watchword. The Treaties provide for the European Union to help developing countries to develop but, as the previous speakers have explained so well, there are various distortions to these declarations.
The first area of incoherence is the lack of consultation between the Union and the Member States on individual cooperation policies. This gives rise to serious malfunctions, because some Community programmes duplicate national programmes, whereas they might have helped other projects about which nothing is done. And let us not forget that the de facto neo-colonial policy of certain Member States does nothing to help the countries which they are supposedly helping to develop.
The second area of incoherence is aid to authoritarian regimes. We state that good governance and an end to corruption are mandatory but we continue to pour hundreds of thousands of euros into Swiss bank accounts via the portfolios of a number of Heads of State.
The third area of incoherence is human rights. We say that we want to protect human rights. We encourage developing countries to respect human rights. We even adopt numerous resolutions condemning every violation of human rights. We ally ourselves with demonstrations and international campaigns. And yet, at the same time, we allow the arms trade to proliferate and do not even attempt to limit the trade in the most atrocious forms of arms such as anti-personnel mines. Nor do we do much to really prevent human rights violations.
The fourth area of incoherence in the European Union' s cooperation policy is this: how do you expect to help development by pillaging the natural resources of the people you are helping. The European Union must leave fish for local fishermen to feed local populations instead of systematically destroying maritime resources through intensive fisheries. We must leave raw materials so that local manufacturers can process them. I will not even mention oil; we are all aware of the policy of groups such as Elf and Total in Africa.
Furthermore, and this will perhaps soon be the fifth area of incoherence, we demand respect for biodiversity, for example so that everyone can produce from their own seeds and preserve the richness of nature; but at the same time, and this was apparent during recent negotiations, we force ACP countries to sign TRIPS agreements. These agreements risk being extended to living organisms, which would mean the death of biodiversity and the return of de facto slavery for small-scale farmers in the south, at the hands of the multinationals.
And yet, and this is the sixth area of incoherence, we do not defend the application of the current Treaties. On the one hand, we vote for a budget line for the fight against AIDS and, on the other hand, we do nothing to ensure compliance with mandatory licences within the framework of the very same TRIPS, despite the fact that this would allow developing countries to produce their own medicines and halt the AIDS massacre.
Similarly, during the WTO negotiations, at a time when, to quote the second paragraph of the Schwaiger report, "the current trade liberalisation process has not yet brought significant benefits for large parts of the population of developing countries, especially the poor" , the European Union continues to defend the liberalisation of trade and intends to put an end to the system of favouring ACP countries, albeit with a transitional period of several years, instead of strengthening it, especially for the poorest countries.
The eighth area of incoherence is of a political and practical nature. We are always saying think globally, act locally. And yet we disregard local development agencies and prefer to negotiate with national governments and subsidise northern NGOs at the expense of local programmes and southern NGOs.
And what about agriculture and the environment? Still more problems, still more areas of incoherence which I might have highlighted, not to mention research, emigration or health. In short, we claim that we want to help developing countries and, at the same time, we encourage the liberalisation of trade, which we acknowledge runs counter to that very objective. I say it again, the European Union' s cooperation and development policy is not coherent. and on behalf of the Green Group I call on Parliament, the institutions and the Commission to make a joint effort, at long last, to put some coherence into our policy.
Mr President, I feel that this debate is particularly timely and appropriate, not just because development is in general an important issue, but because it is also a topical one.
Seattle was a failure, and north-south relations were in the spotlight for all the wrong reasons. The meeting held in that North American city demonstrated that globalisation is having seriously unbalanced and negative effects on poorer countries. The Tenth United Nations Conference on Trade and Development is being held right now in Bangkok, and is suffering the consequences of that failure. In the meantime, however, as has already been mentioned, the negotiations on the future of the Lomé Convention have been concluded. This goes to show just how topical this subject is. We could also add to the list the next EU-OAU summit which it has finally been agreed to hold in Cairo in April.
However, I would also like to add that any analysis, no matter how superficial, inevitably leads us to the conclusion that something - or even a great deal - is amiss with north-south relations, including those between the European Union and the less developed countries. You only have to realise that the category of "least developed countries" has grown from 25 to 48 countries over the last 30 years, and now represents 13% of the world' s population, yet this category only accounts for 0.4% of world exports and 0.6% of world imports or be aware of the unfortunate fact that official development aid from rich countries has fallen by around 23% since 1990. Furthermore, the recent Community budget cuts in this area, for the present financial year, are part of this trend, as well as sending an undesirable and misguided political message.
Michel Camdessus, a fair man who is still director of the International Monetary Fund, said in his speech at the opening of the UNCTAD conference, and I am now quoting, that the international community gives with one hand and takes away with the other. He was of course talking about the aid granted by developed countries to less developed countries. It may seem ironic that this statement should come from someone in his position, but he did indeed say this, and I heard it with my own ears. This comment certainly seems to me to reflect the current situation, and I accordingly wish to stress that it is vital to rethink north-south relations and break the mould. In particular, we need to reconsider the role of the European Union in this area, as I am certain that one of the Union' s strategic objectives must be to promote a new and more equitable world order. It is therefore essential to review the present process of globalisation, bearing in mind the underlying approach and dominant interests on which it is based, and to consider the enormous and damaging effect that it is having on the less developed countries, particularly in this context.
A new agreement has been reached with the ACP countries. This is a positive development in itself, especially given the pressures to terminate it and the fact that various Member States did not wish it to continue. We will have an opportunity in due course to consider the exact terms of this agreement in greater depth, but meanwhile there is no doubt that the European negotiators were more timid and failed to live up to the proposals that we formulated at the appropriate time, even if the new agreement does include some new and innovative points. Certain politically important aspects of the new partnership agreement will have contributed to these. This was without a doubt the result of a complex negotiating process in which both parties made major concessions, and this is certainly true of the European Union, especially in the field of good governance and trade. But it was above all the result of a stronger ACP group, which obviously found new courage following the events in Seattle. I particularly wish to stress that a new way of looking at these issues seems to be emerging, especially as regards trade, and it is certainly necessary to tackle this area.
Lastly, we need to go further in our development aid policies towards developing countries. I have in mind budgetary and financing aspects, indebtedness, assistance in sensitive areas such as food safety, humanitarian, educational and health-related issues, and also fields such as the environment, investment and access to information and new technologies. This also applies to the sphere of trade, where we need to ensure real coherence between development policies and other Community policies, and also between both types of policy and corresponding policies originating in the Member States. We cannot simply forge ahead with something that in the past has shown itself to be inappropriate and wrong-headed.
Mr President, having listened to the Council and the Commission today, I just had to look at my agenda. Yes, it does say: 'Coherence of different Union policies with development policy' . But we have not heard a single word on this subject, and I find that deeply embarrassing. We have been waiting for a report on coherence for years. It ought to have been here in writing today and, after having heard Mr Nielson' s speech, I can well imagine that he is up against a lot of powerful opposition in the Commission. I know that the Commissioner himself has some strong and extremely reasonable opinions on coherence, and these are what I should like to have heard expressed here today. Because the joint motion for a resolution proposes a range of effective mechanisms for ensuring coherence, I shall use the very short time allotted to me here just to mention one more such mechanism, namely obliging the Commission to carry out an evaluation of new, relevant legislation from this aspect. I also want to focus on the catastrophic effect the EU' s common agricultural policy has had on developing countries: dumping of beef in Sahel and South Africa, tomato purée in West Africa and milk powder in Jamaica. The examples are, I hope, all well known. In any case, they are known all too well to the producers in the ACP countries who are affected by these measures and who have to destroy their products because they cannot compete with EU-subsidised products. European taxpayers contribute EUR 40 billion per year in support of agriculture in the EU. This is money which is helping to impede the development of the agricultural sector in the developing countries, which accounts for 69% of the total work force there compared with 1.7% in the EU. Add to this the fact that the agricultural sector accounts for 34% of the developing countries' gross national product, compared with 5.3% in the EU. There is neither coherence nor human decency here. Why will neither the Council nor the Commission admit the fact?
Mr President, how policy decisions are arrived at is surely fundamental. The Prime Minister of the United Kingdom and his Foreign Secretary yesterday made statements on their policy in regard to the voting system within the Council. They pointed out that the UK, France and Germany far exceed the other countries of the European Union at present in terms of population. They then drew the conclusion that population size should be reflected in the voting system and that the United Kingdom would not surrender its veto.
Is the Council discussing this issue? Is it prepared to maintain a democratic veto based on population strengths or is it still moving towards a simple majority vote of Council members, rather than a vote reflecting the population in Europe which they democratically represent? Have the UK representatives indicated to the Council their decision and proposal and what, if any, consideration has been given to it?
As this voting matter is vital to the democratic future of this Union, surely it should receive priority consideration. How decisions are made is all-important.
co-president of the ACP-EU Joint Assembly. Mr President, I thank the Council and the Commission for their statements this morning, but I will concentrate on coherence policy because that is what the agenda says we are talking about.
Much as I agree with the requirement to hold a debate on the coherence of different Union policies and development policy, I question whether today is the time to be holding it. However, the Council statement gave me hope for the future. It is quite obvious to me, as someone who specialises in development policy, that there are many areas where lack of coherence is dramatically affecting developing nations. I will give some examples shortly. However, I remind this House that, back in June 1997, a Council resolution acknowledged the fact that there is a serious lack of coherence in some of the EU policies in relation to its development cooperation policy. This was followed by a request from the Council to the Commission to provide an annual report, the first of which was to be discussed in 1998. We still await the first report, and that is why I believe this debate was premature, as the Commission had little to say on coherence this morning.
The areas identified by the Council are specific areas where policy coherence is particularly important, such as peace-building, conflict prevention and resolution, food security, fisheries and immigration. Some of these issues have been discussed in depth. I personally feel that issues such as peace-building and conflict prevention and resolution are very much the domain of African Heads of State, with capacity support from the European Union and the OAU acting as arbiter.
The issues that are really affected by lack of coherence are in areas such agriculture, trade, environment and biodiversity, but herein lies the real problem: these are the highly sensitive areas of policy within the European Union as a whole and in this Parliament in particular. Members of this House will have differing views, even within the same political parties, depending on (a) which country they come from or (b) which committee they sit on.
There are areas of coherence I would like to see as a member of the Committee on Development that would probably horrify some of the members of the Committee on Agriculture or Committee on Fisheries. As a lack of coherence, one can cite as Mrs Sandbæk did, the exporting of milk products to Jamaica at prices far below production costs there which has almost ruined the Jamaican dairy industry. We have beef exported to southern Africa, to Namibia and South Africa, which then sell their indigenous beef to Swaziland, so that Swaziland can fill its export quota back to the European Union. Remember too, some countries blocked an agreement with South African trade for four years.
If we simply import raw materials from these developing countries, rather than allowing them the add-on value of producing their finished articles in their own country, we deny them the very poverty-eradication that we have set as our top principle in helping developing nations.
I am not surprised the Commission is having trouble producing a basic document for discussion on sustainable and social development. There is a natural resistance in the developing world to anything that would lower standards of living and create further unemployment. I wish the Commission well in its task of producing that basic document.
Mr President, this morning' s debate is very important. I therefore thank the Commission and the Council for having made a statement on the coherence of Community policies in relation to development, because this demonstrates a will to make policy in this area more effective. However, if we are simply carrying out a diagnosis of the incoherences in our policy, we will end up totally frustrated and, furthermore, the result will be negative.
As with the systems of forces which are studied in basic physics, it makes no sense to implement policies which will cancel each other out. The result of this absurd game is not zero, but rather a minus number, as a consequence of the material, financial and human resources thrown away in a pointless enterprise. With regard to policy, this minus number is multiplied by the number of results which are not achieved each time one measure cancels out the intended effect of another. In today' s globalised world, this fact is all the more obvious. There are no boundaries for Community policies. I am therefore glad that the Commission and the Council are once again taking an interest in the coherence of Community policies, and that, together with complementarity between national and Community policies and coordination between the services of the Commission, they intend to shape the policy on cooperation in accordance with the development of the European Union.
Both the Commission and the Portuguese Presidency of the Council state, in their respective working programmes, that they wish to give coherence to those policies which have a very important impact on the developing countries, but they do not specify concrete measures aimed at introducing this coherence. Both institutions identify the most important areas where this idea should be applied. For example, the Commission, in its long term guidelines, says that the objective of sustainable development must be based on a strong sense of solidarity, supported by a commercial policy which takes common interests into account. The Commission is addressing a very important area, that is, commercial policy. However, this Parliament wishes to add policies to aid development, agriculture, fisheries policy, immigration, our position in international financial institutions, the common foreign and security policy and aid for structural reform.
The Council - and Mr Luis Amado has said this this morning - has spoken on different occasions of the need for coherence - the last time, it is true, being in November 1999, and also on other occasions, such as the Development Councils of May 1999 and June 1997 - but with no concrete results. Since the Development Council is in agreement with what he says - and this is very significant - there is little we can say, as some previous speakers have pointed out. However, as Parliament, we wish to propose - as others have said and as the resolution states - the creation of an inter-service working group consisting of the people responsible for all the policies mentioned and the establishment of a monitoring centre for the coherence of the different Community policies, which is capable of anticipating the effects of each policy on the developing countries and amongst themselves. What we really want, however, is to be realists and not hide away from the fact that the achievement of these objectives of coordination, complementarity and, the most complex one, which we are discussing at the moment, coherence, will require a more developed policy than the one we currently have in the European Union.
Let us hope - and we do hope - to be guided by the winds of change created by the Intergovernmental Conference, the reform of the Commission - which will also affect the development services -, this new legislature and the prospects for enlargement, to perfect a more coherent political union.
We therefore hope that the Commission, in the report it is going to present to us on global policy, will also address the question of coherence as an integral element in the efficient use of Community resources and the specific management of public interests.
Mr President, I too should like to thank the Council and the Commission for their reports and, in common with others, express my regret at the fact that coherence policy has not been given more prominence. But we who sit here in Parliament do not doubt for a second what the reason is. I should therefore like to discuss something more general and begin with a couple of, in my view, useful figures. At the beginning of the nineteenth century, real per capita income in the world' s richest countries was three times higher than in the poorest countries. In 1900 it was ten times higher and in the year 2000 it is 60 times higher. And there is no sign of this trend' s being reversed. On the contrary, it looks as if we have entered an exponential curve which is widening the gap still further. This is shown by the following figures: the income gap between the richest and poorest fifths was 30:1 in 1960, 60:1 in 1990 and 74:1 in 1997. These figures are from before the Internet revolution took off. In other words, there will have to be a quantum leap in development policy if the rich countries, including the EU countries, are not to surround themselves with barriers to prevent immigration on a massive scale. In a global village, major discrepancies in the world will not, in the longer term, be tolerated by the poorest section of the village. At some time or another, there will be a revolt, and it will be fully justified.
I would therefore urge the Council' s Presidency to set the promised debate in motion as quickly as possible and, above all, to conclude it in such a way that we all of us, including the people of Europe, realise what globalisation means and understand that a central element will have to be radical changes in the nature and the level of the development aid we provide. The EU on average is far from providing the pledged 0.7%. It may well be that others are worse, but that does not place us in any better a light. Above all, however, we should give the countries concerned the opportunity to trade with us. As far as I could hear - but I may have missed something - the President-in-Office of the Council did not mention the word "trade" at all. I would just say to the Commissioner that I hope his proposal will be successfully adopted by the Commission and the Member States. I would also ask the Commissioner to give some concrete examples of sectoral interests which are holding matters up, not only in the Commission but also in the Member States. I should also like to say that, in my view, what would be most effective would be for Parliament to call for proposals from, respectively, the Development Council and the Commissioner for Development. In that way, we should perhaps have a basis for discussion, instead of receiving proposals from all the governments and from all over the Commission, which is scarcely likely to produce results. I shall conclude with a few words about the Internet revolution. As Commissioner Liikanen keeps saying on his travels, we have a head start here in Europe in the area of mobile telecommunications. Let us use this not only for the benefit of our own populations but also for that of the developing countries. This technology can facilitate that necessary quantum leap forward in development policy to which I referred and, in this connection, the EU can set the agenda, leave its mark on development and honour its global responsibilities.
Mr President-in-Office of the Council, Commissioner Nielson, if we do not have coherence in the various EU policy areas, then there is no chance, as it were, of development policy actually proving successful. For we cannot build something up on the one hand, only to tear down the product of our labours soon thereafter on the other! Unfortunately, it has to be said that, for the most part, EU policies are far from coherent.
This is particularly true of agricultural policy. For the European Union continues, on account of its aggressive export policy and market intervention tactics, to impede both the independent agricultural development of developing countries and their endeavours to see their products adequately represented in our markets.
This kind of agricultural policy does not just harm the small and medium-sized producers in these countries but has the self-same effect on producers in the European Union. They are being played off against each other. It is time that someone made this perfectly plain here. When I see, Mr President-in-Office of the Council Amado, that a country such as Brazil, which has a surface area of over 8 million square kilometres, now has to import basic foodstuffs, and that almost 40 million people are still undernourished and starving, then I am bound to say that this also has something to do with the way we pursue our agricultural policy, inasmuch as we produce our beef mountains with the soya from this country, only to store them in cold-storage again!
It is therefore quite clear that the policy must change, and of course that the developing countries must also implement changes that will benefit regional structures. What will also be of decisive importance in the future is the kind of policy the European Union intends to pursue, which will be of benefit to the countries of the south in the World Trade Organisation in particular, how it intends to set about giving these countries a voice, an appropriate amount of say, and of course, how the European Union intends to open up its markets to these countries. For it will not do for us to ask the developing countries, of all countries, to open their markets up to us, while we carry on building fortress Europe over here. The TRIPS regulation also fails miserably to accommodate the resources in these countries, for under its terms they would have to pay dearly again for their basic products, which will have been patented by us beforehand.
Allow me to make another point on coherence within Parliament. Votes are often taken in the most diverse committees, as well as here in plenary sitting, which in itself is not coherent and does not accord with the tenets of development policy. Therefore, as a sector, development policy ought to cut across all committees, and it should not just be discussed once a year, like today, when it happens to be convenient. The policies of the 15 EU countries must also be coordinated accordingly, for it will not do for us to carry on making development policy foot the bill for national interests and attaching conditions to development aid such as, "If you buy our arms, you will get more development aid!" This situation cannot be allowed to continue in the future. There is an urgent need for more coherence, and this does not just apply to the European Commission, and to the Union, but to us here in this Chamber too!
Mr President, the reports call to account, however they also testify to the growing inconsistency between the development policy of the Union and that of its Member States. People may say that the elimination of poverty is the common denominator but that is more of a pipedream than reality. The fact is that over the past 20 years the number of poverty-stricken people has not fallen, rather it has increased to 1.4 billion.
An honest appraisal of North-South policies cannot get away from the fact that the gulf between the richest and poorest countries has grown wider. Instead of describing this as a direct consequence of neoliberal politics, emphasis is placed on the need to define the concept of "good governance" more clearly, where development aid is concerned. Nevertheless, I ask myself what moral right or claim we have to do so, when the necessary criteria, those of democracy and rule of law, are taking a few knocks themselves in the EU Member States?
Corruption is flourishing, party coffers are being plundered, and EU funds are presumably being diverted into election campaign coffers. We need to take a long, hard look at ourselves before we are in a position to establish realistic criteria. Nor should we forget that the EU Member States are not getting closer to making 0.7% of GNP available for development aid, on the contrary, they are getting ever further away from this goal.
It also seems to me to be regrettable that the report does not say a word about the arms trade - others have already mentioned this. In plying this trade, not only do the industrialised countries, in conjunction with the ruling castes in many ACP countries, stand to make huge profits, but a vicious circle is also set in train that we ought not to forget. Firstly, weapons are delivered, then violent conflict breaks out until, ultimately, troops from the states supplying the arms are deployed, and then everything starts all over again.
I would particularly like to support the observation Mr Corrie makes in his report to the effect that we have good reason to see that Cuba is given a fair hearing regarding its application to join the ACP states. The report underlines the changes that are beginning to take place there. We should not take our cue from the USA on this issue, rather we should rely on our own instincts more, and not create new and higher hurdles.
Commissioner, it is a good thing to demand and achieve coherence of policies. However, we will also create coherence if the Commission does its policy work in conjunction with Parliament, and this, to my mind, is where there are major tasks in store for us, which I intend to involve myself with.
Mr President, "The EU' s development cooperation leaves a great deal to be desired" . This is just a quote from a newspaper article which appeared last week, commenting on the Union' s development policy.
This is not new. Ever since we have attempted to do something about development cooperation, its effectiveness and quality have been called into question. Hope of improvement threatens to be nipped in the bud if the Commission keeps refusing to look into the mirror. Why was the critical report on the coherence of development policy not disseminated externally?
One of the major conclusions of this report concerned the European policy' s internal conflict. In terms of trade and agriculture, in particular, the European policy is in conflict with the development policy. We seem unable to make a serious contribution to the development of the least developed countries. This has everything to do with the difference of opinion which exists among various countries within the Union regarding development cooperation. We should no longer view development cooperation as an instrument of external and foreign relations, but as a policy in its own right.
I advocate transparent, joint and efficient development policy. As long as the European approach to the development issue creates more inefficiency and wastes more money, it remains appropriate to apportion a larger role to the Member States.
Finally, I would like to ask the Commission to send the document I referred to to the European Parliament as soon as possible, so that we can help think of possible solutions in a constructive way.
Mr President, Commissioner, I believe that this is an appropriate initiative and that it makes very good sense. As various Members have already commented, we often encounter situations where there is an enormous contradiction between our intentions in terms of development and cooperation policy and the damage we inflict with our other sectoral policies, whose objectives run counter to development in those countries. And we are not just talking about the concrete impact of our common policies, tourism, the environment, agriculture, fisheries and industry. We are talking in general terms - and this is more serious - about contradictions between our economic and trade policies and our defence policies. So there is a whole raft of contradictions.
In my opinion, these contradictions are not all that serious in terms of Community policies. They are, if anything, more serious as regards certain objectives and industries in some Member States. We have to be aware of this. We often adopt resolutions on peace processes in other parts of the world, as was recently the case with Indonesia, when we protested at the top of our voices only to discover subsequently that some European countries had been supplying them with arms and military equipment. For me, these are the most serious contradictions in all this, more serious than the contradictions inherent in any incompatibility between sectoral policies. We obviously know that, even within any one country, there are always contradictions between various policies. That is a fact of life. And we must also be aware that there will be contradictions between the various Community policies, in this case development policy. We have to be aware that these contradictions exist and that we need to minimise them. The underlying reason for presenting this resolution is that the objective of minimising these contradictions is a fair and wise one. I believe that it is both proper and fitting to set up a centre for monitoring this coherence between Community policies and development and cooperation policy, and that this monitoring centre' s sphere of activity should not be limited just to Community policies, but should also cover Member States' actions and policies, including the actions of economic groups, which I think are also important. This monitoring centre should draw up an annual report on developments in these policies and on their impact and interaction.
I have left to the end a question that I regard as fundamental and which I think needs to be noted and approved by this House. Our objective of minimising contradictions between development and cooperation policy and other policies has to be a valid objective, not merely within the European Union, but also at world level, given the increasing globalisation of the economy. If we want fair world trade we will have to gain acceptance for this principle during the next WTO round of multilateral negotiations, because it would be contradictory if the European Union imposed a rigid but fair discipline on itself, only for the United States and the other major powers to do the opposite and to take advantage of our restraint. That is why I consider it to be essential - and fair - for these principles to be established at the next WTO round.
Mr President, the Director-General of the DG for Development has said that to produce a report on coherence of EU policies with development policies, before this spring' s paper on development policy itself, is like putting the cart before the horse. Never mind that the Commission' s requirement to produce an annual report, set out clearly in the Council resolution, has produced only one "non-paper" , the real problem here is that at the time of rising world poverty this particular horse is climbing uphill and the cart of other EU policies is so heavy that development policy is actually being pulled slowly backwards.
Time after time development policy is forgotten or is an afterthought when the major policies of this European Union are considered. Take the new chocolate directive, which shows that EU countries spend more on chocolate every year than on development aid. There has been no proper development assessment of this directive which the producer countries, 90% of which are our ACP partners, estimate could cut incomes to cacao farmers by at least 15%.
Take the fishing agreements, where we recognise the unsustainability of current fishing practices within the EU waters. We are, at the same time, negotiating joint ventures allowing increased access for Europe' s large-scale fishing vessels in developing country waters at the expense of 190 million small-scale fish workers in those countries world-wide.
Take the trade agreements. As Mr Nielson said this morning with regard to Lomé, preferential access is only for "essentially all the products of the least-developed countries" . In other words, when EU commercial interests are concerned, poverty considerations go out of the window.
In the stance that we took at Seattle, why such a silence on the EU' s failure to implement the trade concessions for developing countries already agreed in the GATT, including for the crucial textile sector?
On the common agricultural policy, the biggest culprit - no development impact assessment of the Agenda 2000 CAP reforms. Everyone now knows of the scandal of the export refund scheme which dumped 54 000 tonnes of excess subsidised beef on West African markets, slashing prices for local cattle farmers by half. Today beef stocks stand at 300 000 tonnes. Who will be next, quite literally, for the chop?
I welcome Mr Amadeus' statement this morning, which acknowledged the difficulties of non-budgetisation of the EDF, which called for a more active role for the Development Council and which called for development priorities to be central to the EU' s emerging common foreign and security policy.
I welcome too the Council declaration of 1992, its resolution of 1997 and successive changes in the Treaty of European Union. Action simply has not been taken. That is why we want annual reports, we want an annual inter-service group and we want a complaints procedure, to make sure action is actually taken. I ask Mr Nielson, in his summing-up, to directly address those points in the resolution.
Mr President, I would like to restrict my contribution to the link between development cooperation and agriculture.
Over the past couple of years, a considerable share of the funds has been channelled towards the development of agriculture and cattle breeding in the developing countries and, more especially, the Lomé countries. The results are certainly not what we expected. What could be the cause of this?
I think that the cause should first and foremost be sought in the lack of clear agricultural policy in the various developing countries, barring a few exceptions. I think that the Commission could do a great deal there to help this develop. No farmer, anywhere in the world, will produce something if prices are too low. The governments in the developing countries are always faced with a difficult dilemma: whom should they support, the farmers or the people in the large cities who want cheap food?
This fine balance must be struck in conjunction with the Commission, and not by the Commission on its own. In most countries where the Commission is active, development aid is also granted by the Member States themselves. It should not be the case that the policy of the Member States contravenes that of the Commission. It is up to the Commission' s delegations in the developing countries to assume a leading role in the development of this political dialogue and to ensure that all countries follow this line of approach.
Special attention is also required for the costs of the means of production. Far too often, artificial fertiliser, veterinary medication and a host of other items are provided to farmers free of charge. Once the project comes to an end after five years, the policy of free gifts also ends. I think, therefore, that the cost element should be built in right from the outset in the policy of all projects, and as far as I know, this is not the case by any stretch of the imagination.
Finally, I wonder whether the funds could not be put to better use. Every year, I notice in the budget of the Commission and in the European Development Fund, that they are far behind in spending the funds.
Mr President, Mr President-in-Office of the Council, Commissioner, we are in actual fact holding a debate amongst the converted, which is a pity. We should really talk about coherence in the development policy in the presence of Mr Prodi, for example, who has missed a great chance right from the outset, for he has allowed the development cooperation policy to fragment over three Commissioners - and this is better than four, I have to admit - but this does not really make for a coherent policy.
We also note that, as before, there are still various DGs which stifle this policy with often very conflicting procedures and arguments. The President-in-Office of the Council came up with a good suggestion, namely to budget the European Development Fund. Parliament would, of course, welcome this with open arms. If this were possible, it would be a huge, historic victory.
Since Amsterdam, three terms have taken centre stage: complementarity, coordination and cohesion. I believe that very little has been achieved in these three fields. If a request is made for a report on the progress made on cohesion, if a request is made at all, then drafting such a report cannot be very difficult, unless one simply admits that there is no cohesion at all. I would prefer it if a report were to be written on the present lack of cohesion, and if a systematic strategy were to be developed to reach a certain level of cohesion, for it is a long way off yet.
One thing shocked me in the speech of the President-in-Office of the Council. He stated: "Contradictions in policy can lead to balance." It is indeed the case that what one hand gives can be taken away by the other hand, and vice versa. But this leads to status-quo and self-deceit, and globalisation as a whole has so far only led to changes, indeed, but changes which have only made poverty worse. This is supposed to be our priority, would you believe.
I know that we do a great deal of good, but let us start with this very essential aspect.
Mr President, we have already noted that there is no report from the Commission, but I intend to discuss three matters in the light of the objectives which the Council presented in its 1997 opinion.
The first is concerned with conflict resolution. For many years, I have tried, through the Council and the Commission, to find out why none of the institutions is actively participating in, and working for, conflict resolution in the Western Sahara, which is occupied by Morocco. The UN has a peace plan. We ought to seize this opportunity and bring the last colonial episode in Africa to an end.
I also want to take up the subject of migration. I am anxious about the new stipulations in the partnership agreement with the ACP countries, which might make it easier to expel immigrants, asylum seekers and refugees on flimsier grounds.
I really also want to see the EU pioneer patents on living organisms. We now know that at least one person in the world dies of hunger every four seconds. Three quarters of those who die are children under five years of age. This is not because of a lack of food, but because of what we have talked a lot about today, namely increasing poverty. Food safety and the guarantee of biological diversity must take precedence over commercial interests. I believe that patents on living organisms are designed only to control the global food supply, specifically for commercial purposes and for no other reason.
I also want to see something about women in the report I hope the Commission will produce. Women appear to be completely absent from all areas, especially development policy when, of course, we are not in reality absent at all.
Mr President, the debate we are holding today strongly underlines the need to discuss development policy in much broader terms than are involved in simply measuring the flow of aid. The level of aid is naturally important, and the level of aid contributed by the rich countries as a whole ought to be increased. This ought to be done with, in particular, a view to combating poverty and through investing in the development of capacity. However, the level of aid is only one of many instruments which significantly influence the development of poor countries.
A number of colleagues have today pointed to areas in addition to aid which are important and where contrasts and conflicts between different policy areas are very serious indeed. The latter include trade, agricultural and fisheries policies. Other important areas are, of course, the flow of private investments, cooperation on research and technology and the way in which the welfare state deals with, and finances solutions to, a variety of global problems which affect us all. These problems include questions of climate, health issues, biodiversity etc, and the problems are clearly exacerbated by globalisation, that is to say the new economy which is developing. In this economy, the connection between different policy areas is that much more marked. In my opinion, what we are discussing here today is partly the EU' s contribution to the debate about the opportunities and risks of globalisation and about the rules there must be in order to give poor countries a decent chance.
The report, or survey, which Mrs Maij-Weggen has demanded, showing how the various policy areas fit together and what the aforementioned conflicts appear to be, is naturally quite crucial. I cannot help but wonder why the Commission has not done more. The Commission is new and has to be given time, but the absence of such a survey suggests that there are powerful tensions within the Commission. I can only hope that Mr Nielsen will be successful in the forthcoming discussions within the Commission.
In addition to a report of this kind, I should like to see a more positive analysis which could be ongoing in character. An analysis of this kind should look not only at the flow of aid but also give comprehensive consideration to all the different types of aid and transfers of resources which influence poor countries. These include technology, trade, cooperation in the field of research etc. It should be an extremely constructive contribution to the debate we are conducting.
Finally, Parliament recommends, in paragraph 6 of the draft resolution, that a working party should be established in order to bring about coherence. I believe it is only a coincidence, but the Commissioner for the Environment is also, of course, to participate in this group.
Let us hope that the debate in which we are now engaged will prove to have been a watershed. Policy so far has been characterised far too much by a process of giving with the one hand and taking away with the other. There are a lot of people who will be watching further developments with great interest.
Mr President, the Seattle demonstrators argued that free trade is bad for the less- and least-developed countries, it is purely a rich country selfish interest.
Yet we might consider the rate of economic progress and the rate of eliminating poverty in countries such as India and Tanzania over the 40 or 50 years since they became independent. There the theory went that protectionism and state intervention would preserve jobs, allow industry to adjust gradually and without pain. It did not work; poverty became worse than ever.
The medicine may not taste too good in the short term, but opening one' s economy to competition at home and abroad forces optimal application of resources and leads to a higher standard and quality of life in the not so longer term.
Is that not the lesson of the European Union itself and of the single market in particular? As Mr Nielson said, this is a fine example to those countries and regions aspiring to greater prosperity.
Yet preaching the benefits of free trade to the developing countries is not enough. We also have to practise what we preach in our own accessibility for imports from these countries. Parliament' s resolution on the WTO negotiations advocated a free import policy by the EU. Eliminating all remaining barriers to imports, tariff barriers and quotas and, just as important, non-tariff barriers, such as Mrs Maij-Weggen mentioned in her speech - eliminating these barriers would do more than any amount of development aid to secure for developing countries the economic progress which both we and they desire.
It is quite clear that a lack of coherence of development policy with trade policy diminishes our development efforts and must also diminish the political regard of the developing countries for Europe and our fine words.
Mr President, in the last couple of days we have heard fine words about the need for greater coherence, coordination and effectiveness in the external aid programmes of the Community and of the Member States. There is one relatively small area of activity with enormous public visibility which would be a litmus test of the Union' s ability to match words with action. I am referring to the continuing tragedy of anti-personnel landmines which present an obstacle to so many development programmes, to post-conflict reconstruction, and which ruin the lives of many of the most vulnerable in some of the poorest parts of the world, particularly in developing countries.
Over recent years the Community has spent some EUR 200 million in mine clearance, assistance to victims and related activities. The Member States have spent similar amounts. But there is still enormous inefficiency and a lack of will to implement a strategy agreed with other members of the international community to overcome the anti-personnel landmine problem within a finite time span.
Mr Nielson identified the problems of lack of concerted action and the need for better complementarity with Member States. This has been talked about for years. The Commission needs to carry out internal organisational changes, strengthen the coherence and effectiveness of its actions, ideally with a properly resourced central mine action policy cell. It would also need more rapid contractual and implementation procedures and an enhanced multiannual budget line and much improved management of its programmes.
A proper stock-taking of the effectiveness of mine action programmes needs to take place in each of the countries seriously afflicted by landmines. It seems to me that the landmine issue encapsulates so many of the organisational, procedural, financial management and operational difficulties which have afflicted the Commission and the Union. Are these afflictions of the past, or will we find that in this relatively compact and limited area the European Union is still unable to meet its aspirations?
Mr President, Commissioner Nielson, the conclusion of the new ACP-EU Convention is an important step towards greater coherence. And it is to be welcomed that criteria such as human rights, democracy, rule of law, and good governance are more firmly anchored in this new treaty than they were previously, and that earlier colonial relations no longer shape most of our relations to quite the same extent, rather, we now set greater store by these political criteria in this respect. For these are prerequisite to any development. If these criteria are not adhered to, then development does not stand a chance
The same goes for Cuba, Mr Modrow. I welcome the fact that Cuba is getting closer to joining this process. But for this to happen, there are also going to have to be a few changes in Cuba. After all, we are all familiar with the reports from Amnesty International. It may well be that you, having belonged to one of the last Communist dictatorships, view the situation somewhat differently to the majority of people in this Chamber, and that you have problems where good governance is concerned. Nonetheless, these are important criteria for the European Union.
There is a second issue I would like to raise. We are discussing coherence here. Many speakers have cited examples of the extent to which the various policies are not coherent. In my view, however, the development policy itself needs to be more coherent too. There is no coherence because there is still no effective coordination with the Member States and there are some projects being carried out by the Member States and the European Union in the developing countries which are very much at odds with one another. Nor is there coherence vis-à-vis the European taxpayer when we draft a development policy which is accommodated in the Union' s budget but the EDF remains outside it. Mr President-in-Office of the Council, if in future you succeed in making this EUR 13.5 billion subject to the supervision of the parliamentary Committee on Budgetary Control, and to bodies such as OLAF, then I believe you will raise the level of acceptability. This, to my mind, is also something that we should call upon the Intergovernmental Conference to do, i.e. establish the EDF firmly in the budget of the European Union.
Mr President, we certainly must concede that, on balance, this text is full of good intentions, but we did not vote in favour of it in committee, nor shall we do so in plenary. We had two reasons for this, both of which gave rise to amendments which I should like to explain here very briefly.
First, the Committee on Development and Cooperation advocates the communitisation of the EDF; clearly that is misguided. In our view, cooperation is, and should remain, an intergovernmental exercise. With Europe preparing to enlarge, communitising the EDF would make it easy to hide a lack of commitment behind the screen of the Community budget, quite apart from the fact that we would be wasting a fruitful and promising opportunity of associating our southern partners with our cooperation policy. Lastly, the Commission has, in the recent past, had trouble managing the funds for development and humanitarian aid transparently, as Mrs Maes has just reminded us so opportunely. Why should we add to them?
Secondly, we find it most regrettable that Mr Corrie' s report should mention the trade and development agreement with South Africa because, in the final analysis, this report is typical of the amateur diplomacy to which the European Commission is taking ever more frequent recourse. It is perfectly astounding that the Union could have negotiated an agreement on behalf of the Member States in which a fundamental section is quite simply left blank. And let me say in passing, it is even more astonishing that the Council allowed it to.
As a result, we are now in the absurd position of negotiating from a position of weakness on vital aspects such as wine and agricultural production within the framework of an agreement which we have already signed. The part of this agreement which blocks negotiations could mean that the Union ends up paying producers to stop producing sherry, port and a whole host of products which are purely and simply copies under international commercial law. Imagine the potential cost of such a precedent.
It is proof, as if we still needed it, of the fact that immature diplomacy, which defends no interests, unless of course they are individual interests, and is caught between the dogma of free trade and pressure groups and more or less friendly NGOs, is not just inefficient, it is positively dangerous.
Finally, a word on the general thinking behind the Corrie report. Nowadays, let us face it, the Joint Assembly is seen as an obstacle to free international trade by the dogmatisers in Geneva and Washington. It was a chance to reiterate that our original and exemplary mode of cooperation with the southern countries should be developed and strengthened. The Corrie report missed this chance and we must, regrettably, punish it for losing so much.
. (PT) Mr President, by way of both a conclusion and a summary, I would like to highlight three key aspects of this debate. First of all, many speakers stressed that globalisation accentuates regional imbalances and social inequality, and increases poverty. This suggests that something must be done, failing which tensions will be aggravated and conflicts jeopardising international peace and stability will arise or worsen. Secondly, it will be important to approach development policies from a different angle in this context, taking advantage of their capacity for correcting imbalances and reducing inequality. I believe that the importance that everyone has attached to the European Union' s role in international development policies is significant. Everyone recognises, indeed this was the theme of today' s debate, that, if the European Union is to play a more active and leading role in development policies at world level, it will have no choice but to enhance the coherence of its own various development-related policies. I note that some speakers also emphasised that responsibility for coherence in EU policies is not a matter for the Council, for the Commission or for Parliament alone. Quite the contrary - it will have to be the subject of a concerted effort in terms of discussion and legislative and institutional preparation, be it on the part of the Commission or of the Council, or even on the part of the European Parliament itself, and some Members have in fact already suggested that a monitoring centre or a working party could be established to monitor the impact of various policies in the specific area of development.
Finally, I would like to emphasise that it is also important - and this is one of the priorities of the Portuguese Presidency' s programme - to note the view that it is necessary to recognise the value of development in the European Union' s policies, and in particular in the context of its foreign policy. We believe that this is absolutely vital, failing which we will be unable to take any consistent action as regards the coherence of policies, and we cannot do this without giving development policies their rightful place as an instrument for upholding the principles and values underpinning Europe' s status in the international system. For this reason it may be necessary, as I have stressed, to change the model and move away from the post-colonial model towards a more European approach to development policies. In this respect I believe - and some speakers here have also commented on this - that the adoption of the new convention, which succeeds the Lomé Convention, is an important instrument of renewal, and represents a new approach to a partnership with such an important group of countries from the south at a time of considerable instability in the international negotiating process, as demonstrated by the first negotiating round in Seattle.
. I sense some degree of frustration in many of the contributions to this debate. I have given you a statement on behalf of the Commission which I think provides a useful background to this discussion. We will furnish more detailed material relating directly to all the issues concerning coherence. This discussion is not new. We are currently working on it in the Commission and when that work is done I will report on it, as many have been asking if it will be possible to see the report on coherence.
I have no doubt that as a result of the increasing political attention attached to these problems - something which has clearly been reflected in the debate today - it will be easier for the Commission and the DG on Development to bring coherence to the forefront of our working agenda. This also calls for the introduction of further new mechanisms in the Commission system which may very well include, as suggested by some of the political groups in Parliament, the setting up of a special intra-service working group and the establishment of a kind of coherence watch in the Commission.
I have read - and heard in the debate - that coherence is being used as some kind of a miracle formula that takes care of everything. I think it is important to keep it as a relatively clearly defined discipline of trying to reduce inconsistencies where they really exist, and we certainly do have them. Much of this has to do with real disagreement between sector interests in each and every Member State, as has been very honestly said here in this House: people more or less identify with their spheres of interest, and all this is legitimate. I would, however, warn against the illusion that incoherence is the product of some kind of a mechanical deficiency in the system. This exists, but it is only a small part of what we are discussing. The major part of it has to do with well known established differences of interest between sexes and so on, and this is the problem.
Mr Mulder mentioned that no farmer will start producing anything if the price is too low. This is true in our part of the world, but our partners and beneficiaries in Africa have a slightly different perspective. They farm, not just for a living, but in order to live, and this makes a difference. Subsistence farming is not based on price calculations, it is based on the hope of rain in the next season. This does not apply to all farming in developing countries but to the poverty-focusing which we need to deliver better than so far. From that perspective, what I am saying here is of deep relevance.
Other issues have been mentioned: cattle-farming in Namibia, tomatoes and milk powder in the Caribbean. We should not be too masochistic. There is a limit to how useful that is. All these cases are characterised by the fact that they have been taken care of. The intervention prices have been regulated, and the problems we had with beef in Western Africa and in Namibia were actually solved by reducing the intervention support. These are real problems, but they have all been dealt with.
As regards the issue of cacao, chocolate: I repeat that the 5% has to do with creating a basis for a living in the neighbouring countries. What we are talking about here are the local nuts which are as important to the people collecting them and making a living out of them in Burkina Faso as coconuts for farmers in Ghana. This is not a clear case of incoherence, it is more a case of a competition between suppliers.
What was mentioned concerning sugar in the Caribbean is more complicated. In the Overseas Countries and Territories Framework the accumulation of some of these trade aspects represents a complicated problem, but it may be that what we are talking about here has more to do with promoting the interests of some European companies than with generating income in the Caribbean. In any case, this is a matter which we are currently dealing with.
I am committed to try to create a balance in all these issues and I would mention the achievement of the trade development and cooperation agreement with South Africa. In all modesty, I would claim that this is something that documents that the Commission is willing to walk or fly the extra mile in order to ensure coherence between the perspective of development cooperation and the perspective of trade interests. We certainly have done our share to solve that problem, and I sincerely hope that we now will have a soft landing and a peaceful implementation in the forthcoming years of that agreement.
Finally, I thank you again for this debate. We will come back again with material on these issues, because these problems, in one way or another, are here to stay, simply because development cooperation represents basically doing something in the world that is different from taking care of traditionally-defined trade interests, etc. We have to reconcile those different approaches.
Thank you very much, Commissioner Nielson.
I have received eight motions for resolutions tabled in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12.00 p.m.
Next session of UN Human Rights Commission
The next item is the statement by the Council on EU priorities for the next session of the UN Human Rights Commission on 20 March 2000.
Mr President, ladies and gentlemen, as you know, the European Union played an active role in the 55th session of the Human Rights Commission held in Geneva in March and April 1999. It tabled resolutions on the human rights situation in Iran, Iraq, in the Israeli settlements, in Burma/Myanmar, in the Democratic Republic of the Congo and in Sudan, and negotiated statements to be issued on behalf of the chairman on Colombia and on East Timor.
For the first time, the European Union tabled a resolution on the death penalty, which was enormously successful, and led work on a resolution concerning children' s rights, which was a joint initiative with the Latin American group of countries. The Union will continue to play this role at the 56th session of the Human Rights Commission to be held in Geneva in March and April. In particular, as agreed at the Human Rights Council Group on 9 February 2000, the European Union intends to table draft resolutions on the Israeli settlements, Iran, Iraq, Sudan, the Democratic Republic of the Congo, Burma/Myanmar, a draft chairman' s statement on Colombia, and, possibly, on East Timor, together with a draft statement on the situation in various countries.
The European Union will continue discussions on preparations for the 56th session of the Human Rights Commission at the next meeting of the Human Rights Group in March. In particular, there will be a discussion of the possibility of tabling a draft resolution on the death penalty. To date, the group has not reached agreement on the strategy to be adopted in this respect, and in particular with regard to formulating a compromise to be tabled in the last resort in case of any amendments to the contrary, including Article 2(7) of the Charter of the United Nations, which refers to sovereignty. We have tried to reach agreement in advance on a compromise text, in view of the difficulties that arose at the 1999 session of the Third Committee of the United Nations General Assembly, at which the Member States failed to agree on an amendment introducing a reference to Article 2(7) into the draft resolution sponsored by the European Union on the death penalty.
As you know, at the 55th session of the Human Rights Commission held last year, the United States decided, at a very late stage, to table a draft resolution on China. This draft resolution was defeated by a Chinese no-action motion. The European Union voted against that motion. The European Union' s position on the approach to be adopted towards China in the Human Rights Commission was confirmed at the General Affairs Council on 21 March 1999: there was no European Union initiative on China nor was agreement reached to co-sponsor a resolution on China, but an EU vote against the no-action motion. It is by no means certain that the European Union could have maintained a united front if this resolution had been put to the vote.
The United States of America will be tabling a draft resolution on China at the 56th session of the Human Rights Commission and are putting pressure on the European Union to support this draft resolution. This initiative has provoked a strong reaction on China' s part: the Chinese authorities are making representations to the countries and institutions of the European Union, in an attempt to persuade them not to support the United States' initiative. This initiative is being discussed within the Union, but with no hope of a decision in the near future. It is in the interests of the European Union to keep all its options open for as long as possible, and in any case at least until after the EU-China human rights dialogue meeting is held on 25 February 2000. In view of changes made to the membership of the Human Rights Commission, we estimate the vote on the no-action motion will be close.
It is therefore important this year, too, that the countries of the European Union should reach a consensus on the position to take in any vote on the resolution. In this context it is important to note that the European Union regularly opposes requests by China that the human rights dialogue should automatically rule out tabling a resolution at the Human Rights Commission in Geneva. The European Union unequivocally considers that although it is a very valuable instrument for exchanging views and for taking note of the overall position of the other party, the dialogue should also yield concrete results on the ground, and when this does not happen it may be necessary to present a resolution to the Human Rights Commission, potentially whilst the dialogue is continuing. The European Union also regularly informs China that the Human Rights Commission is the appropriate body for considering human rights issues, and whether or not it agrees with this initiative, this is in any case legitimate from this point of view.
The next human rights dialogue will take place on 25 February in Lisbon, and will include seminars on legal issues and on women' s rights, and it is expected that representatives from the academic world and from civil society will take part. The next human rights seminar will be organised by the Portuguese Presidency in May 2000, and, during the last round of the dialogue in October 1999, the Chinese side accepted the European Union' s proposal for technical assistance to support the process of ratifying the United Nations International Pact on Economic, Social and Cultural Rights and the United Nations' International Pact on Civil and Political Rights, both of which have been signed by the Chinese Government.
The European Union is discussing issues on which it hopes that China will take concrete measures, and on the basis of these discussions the presidency will convey to the Chinese authorities the message that the European Union hopes China will announce positive measures at the session on 25 February. The presidency will also present to the Chinese authorities a list of individual cases on which it intends to express its serious concern. The meeting held in Beijing in October 1999 confirmed that, on the one hand, the Chinese authorities were willing to make concessions on issues relating to the dialogue itself, with a restructuring of the dialogue and of discussion of legal forms of repression such as the death penalty and administrative detention. On the other hand, they will not give any ground on the pivotal questions of the single party system and territorial integrity.
Discussions within the European Union about the situation in China following the outcome of the dialogue rounds in 1999 have led the European Union to decide to express its concern about human rights violations in China more firmly; the same applies to the absence of concrete outcomes from the dialogue, while recognising the positive steps that China has made on the international stage. On various occasions the European Union has reiterated to the Chinese authorities its disappointment with the results of the dialogue, and has stressed that it hoped for better outcomes in certain more sensitive areas. It was decided that the dialogue should continue, but in a more targeted and effective way, given that China has agreed with the European Union' s proposal to restructure the dialogue by means of better use of experts and to establish a closer link with the seminars.
Lastly, during the next Human Rights Commission there will also be a debate on rationalising the work of the Commission itself. A working party has been set up with the express task of revising the Commission' s mechanisms. This working party has worked hard to reach agreement that it is essential to enhance the effectiveness of the present mechanisms and to make them more rigorous, especially in the financial field. The European Union will oppose any spurious attempt to use this reform of the Human Rights Commission' s activities to limit its capacity for intervention by restricting its sphere of influence and its ongoing monitoring of all human rights issues at world level.
. Mr President, I would like to thank the presidency for the work it has done to prepare for Geneva on subjects like racism, civil and political rights and the right to development. As the presidency said, much remains to be done, despite the understandable request by Parliament and many NGOs that the European Union should set out its position well in advance of the Geneva session. That is easier said than done - we are still discussing some of the toughest issues. For example, discussion is taking place about many of the matters raised in Parliament' s resolution and it is too early to predict the outcome in all cases.
It is not surprising that the debate is long and difficult. That does not suggest any lack of commitment to the improvement of human rights but it does indicate the usual concern to get our approach right so that we really make a difference. However, let me reflect that concern by referring to three controversial issues: the death penalty, Cuba and China. I am going to be so unwise as to allow one or two personal reflections to creep into my remarks.
We are currently reviewing the options and possibilities for introducing a death penalty resolution in the Human Rights Commission. This has always been a subject about which I personally have felt extremely strongly, I have always voted against the death penalty. Spurred on by Amnesty International and others, one of the first decisions I took as Governor of Hong Kong was to abolish the death penalty. We know what happened recently at the UN General Assembly. We had to freeze our resolution on the death penalty or risk the passing of a resolution that would have incorporated wholly unacceptable arguments that asserted that human rights are not universally applicable and valid.
The New York stage is different from Geneva. Last year' s debate in New York on sovereignty and humanitarian intervention was such a sensitive topic that it influenced all other issues. It certainly influenced the debate on the moratorium on the death penalty. The debate in Geneva, however, is more focused on human rights issues. We may therefore stand a better chance of making progress there.
Secondly, Cuba. I want to address this issue directly because we in Europe are criticised unfairly for not taking human rights there sufficiently seriously. We are extremely concerned about moves by the Cuban Government over the last year that have further curtailed public freedom, moves like changes in the penal code and the scope of the death penalty. We are also worried by the recent increase in the number of political detentions. We are monitoring the human rights situation through the reports of NGOs and the work of our human rights working group based in the EU embassies in Havana. We have regularly put our criticisms to the Cuban authorities, and this Parliament has done the same. But I do not believe that the right approach is to try to isolate Cuba. We want a fair and open society in Cuba, a Cuba which respects the principles of the market, the sanctity of contract and the rule of law. We want to encourage a process of transition to democracy and respect for human rights and fundamental freedoms.
My views are exactly the same when it comes to the third subject with which I wish to deal, namely China. Quite simply, I want us to be engaged with China. It would be self-indulgent and self-defeating, as well as insulting to over a fifth of humanity, to want anything else. I also want to see a China transformed by peaceful change into a free pluralist society which does not lock up democracy activists or religious believers.
So what should we do? Naturally we should trade enthusiastically with China and hope that we can welcome China into the World Trade Organisation on sensible terms. It is a misnomer to talk about a World Trade Organisation which does not include China - or Russia, for that matter. But I do not believe today, nor have I ever believed, that our burgeoning economic relationship with China - manifested, for example, by China' s EUR 25 billion surplus with the European Union - should silence us when it comes to China' s human rights record. For me the question is not whether we should address the question of human rights in China - we have a duty to do so and a legitimate interest in doing so - but rather what is the most effective way of doing this?
So what should be our attitude towards a Geneva resolution this year? As the presidency has noted, the Union as a whole is considering its position. But I strongly suggest there are a number of factors of which the Member States ought to take proper account. First, while some people question whether tabling a Geneva resolution makes any difference, several of the most distinguished Chinese advocates of democracy strongly believe that it is a valuable move, not least because of the message it sends to people in China itself. That is a point that deserves serious consideration.
Secondly, we will all want to take proper account of what has actually been happening in China in recent months, for instance, the heavy sentences imposed on democracy campaigners, the detention and recent punishments meted out to members of Christian churches and the arrests and sentences of the members of Falun Gong. Chinese leaders are in no doubt about our position on all these issues and on developments in Tibet. We have made our views very clear to them. While we all know that for many people in China there has been a real long-term improvement in their economic prospects and their social and economic liberties, there is a dark side to the picture as well. Critics of tabling a resolution say that at least we now have a human rights dialogue with China. That is true and potentially valuable, although I have to say - and I have said to Chinese officials as has the presidency - that there has not been nearly as much content to our dialogue as we would have liked. Of course the dialogue has enabled us to identify and implement EU cooperation programmes in the human rights and legal spheres. That is very welcome and I also believe that our village governance programme should help to promote democracy at grassroots level. Naturally any dialogue as complex as the one on human rights is going to be a long-term process, but I wish I could point to more real gains.
The next dialogue in Lisbon on 25 February will be an important test. It will show whether the dialogue is producing results or not. What, finally, do we want to see as the first steps? Well, for example, we would like to see China move from signing the UN Conventions on Civil and Political Rights and on Social and Cultural Rights toward actually ratifying them. I wish we were closer to that.
Where does all that leave us this year? I repeat that Member States will have to make up their minds. What I hope is, first, that we in Europe will adopt a common position and stick to it, that we will not allow some to be picked off, that our position will not be based on self-delusion or pretence, that it will be a common position and a sensible position.
I know that some people say we must have a better way of pressing our concern about human rights than through tabling resolutions. But if that is true, then at the very least we need to be more imaginative and honest with ourselves in looking for that way forward. If we are to rest our position on the human rights dialogue, then we need to be able to convince you, the NGO community and the public at large that it is actually getting somewhere. That, in my judgement, is the challenge for the next few weeks. I am grateful to the House for its concern about human rights around the world, and particularly in China.
Thank you very much, Commissioner Patten.
We will now interrupt the debate on the joint statement concerning the next session of the UN Human Rights Commission and proceed to the vote.
Welcome
I am delighted to welcome a delegation of the Hong Kong Legislative Council to Parliament.
(Loud applause)
VOTE
. As Mrs Wallström explained during yesterday's debate, the Commission is able to accept the following amendments: Amendments Nos 1, 2, 7, 8, 9, 10, 11 and 13. The Commission can also accept Amendment No 4 in principle. The Commission cannot accept Amendments Nos 3, 5, 6, 12, 14, 18 and 16.
(The President declared the common position approved as amended)
Report (A5-0023/2000) by Mr Böge, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a European Parliament and Council directive amending Council Directive 91/68/EEC as regards scrapie (COM(1998) 623 - C4-0026/1999 - 1998/0324(COD))
(Parliament adopted the legislative resolution)
Recommendation (A5-0008/2000) by Ms Cederschiöld, on behalf of the Committee on Legal Affairs and the Internal Market on the proposal for a Council decision on the approval, on behalf of the European Community, of the WIPO Copyright Treaty and the WIPO Performances and Phonograms Treaty (11221/1999 - COM(1998) 249 - C5 - 0222/1999 - 1998/0141 (AVC))
(Parliament adopted the legislative resolution)
Report (A5-0015/2000) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council directive amending Directive 70/524/EEC concerning additives in feedingstuffs (COM(1999) 388 - C5-0134/1999 - 1999/0168(CNS))
Before the final vote:
. (DE) Mr President, following this vote, I would like to ask the competent Commissioner, Mr Byrne, if, now that he has seen how much support there is in this Chamber, he is prepared to adopt the proposed amendments?
. I regret to say that I believe that the thought-out position I advanced yesterday is the correct position. The comprehensive approach that the Commission intends to adopt on this issue will be brought forward as soon as possible under Article 152 where Parliament will have a codecision function. That is the appropriate way of dealing with this.
Mr President, in accordance with Article 69 (2), I call for referral back to committee. The reason is that this concerns the approximation of a legal effect measure, as proposed by the Commission. We have accepted this but have proposed further approximations of the legal effect measures that affect this directive, in particular the adoption of a text - which has been approved by the Commission overall - for the use and labelling of genetically modified organisms.
We take the view that this should form part of this approximation at this time, but the Commission will not adopt this. I believe that, in accordance with Article 69 (2), we must endeavour to enter into discussion with the Commission, and I would therefore urge my fellow MEPs to decide in favour of referral back to committee.
(Parliament decided to refer the report back to committee)
Report (A5-0034/2000) by Ms Stenzel, on behalf of the Committee on Employment and Social Affairs, on the draft communication from the Commission to the Member States establishing the guidelines for Community Initiative Programmes (CIPs) for which the Member States are invited to submit proposals for support under the EQUAL initiative (COM(1999) 476 - C5-0260/1999 - 1999/2186(COS))
Before the vote:
Mr President, permit me to say quite publicly to Mrs Stenzel, who is a member of the ÖVP executive, that many MEPs are horrified that you have entered into a coalition with Haider, and that we wish to denounce you for doing so!
(Applause from the left. Heckling from the right)
. (DE) Mr Cohn-Bendit, I do not think that the European Parliament has any business intervening to such a huge extent in a country' s domestic politics, in the way that you are doing.
I can speak for my party, which championed Austria' s membership of the European Union in the early days. As a political force, we serve to guarantee that Austria will continue to embrace European values. I refuse to allow myself to be ostracised for internal and party political reasons! This does not reflect the truth of the situation but is pure propaganda. I utterly reject this!
(Loud, sustained applause from the centre and from the right, protests from the left)
Welcome
This is perhaps an appropriate moment to welcome to the official gallery, a delegation of four members of the Moroccan parliament, led by Mr Brahim Rachidi, Deputy Speaker of the Chamber of Representatives.
We are honoured by the visit of this delegation which is taking place shortly before the entry into force on 1 March 2000 of the Association Agreement between Morocco and the European Union.
On this historic occasion we welcome these developments in our relations and the prospects for closer ties between our two parliaments.
It is in this spirit that the delegation for relations with the Maghreb countries will be visiting Morocco on 20 to 22 March.
I hope the delegation has an excellent visit to Strasbourg.
(Loud applause)
Mr President, I just want to take advantage of your welcome to the delegation by pointing out that the House also has the pleasure of welcoming the heads of the Austrian anti-racist associations who are honouring us with a visit.
(The sitting was suspended at 11.50 a.m. for a formal sitting on the occasion of an address by Mr Vaclav Havel, President of the Czech Republic and resumed at 12.50 p.m.)
VOTE (continuation)
We shall now continue with the vote on the Stenzel report on the EQUAL initiative (A5-0034/2000).
(Parliament adopted the resolution)
Recommendation for second reading:
(A5-0027/2000) by Ms Lienemann, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council directive on establishing a framework for Community action in the field of water policy (9085/3/1999 - C5-0209/1999 - 1997/0067(COD))
Before the vote:
. As regards the Commission's position with respect to the amendments tabled by Parliament I wish to confirm what my colleague stated during the debate in this House on Tuesday, 15 February.
In particular, the Commission can accept in full Amendments Nos 6, 16, 21, 28, 31, 33, 34, 44, 45, 46, 48, 52, 53, 65, 67, 68, 75, 76, 78, 80, 84, 85, 88 and 102. The Commission can accept in part Amendments Nos 8, 18, 27, 29, 42, 43, 47, 54, 60, 62, 93, 94, 104 and 105.
The Commission can accept in principle Amendments Nos 2, 3, 5, 7, 10, 12, 14, 17, 20, 22, 24, 25, 26, 30, 32, 35, 36, 37, 38, 50, 55, 56, 57, 58, 63, 69, 73, 79, 86, 89, 96, 99, 106 and 108.
But the Commission cannot accept Amendments Nos 1, 4, 9, 11, 13, 15, 19, 23, 39, 40, 41, 49, 51, 59, 61, 64, 66, 70, 71, 72, 74, 77, 83, 87, 90, 91, 92, 95, 97, 98, 81(rev.), 100, 101, 103 and 107.
Thank you for your attention.
(The President declared the common position approved as amended)
Report (A5-0033/2000) by Mr Andersson, on behalf of the Committee on Employment and Social Affairs, on the communication from the Commission on a concerted strategy for modernising social protection (COM(1999) 347 - C5-0253/1999 - 1999/2182(COS))
(Parliament adopted the resolution)President. That concludes the vote
EXPLANATIONS OF VOTE- Lienemann report (A5-0014/2000)
. (FR) I welcome the quality and the ambition of this report on LIFE. I shall briefly remind you that LIFE is a financial instrument used to support environmental policies within the European Union and also in third countries, whether they be neighbouring countries around the Mediterranean, countries around the Baltic Sea or applicant countries.
The Committee on the Environment, Public Health and Consumer Protection has proposed many amendments which have, for the most part, been retained in the common position adopted by the Council.
As far as the third phase of LIFE (2000-2004) is concerned, the instrument is to be divided into three sections, LIFE-Nature (47% of the resources), LIFE-Environment (47%) and LIFE-Third Countries (6%). In my opinion, the most important amendments concern the following:
LIFE' s contribution to sustainable development within the Community and also to the development of Community policy in the field of the environment, particularly regarding the integration of the environment into other policies, as well as to the implementation and updating of legislation relating to the environment;
Improving the efficiency, transparency and methodology of procedures for the implementation of LIFE, procedures for information and the dissemination of such information to the public, and procedures for cooperation between recipients;
The objectives of LIFE: this must have as its main objective sustainable urban development, in close association with the pilot projects carried out under the URBAN initiative, on which I have had the opportunity to speak elsewhere;
The contribution that the projects supported by LIFE make to the sustainability of social and economic activities, and thus job creation.
I consider it crucial that the LIFE instrument should remain open to the participation of candidate countries from central and eastern Europe. The other candidate countries (e.g. Cyprus, Turkey, Malta) my also take part in LIFE when agreements permitting such participation are signed with these countries.
The stumbling block in the negotiations with the Council lies, of course, in the amount of the total appropriation allocated for the third phase of the LIFE programme (2000-2004). The Commission proposal, ratified by the Council, is for EUR 613 million, whilst the Committee on the Environment, Public Health and Consumer Protection considers that the budget should be EUR 850 million. I support Mrs Lienemann' s firm stance. The financial allocation has not in fact been upgraded since the programme was created, even when the membership of the EC was increased to fifteen Member States following enlargement. If the report is adopted in plenary session, then conciliation proceedings will have to be opened, in accordance with the codecision procedure, in order to solve the problem of the amount of appropriations earmarked for the programme. This type of procedure is common practice since the programmes or legislative measures are too often allocated budgets which do not live up to their ambitions!
Böge report (A5-0023/2000)
. (FR) As an MEP and, more importantly, as a consumer, I welcome the European Commission' s proposal as a step in the direction of enhanced food safety within the European Union.
This proposal has two objectives: first, to amend the 1991 Council Directive on animal health conditions by removing the provisions on scrapie and, secondly, to introduce a new regulation establishing rules for preventing and combating transmissible spongiform encephalopathies (TSE) or BSE-type diseases affecting sheep and other animal species.
What is interesting abut this new legislation is that a specific legal basis is being created in order to combat scrapie. What is even more satisfactory is that this was one of our main demands in our follow-up report on the mad cow crisis.
I also consider it essential, for the sake of coherence, that existing legislation on scrapie, which is limited to the trade in ovine and caprine animals, should be incorporated in a single and complete set of new rules on TSE affecting all animals throughout the European Union, rules designed to prevent the consumption of foodstuffs or feedingstuffs.
These rules are all the more welcome in that doubts still persist as regards scrapie. A number of scientific hypotheses maintain that scrapie developed into BSE in cows and therefore caused the BSE epidemic. Even if this proposal for a European Parliament and Council regulation to prevent and combat certain TSE needs to be made more accurate and more effective, especially as regards detecting and fighting scrapie, it is still a notable improvement. It is a pledge to European citizens, who have voiced their concern, as regards European food policy, on many occasions.
The European Parliament has relayed their concerns and they have been heard. As a result of the debates on the principle of precaution, traceability, responsibility and transparency, the European Commission has presented a White Paper on food safety. This White Paper sets out several areas of concern and proposes the creation of an independent European Food Authority as part of a European strategy to restore consumer confidence. It is up to us, as responsible Europeans, to prove that the single market and the free movement of goods and food safety are not mutually exclusive.
Cederschiöld report (A5-0008/2000)
Mr President, I voted for this initiative to amend the copyright legislation because I believe it is one of the most important sectors within the remit of the European Parliament.
In my view, products of the mind are far more valuable than tangible products, namely, those that can be seen and touched. The fruits of the intellect and science, which are intangible, are of inestimable importance. Therefore, the European Community should be more energetic in providing practical encouragement, not just through upholding patents but through concessions and other forms of support for scientists who are striving, through the knowledge and experience they have acquired, to give future generations something better than that which they have today.
. (DA) We oppose, on principle, the European Community' s entering into treaties on copyright law on behalf of the Member States. We are nonetheless aware that we are concerned here with a sharing of powers between the Member States and the Community. At the same time, we appreciate the fact that the WIPO treaties are a significant step forward in the direction of guaranteeing the rights of distributors and practising artists. We are therefore voting in favour of the recommendation.
- (DE) The Group of the Greens/European Free Alliance abstained from the vote on this matter because, in the plenary debate of the previous day, Commissioner Bolkestein did not respond to any of my questions regarding EU accession to the WIPO Treaties.
In institutional terms, there has been no clarification of what role the EP is to play in the further development of the WIPO Treaties. In addition, there is a clear tendency, in matters of international jurisdiction, more and more often to obtain a pure EU jurisdiction. When it is, then, still not clear to what extent the EP can participate in the decision-making processes, the question of legitimacy arises. Moreover, the concept of 'author' is not defined in the Treaties. In this regard, too, the Commission has not answered the question as to what definition it wishes to base its discussions on, and whether it wishes to settle foreseeable conflicts by imposing its own definition of the law on others. One of the trickiest aspects is the public interest: will ratifying and applying WIPO lead to the privatisation of culture?
And, finally, the matter of the relationship between TRIPs and WIPO must be clarified. Regarding this, too, there has been only silence by way of a response from the Commission.
If nothing helpful is forthcoming in the course of a parliamentary debate planned for clarification and orientation, then we must at least abstain from voting.
Graefe zu Baringdorf (A5-0015/2000)
. (PT) Food safety issues are in the spotlight following the BSE and dioxin scandals. GMOs are still the subject of great uncertainty, both in terms of their environmental impact and of their effects on human and animal health. The precautionary principle must therefore apply in the absence of scientific certainty.
The use of biotechnology needs to be studied in greater depth and not just "packaged" for immediate sale to boost the profits of a few multinationals in this sector. The profit motive is very much behind the present food safety crises.
This is the context that the rapporteur finds himself working in, making a legal link between the issue of GMOs and feedingstuffs, and noting that the latter "shall be authorised only if ... safe for human health and the environment" . Furthermore, he considers that "genetically modified additives shall be clearly identified as such on any label or any document, official or otherwise, which is affixed to or accompanies the additive" . This will facilitate greater control and traceability of such additives and guarantee the consumer' s freedom of choice.
In view of the Montreal Protocol on Genetically Modified Organisms (GMOs), I welcome the fact that the rapporteur has included these issues in his report, and I have therefore voted in favour of it.
Stenzel report (A5-0034/2000)
Mr President, I would very briefly like to give an explanation of vote, on behalf of the PPE Group on the EQUAL report. We have followed a nominal list which was identical to that which we had agreed upon beforehand with the Socialist Group. The Socialist Group has now changed its mind and this is why the report is not as clear as it would have been. This is why we are abstaining. We want to ensure that the EQUAL report, which is very important for refugees, the elderly, the handicapped and women, simply goes ahead. It is regrettable that, due to the procedure, the report has received such unfavourable attention in this plenary session. I am convinced that the rapporteur' s nationality has played a certain role, which should not be of relevance in this Parliament. This is actually in conflict with European values and certainly with the parliamentary values which are referred to so often in this Parliament. These were our reasons for abstaining from the vote on this report. We want EQUAL to go ahead. We assent to the main thrust of it, but we deplore the procedure and especially the fact that some groups have exploited this procedure to their advantage.
Mr President, as the representative of the Pensioners' Party in the European Parliament, I abstained in the vote on the EQUAL initiative because, although it provides more support than in the past for projects aimed at combating age discrimination, its proposals are not sufficiently trenchant or specific.
I also abstained for another reason. I think the time has come for the European institutions to stop experimenting and trying to establish best practices for doing what we should do and begin to give European citizens some firm indication regarding what Europe wants Europe to be. The time has come for concrete measures and for putting theory into practice.
. (DA) We have voted in favour of the report on the communication from the Commission concerning the guidelines for EU initiative programmes (CIP). Basically, we are opposed to programmes and structural funds of this type but, since the vote is only concerned with how - and not to what extent - these resources are to be used, we have simply adopted a position on the issue. We think it is important to guarantee equal opportunities for the groups discussed in the report.
. (FR) We did not vote against this report insofar as it contains a number of correct general principles such as the need to combat racism in the workplace and reduce inequalities between the sexes on the job market. Nor did we vote for it because it is all too vague, all too pie in the sky.
And yet, in the chapter on aid and training for refugees, the report marks a step backwards from the initial text by stipulating that they no longer apply to refugees as such but to "refugees within the meaning of the Geneva Convention" . This restriction is inadmissible at a time when countless refugees throughout Europe are in a drastic situation, with no protection, forced to work on the black market, and to hide, while so-called democratic governments and state police forces hunt them down.
The first thing we need to do in this area is to give these stateless people the legal means to live a decent life and be able to work without being relegated to the status of pariahs, the victims of unscrupulous employers and multiple forms of administrative and police harassment, the main form of which is having to live in permanent fear of expulsion.
. I voted in favour of Mrs Stenzel' s report on the EQUAL initiative as I believe that it is essential to continue the work begun under the previous NOW, HORIZON, YOUTHSTART and INTEGRA strands of the ADAPT and EMPLOYMENT initiatives. The lessons we have learned under these actions must be built on.
EQUAL stands for "equality" . It must be seen to deliver. I welcome the proposed concentration on promoting new ways of combating discrimination and any form of inequality in the labour market. I also favour the desire to move away from an out-dated format and to bring partners together in search of innovative ways to tackle unemployment. There must be flexibility.
I deeply regret that only limited funds are available for this initiative. In the last programming period 9% of Structural Funds were available for Community initiatives. The figure is now 5.35%. This means that funds must be used to achieve maximum effect and information on successful partnerships must be widely and rapidly disseminated.
The Employment and Social Affairs Committee adopted several of the amendments I put forward, concerning for example, the emphasis on access to start-up capital, how to exploit new business opportunities in cities, towns and rural areas and the criticism that under the previous initiatives there was inadequate participation by business. This often meant that good projects did not lead to real job opportunities. The positive experience of innovative actions of small promoters was jeopardised by their distance from the policy process. I also stressed the need for prevention.
The involvement of the social partners also needs to be highlighted. There must be flexibility and the administrative burden must be reduced as a priority. There must be flexibility also for countries with small budgets.
While there are some aspects of the report which I believe would be better dealt with in a different way, overall I believe the report offers a flexible and sensible approach and should be supported.
. (PT) The Commission intends to use the Community initiative EQUAL to replace the Community EMPLOYMENT and ADAPT initiatives and various subprogrammes in these areas, such as NOW, on new opportunities for women, HORIZON, for disabled persons, YOUTHSTART, for promoting the labour market integration of young people, and INTEGRA, for groups threatened with exclusion. Unfortunately, this involves a significant reduction in appropriations.
Accordingly, the Commission will use this initiative to develop what it considers to be new ways of fighting discrimination and inequality of all kinds in the labour market, based on the four pillars of the employment policy guidelines. This is a great deal to build on such fragile foundations.
However, in order to give this new approach some chance of success, the Commission should have opted for a less complicated proposal, a more simple and direct one, involving the NGOs from the outset, so that partnerships could develop in a balanced way. The Commission did not do that. We hope that it will at least revisit the aspects that we have mentioned.
. (FR) We welcome the fact that the European Parliament is continuing its initiatives to fight discrimination and inequality, and the four areas included in the EQUAL programme - employability, entrepreneurship, adaptability and equal opportunities for men and women - would appear to be genuinely relevant.
However, this report, although probably inspired by the best intentions, occasionally takes a direction which I feel is highly dangerous in that it tends to erase notions of citizenship and legality and turns a multiplicity of exceptions into the common law on which the Community approach is based.
Even if one cannot but applaud the decision to adopt specific measures to eradicate all forms of discrimination on the labour market, which might affect asylum seekers whom life has already, by definition, treated badly, we still need to keep a legal conception of this notion: to put it plainly, where there is every reason to help asylum seekers who follow the correct procedure and are duly recognised as such, the same does not apply to the numerous categories listed in the report, namely applicants, those under temporary protection and those denied refugee status and threatened with repatriation, for whom the report makes provision for identical assistance.
There is a risk that the so-called aid measures provided for in the report will spread insidiously and with disastrous results: asylum seekers, of course, plus asylum seekers under temporary protection while their applications are being processed and asylum seekers whose applications have been rejected and who are threatened with expulsion should all, according to the report, be able to benefit from this set of measures, whereas their very status - after all, what is an asylum seeker who has been refused refugee status and who is threatened with expulsion if not an illegal immigrant - should, at least for the last category, exclude them from a policy to integrate them into a Community which does not acknowledge their presence in its midst as legal or legitimate.
Whether we like it or not, a signal of this sort would be a fearful invitation to immigrants who, merely by applying for refugee status, irrespective of whether or not it is granted, would be able to qualify for a range of aid measures designed to help them integrate permanently into the labour market, in a general climate of shortage, in which the legal population, both foreign and indigenous, is cruelly aware of the problem of unemployment.
Consequently, despite its general approach, which cannot but be endorsed, I am unable to support a report which contains in it the seed of a new attack on the concepts of citizenship and republican legitimacy which I hold so dear.
Lieneman report (A5-0027/2000)
Mr President, some of us in Parliament will remember the successful film, "Cocoon", in which some elderly people drank a special kind of water that made them young again.
In my view, it is, therefore, immensely important to exercise extreme vigilance over the water we all drink and, consequently, to study and approve the provisions referred to here.
For that reason, I approved these measures, but I should also like to express the hope that there will be particularly rigorous monitoring of water purity at the point where it enters our houses, to ensure that it is of the highest level.
In the measures that have been adopted, I note that support for people who purify their water in their own homes has been omitted. I trust that this will be remedied in the future.
. (EL) Despite the relative improvement of the first draft of the directive on water policy, following the incorporation of some of the European Parliament' s amendments in the Council' s common position, the directive remains problematic.
Particularly important issues are the following:
the new indexes for water should be compulsory;
provisions should be made for protecting groundwater from pollution;
provisions should be made for purifying contaminated groundwater;
there should be a ban on the discharge of some 400 hazardous substances into water; substances which are not currently monitored;
a system for determining pollutants in water is urgently needed;
the cost of water supply services should include the environmental cost of producing it;
whereas, in general, the provision of water should be priced at cost, special exceptions should be made for areas affected by permanent and extensive drought, in relation to their social and economic circumstances (for example, impoverished regions or social groups);
a shorter timescale is needed for implementing the directive.
Apart from Amendment No 76, which was an error, since I intended to vote in favour, the rest of my votes can be explained by means of the following fictional situation:
Supposed draft environmental directive: "European Parliament and Council Directive establishing the obligation to maintain, during winter, a temperature of no less than eighteen degrees centigrade in the streets, squares and parks of the cities of Europe ". Guidelines of the Directive: a) each city shall provide the means, in terms of energy and technology, sufficient for this objective to be achieved by 2012; b) the full costs shall be passed on to the inhabitants of each city by means of electricity prices.
Opinion of an MEP from the north of Europe: "This Directive would be unfair since, for example, the cost for an inhabitant of Stockholm would be two hundred times greater than the cost for an inhabitant of Naples ".
Opinion of an MEP from the south of Europe: "Nevertheless, this is a question of competitivity and equality of conditions".
(End of fiction).
In explaining my vote, I must say that it is positive that there is a Community directive on water, but I believe that environmental dogma will not lead to the construction of Europe, but will lead to legislative caricature. We cannot give equal treatment to countries which suffer from floods and droughts, such as the Mediterranean countries, and countries with northern levels of rainfall. Furthermore, it would show a lack of solidarity to make transfers of water, between different river basins, practically impossible in the future. Once more we must remember that we are undergoing a continental project for political union.
. (FR) Drinking, eating, washing, farming - water irrigates each act of our daily life and we treat it, wrongly, as an unfailing and inexhaustible resource. A simple gesture such as turning on a tap seems to bring water straight from the source. But the source is threatening to run dry.
Scientific studies are now no more than a formality: water will be the main resource at stake in years to come, starting tomorrow. But tomorrow will be too late. We have to lay down the rules of play today, before we all lose.
In adopting the water directive on Wednesday 15 February, the European Parliament confirmed its wish to protect surface water, coastal wasters, inland waters and groundwater.
Europe now has a framework which will allow it to prevent any deterioration in the quality of water, promote its sustainable use, protect eco-systems, help fight floods and droughts and eliminate the disposal of dangerous substances. We have thrown water a life-belt.
. (FR) It is with the greatest satisfaction that I welcome this ambitious proposal for a framework directive on water policy.
The ecological disaster on the banks of the Danube is a reminder, as if we needed one, that all too often human negligence jeopardises natural resources such as water.
The objective of this proposal for a directive, which dates back to 1997, is to put an end to the fragmentation of previous water legislation and protect surface water, coastal waters, inland waters and groundwater. It provides a framework within which we can prevent any further deterioration, protect ecosystems, promote sustainable water use, help to fight floods and drought and gradually eliminate the disposal of dangerous substances. Specific directives will then be adopted within this framework.
The procedure involved in drafting this text was lengthy. The proposal for a directive was amended twice, first in 1997 and then in 1998. A technical working party made up of Council and Parliament representatives met in January 1999 to try and reconcile the positions of the two institutions. However, the Committee on the Environment has tabled numerous amendments, most of which I support.
As far as the timetable and objectives are concerned, the Council' s objective is to achieve good quality surface water within 16 years of the entry into force of the directive, while the Committee on the Environment, Public Health and Consumer Policy wants this reduced to 10 years. The committee is also calling for an end to discharges or leaks of dangerous substances by 2020, the final objective being to achieve zero input by 2020.
The Council hopes to achieve good quality groundwater within 16 years, but the Commission wants no further deterioration in the chemical status of groundwater so that good quality groundwater can be achieved in 10 years. All the standards and all the objectives relating to protected zones should be achieved within 10 years, not 16. I must say that I support these reduced deadlines, especially as provision is made for derogations.
As far as costs are concerned, I approve the proposal whereby Member States will have to ensure by 2010 that water pricing policies provide incentives for more sensible use of water resources. I likewise expect the European Commission to make a clear declaration undertaking to submit a proposal to ensure that water pricing policies reflect the environmental costs and the costs in terms of resources by 2012.
I will close by quoting one of the amendments tabled by the Committee on the Environment, which needs no further comment: "Water is not a commercial product like any other but, rather, a heritage which belongs to the peoples of the European Union and which must be protected, defended and treated as such" .
. I wish to put on the official record my concerns with the Lienemann report and also the reasons for my vote.
We have all agreed on the need to put in place proper controls for the protection of our water supplies and also for the users of water. There is much to be praised in the approach to the problem suggested by the rapporteur.
However, the question of taxation or charges for the use of water is a matter which, under the rules of subsidiarity, should be left to the Member States for decision. In my belief it is incorrect to use such a crude tool as a common European charge for this issue.
In Ireland all the major users of water, commercial, industrial and agricultural, already pay for their use of water. This is a decision of national and local government, and this is where all future decisions should be retained. These are the main reasons for my vote.
. The European Union is currently in the process of adopting new EU water legislation to update and to establish a long-term strategy to ensure the supply of clean drinking water and the protection of existing water resources including rivers and coastal waters.
I support the objectives of this community action in the field of water policy. However, I do not support the proposal that domestic water users be charged for water used. Water, in this context, is a commercial commodity. It is an essential to life itself and people must have free access to sufficient supplies for normal daily life.
We see it as positive that an attempt is being made to reverse the trend towards water degradation, which is most alarming and which governments all too often tend to sweep under the carpet. We all know that water is a commodity without which mankind cannot live and that it is imperative that its quality should be preserved. But it is also essential to bear in mind that the various elements of water policy cannot be separated, and that action on this aspect will affect all the others.
The "physico-chemical and ecological quality of water" was highlighted during the debate and in the proposals, and the adverse effects of other aspects was, at best, touched upon marginally. It is essential to be aware of the widely varying situations in different Member States, such as specific climatic conditions, water regimes and fluctuations in them over the year, the social, economic and ecological effects of applying standards, and also of the failure to do so.
It was because of our concern about these issues that we disagreed with some of the proposals put forward by the Committee on the Environment, Public Health and Consumer Policy, and in particular those relating to an excessively restrictive timetable and to the scant attention paid to social and agricultural aspects, which are very important for a country like Portugal, which suffers from water shortage problems and also inadequate socio-economic development.
But we also believe that, in many cases, the proposals put forward by the Commission and the Council represent too much of a step backwards, which is why we would like to see a vote balanced between the various requirements in the proposals presented to us.
. (FR) We are disappointed by the Council' s common position on this proposal for a framework directive. It is minimalist on a number of points, especially with regard to the dates of entry into force of far too many provisions and the number of, and conditions for, implementing the derogations.
However, the main problem is with the definition of the objective which the European Union wishes to pursue with this text. The objective is of course to create, first and foremost, a clear general framework which will allow the law in this area to be simplified. However the Union should be seeking, beyond that, to improve the quality of both surface and groundwater. Public health and the supply of drinking water are at stake, as are biological quality and diversity and the conservation of rural areas and species. From this point of view, the common position is weak.
I should like to see our Parliament defend a more ambitious position than the Council' s position, but I should also like that position to be equally credible.
The "zero input" and "zero pollution" requirement, including for substances naturally present in water, is not realistic. I am not one of those MEPs who thinks that it is essential to adopt "extremist" amendments at second reading with the sole aim of gaining room for manoeuvre in preparation for negotiations with the Council of Ministers. On the contrary, I object to this systematically applied strategy. It damages Parliament. Our messages to our citizens and to the Council are muddled and lack credibility. Overly strict, unrealistic environmental objectives will not be applied because they are unattainable. Is that the message we want to send out?
There is one other specific point which is dear to me: Member States should be able, if they so wish, to set up trans-national water transfers. This type of project complies with the principle of regional cohesion and solidarity, which we have always defended, and, as such, should enjoy the widespread support of the European Union in the context of the promotion of trans-European networks and regional policy (through the Structural Funds). I would like to remind the House that we adopted an own initiative report on the technical feasibility of trans-European water networks two years ago and I would be most obliged if the European Commission could shortly tell Parliament what action it has taken on that report.
. (ES) We have seen a report concerned with water quality in Europe transformed into an instrument of commercial war. We all agree that ensuring water quality is a hugely important objective, above all, given the adverse effects of developing a model of accelerated industrial growth on the natural environment. It is clear that this model' s logic of private profit has been harmful, and therefore the 'polluter pays' principle is a suitable way of dealing with these consequences. However, apart from these principles, there is the consideration that water, as a common resource, cannot be subjected to the rules of the market. Surprisingly, I imagine with the best of intentions, this ecological objective has become an instrument of commercial war by making consumers, and especially the agricultural sector, responsible for the price of installations and the procedures for ensuring water quality. In fact, water becomes simply one more product subject to the laws of the market. This means that the neoliberal model now reigns in the field of water.
By failing to distinguish countries and regions where water is abundant, and is therefore not a problem, from regions where drought and low rainfall make it a scarce commodity, stifling the chances of any economic and social development, we are perverting the ecological principle and turning it into a weapon. In the same way it is somewhat ironic that we are hindering the possibility of sharing this commodity, which is scarce in some areas, while regions where there is abundant water are giving advice on austerity with regard to its use, to those who live in drought areas. As a result of this lack of sensitivity and solidarity, my vote has been consistent with what I have said, as an MEP from one of the dry Mediterranean agricultural regions - although one with prospects - namely, the Region of Murcia.
. On behalf of the European Parliament Labour Party, I wish to indicate that while we have supported the major part of the Lienemann report, we have certain reservations.
The timetable set in the report of 2020 is unrealistic and impracticable, but the timetable set by the Council of 2034 is too far in the distance. We believe therefore that conciliation will set a more realistic date.
We have voted against Amendments Nos 25 and 72 which would require the achievement of minimal anthroprogenic pollution in all groundwater. We believe this requirement is unrealistic in view of the very high cost and extremely long timescales involved in restoration to a near pristine standard.
The foregoing is the reason for our vote.
. (FR) Water is a renewable but limited natural resource and needs to be properly managed.
The framework directive on water policy will become the cornerstone of Community policy in this area. It has clear, ambitious objectives. We share them. It sets environmental parameters close to zero. But we feel that it would be wiser not to set unrealistic deadlines which neither our governments nor our industries will be able to meet. We need a timetable, by all means, but a more gradual timetable.
The legal obligation to achieve a zero input situation, i.e. to stop discharges within 20 years, would in fact mean a ban on all identified substances. Such provisions may well cause serious problems in cross-border areas and in candidate countries, thereby complicating enlargement.
I should like, naturally, to refer to a specific sector to which I am very closely attached, i.e. agriculture, the main water-consuming sector. Agriculture must accept its share of 'polluter pays' charges, and has in fact already started to do so, but account must also be taken of its special characteristics and constraints, especially in arid regions.
As regards the amendments concerning radioactive substances, I am of course in favour of controls, but the question arises of the legal basis, which comes under the Euratom Treaty.
Andersson report (A5-0033/2000)
The Group for a Europe of Democracies and Diversities has not been able to vote in favour of the Andersson report. This does, of course, contain a number of good observations. For example, it is acknowledged on page 15 of the explanatory statement that "the different levels of development and traditions in the field of social security in the Member States make it impossible to bring about uniform harmonisation of the Member States' social security systems" . Now, the concept of "uniform harmonisation" is one of those muddled expressions which totally obfuscates the integration process in question. It is also true, as it states in the explanatory statement, that harmonisation could be damaging as "it might place greater demands on weaker Member States at the same time as competitive considerations might exert pressure on more socially developed countries to cut back on social security. No-one would benefit from this type of harmonisation" . The situation, however, is that a social model is being established whose real purpose is harmonisation, and uniform harmonisation into the bargain. Paragraph D points out that "the Union may provide added value by adoption of proper binding and effective convergence criteria" , and the report goes on to emphasise that the development of this convergence process is to be promoted by means of joint talks between the Ecofin Council and the Social Affairs and Employment Councils. Finally, paragraph 7 emphasises that "the social convergence process must be accompanied by an effective and ambitious fiscal coordination" . And, in this regard, we approach the heart of the matter. This project, with its social harmonisation, does not constitute social policy. Instead, it is an extension to the EU' s EMU project, which is of quite special interest to the three countries which remain outside EMU and can rescue themselves from the sinking ship, namely Great Britain, Sweden and Denmark. It is therefore important for us to emphasise that we cannot support a proposal whose essential rationale is to extend the EMU project.
) Mr President, I voted for the Council's strategy for modernising social protection because, in my view, it constitutes a step towards the establishment of European social and pensions legislation, although it does not actually go the whole way.
I was sorry to hear what was said in the previous explanation of vote, since I believe that, in essence, the report aims to provide much better protection for the elderly, despite the fact that, as we all know, the governments of the 15 Member States would like to reduce pensions to the minimum.
I hope that Parliament will soon have the authority to legislate on pensions. The elderly are waiting for the European Parliament to make it possible for them to live more comfortably and with greater dignity than they do now. The countries who have made less progress in this field should attain the same level as the countries within the European Union that guarantee better social protection.
. (DA) The Danish Social Democrats in the European Parliament have voted today in favour of the report by our Swedish Social Democratic colleague, Jan Andersson, on the Commission' s communication concerning a coordinated strategy for modernising social security. The starting point for the Commission' s communication is the implementation of EMU which, with its demand for stability and growth, creates the basis for the Member States' being able to maintain their social security arrangements. The report states that modernisation does not mean a reduction in the level of social protection but, rather, better use of available resources. We also notice that, according to the explanatory statement, modernisation does not mean harmonisation of social security arrangements, either, and that harmonisation might be downright damaging as it might place greater demands on weaker Member States at the same time that competitive considerations might exert pressure on others to cut back. No-one would benefit from this situation.
Both in the communication from the Commission and in the report by Mr Andersson, it is emphasised that it is the Member States which have responsibility for and, therefore, also determine the content of, social security arrangements. Cooperation on these matters within the framework of the EU should create added value, based on the exchange of experiences and the reciprocal evaluation of the way in which policies are developing, the aim being to define best practice.
. (SV) We consider that the report contains many practical proposals, which we support, but we are very critical of the convergence approach which permeates the report. In particular, we oppose the sections which deal with fiscal harmonisation and with the Commission' s becoming involved in telling the Member States what to do (see, for example, paragraph 7). We wish to emphasise that the sphere of social and social security policy should chiefly be the domain of the Member States, even if the enlargement of the EU requires a greater degree of coordination than there has been in the past.
. (FR) The current difficulties faced by our social security systems derive mainly from a shortage of income as the result of unemployment, poverty and an ageing population rather than from excessive spending. The policies of the European Union also have much to answer for in this situation.
Of course we need to modernise these systems. In France, in particular, we need to stop making labour alone fund medical insurance and pensions. We also need to reform archaic management methods which create injustices, chaos and waste. More importantly, we need a family policy to promote demographic growth and an economic, monetary and fiscal policy to promote growth and reconquer the internal market so that we can create jobs.
The Commission and the Andersson report are not proposing a social policy; they are giving Brussels exorbitant decision-making powers as regards funding, i.e. as regards the organisation and the provision of social protection services in the countries of Europe, which is why we voted against this text.
Social protection should be an expression, first and foremost, of national solidarity and it comes first and foremost, exclusively in fact, under the jurisdiction of the nation state. Social protection should be based on the principle of national and Community preferences. Otherwise it is merely the financial processing, at the expense and to the detriment of European citizens, of the intolerable social situations which result from immigration.
. (SV) We have abstained from voting for Jan Andersson' s report on a coordinated strategy for modernising social security.
We are basically well disposed towards the European Union. As Swedish Liberals, we see European integration as an opportunity to find solutions to cross-border problems such as the environment, trade, movement across borders, human rights and conflict management. In these areas, Europe' s democracies have a chance to show the world that cooperation leads to peace and increased prosperity.
We also believe in the principle of subsidiarity whereby decisions are to be taken as close as possible to those they affect. That is why we are actively pursuing the issue of a constitution for the European Union where the distribution of responsibilities is clear for all to see. It must be perfectly clear to all citizens that the EU will only become involved in those issues it is best qualified to deal with, which is to say cross-border issues. All other questions ought to be dealt with at local, regional or national levels.
Social policy is an example of an area in which the EU ought only to have limited powers, except where it is a question of freedom of movement for people within the Union. Each Member State ought to have full responsibility for, and the right autonomously to decide upon, its social security systems. Health care, child care and care of the elderly are clear examples of areas which are not obviously transnational. The same applies to labour market policy. We do not believe that common European legislation in these areas is a solution to the problems involved in designing systems of social security. For us, it is important that the EU should instead concentrate on just a few areas in which it can really be of use. That does not, however, prevent the Member States from cooperating and exchanging ideas in the social sphere.
Equality and social security are issues which are traditionally high on our Liberal agenda. We wholeheartedly support, at national level, many of the ideas presented in Mr Andersson' s report.
. (IT) The report gives a clear impression that the concerted strategy for modernising social protection in Europe will be accompanied by an analogous process of cohesion. We therefore view it with interest and hope and commend its intentions.
Numerous policies have already gone in this direction, albeit laboriously, and many more still need to do so before Europe, in terms of subsidiarity, is seen as one house, not only by its own people, but also by those in the candidate countries. Moreover, the European welfare systems have always played a constructive role in the social and democratic development of each nation. Consequently, if such systems are to continue to sustain development in the future, in light of the economic and employment changes taking place, as well as the requirements of society, modernisation is absolutely essential.
There are three main aspects that need to be highlighted. The first is that economic policy, employment and social protection should be strictly interdependent in a way that is directly proportional.
The second concerns the management of welfare systems and those who operate them. Nowadays, it is becoming more commonplace, as well as efficient, to operate complementary and integrated protection schemes. But, in our view, that does not mean that the role of the public authority should be reduced, either as regards the universality or, we hope, the quality of the basic social protection provided. It is, to a large extent, a principle of justice that imbues both health and pension schemes as well as social assistance, where, in particular, strategic coordination by the public authority is essential, even though it has been modernised.
The third aspect concerns the principle of subsidiarity that underpins the European Union. Today, a common strategy for social protection is sadly lacking, and the current systems are, in the main, run according to the actions and unity of purpose of individual Member States. Therefore, any modernisation process has to take account of economic, employment and social protection differences between the various countries, whether Member States or candidate countries.
What is required is that those responsible for the modernisation process, which continues to be closely linked to the promotion of social cohesion despite the underlying differences, should have the will and the know-how to ensure that changes are for the better and not for the worse. It is, after all, a matter of civilisation, progress and common dignity for the present European Union and a future enlarged community.
. (SV) The basic values common to the Member States of the European Union are based upon democracy, human freedoms and rights, and a social market economy. These values must be given expression in the form of solidarity with the weaker groups in our society and in the world around us.
In accordance with the principle of subsidiarity, it is the Member States themselves which devise their own social security systems. Inhabitants of countries in the European Union ought, nonetheless, to be able to benefit from a minimum network of social protection, irrespective of which country they live in.
The report seeks "effective and ambitious fiscal coordination" , without going on to define more specifically what this means. As we see it, such a position constitutes unduly large interference in national fiscal policy and cannot, therefore, be supported. We are therefore voting against paragraph 7 of the report.
The report emphasises the social dimension of European cooperation, which is something to be welcomed. It is nonetheless important to clarify what role the EU is to play, and not to play, with regard to social security. Clarification of this kind is missing from the report, which is unfortunate.
. (EL) On reading the Commission' s statement on social protection, which is animated by so many good intentions, one wonders whether its authors and the working people in Europe are living on the same continent and in the same social reality. One also wonders whether this 'coordinated modernisation strategy' is not just another misrepresentation of the coordinated and headlong attack on social protection and security and on the acquired rights of working people.
We agree with many of the rapporteur' s remarks but do not at all share his optimism about the Commission' s and the Council' s intentions and plans concerning social protection. The general lines of the implemented economic policy, the Stability Pact and the strict convergence programmes, which are a constant menace to employment and which promote employability and the flexibilisation of labour relations, and the organisation of labour, along with Commission and the ESF decisions relating to salary and wage restraint, and the insistence upon austere budgetary discipline and upon achieving much-vaunted monetary stability at all costs, leave no doubt about the new strategy' s objectives and aspirations. Its sole purpose is to pave the way and create the right conditions for cutting public expenditure on social security, and for flexibilising social protection itself.
When social security has repeatedly, and in the words of many influential people, been characterised as a 'cost' and an 'obstacle' to greater competitiveness and when ways are being sought to transfer that cost from companies to working people - always, of course, on the pretext that this will create jobs - it would surprise us if the existing model of market economy without accountability, with its dismal monetary-economic approach to everything and total dependence on monopolistic interests, were to take under its protection the fundamental right of the citizens to social protection and care.
Clearly, what is being attempted is to move away from organised systems of social security under state control, towards systems based on private insurance agencies, which will generate new profits for capital and place even greater burdens on working people, who besides the higher cost, will 'enjoy' even more degraded social provisions. The fostering of illicit competition between public and private social security systems and between the systems of the Member States is not only unjustifiable, but, on the contrary, makes manifest the political expediencies and intolerable pressures imposed upon social security systems to weaken or even do away with them, to the benefit of the private sector and the law of profit.
It is well known that the level and quality of employment determines the quality of social security systems. So how is it possible to speak about healthy and economically sustainable social security systems when we are faced with the millions of unemployed, impoverished and marginalised people, the 'working poor' of part-time employment, and working conditions that are dissociated from the policies implemented?
Social security and protection are among the greatest acquisitions of working people in Europe, and were achieved after many years of battling against the aspirations of big business, and by the constant expression of the solidarity that characterises working people. Today, in the Europe of unemployment and underemployment, it is urgently necessary to establish broader social protection and to extend the rights of working people, but this demands a different system of economic and social development, which the EU cannot possibly create, because of its nature and character.
On the basis of these views, we wish to express our categorical opposition to the 'modernisation' of the social protection system that the Commission statement is promoting, and to make it clear that we cannot vote in favour of the report by the Committee on Employment and Social Affairs which is under discussion.
That concludes the explanations of vote.
(The sitting was suspended at 1.55 p.m. and resumed at 3 p.m.)
Next session of UN Human Rights Commission (continuation)
The next item is the debate on the Council declaration on the establishing of the EU priorities for the next session of the UN Commission on Human Rights (20 March 2000), including the situation in China.
Mr President, I regret the absence of the Presidency-in-Office of the Council. This is a Council declaration, and I believe that it would perhaps have been useful for them to have been present for the rest of the debate.
I think it is worth reminding you that the inclusion of this item on the agenda clearly reflects the need, which has been expressed by all the political Groups, for Parliament to hold a debate before the next meeting of the United Nations Commission on Human Rights in Geneva, so that it may express its opinion on such a sensitive issue, one which is so dear to this House.
Following the statement of the Presidency-in-Office of the Council and the Commission, I believe we can all agree that the current situation with regard to human rights is far removed from what we would all like to see. At a European Union level we must recognise that the situation is not completely satisfactory, since, for example, although the Convention for the Protection of Human Rights and Fundamental Freedoms is a common instrument in all Member States, not all subsequent protocols have been ratified or signed by all of them.
Another clear drawback in this area is the fact that the European Union itself is not a signatory to the Convention for the Protection of Human Rights and Fundamental Freedoms, with all the additional disadvantages that this situation entails. I hope that these problems can be tackled and dealt with in the context of the current discussion of the European Union Charter on Fundamental Rights.
With regard to foreign affairs, I believe that the majority of points which we have included in the resolution accurately illustrate the real situation and hardly invite optimism, Mr President. Issues such as the abolition of the death penalty, the torture which still goes on in many supposedly democratic countries or the situation of minorities in many parts of the world, demand a clear, visible and effective response from the European Union.
In my opinion, this resolution contains a series of essential points, but I would like to stress one in particular, that is, the need for greater coordination between the European Union and the United Nations.
Mr President, in a world such as this, which is increasingly dominated by the phenomenon of globalisation, and not only in the economic field, our responses, in order to be effective, must be concerted and coordinated. In order to make our actions effective, we must implement a type of coordination in practice which does not exist at present. This Parliament therefore advocates the principle that we need to participate in the Commission on Human Rights and other international fora which deal with these issues and, Mr President-in-Office of the Council, this Parliament would like to be able to participate in this type of meeting as soon as possible.
Soon, in May, the European Commission intends to present a communication on the development of the role of human rights and democratisation in the Union' s external relations. I would like to take this opportunity to ask the Commission to take good note of this need for coordination, which I have just mentioned, and to seek new formulas which will strengthen the role played by the European Union in the field of human rights and, in particular, by this Parliament, especially from the point of view of coherence, recognising the good will of those third countries which accept the inclusion of the democratic clause. I believe that this should be applied to all areas, in particular also the budgetary area.
Lastly, I must recognise the important contributions made by civil society in this area, as well as the often underestimated role of the numerous non-governmental organisations who act on the ground. The Union must make every effort to provide all the necessary support for them to carry out their important work.
Mr President, Commissioners, when this House is called upon to debate human rights it is taking a chance, if you will, that is reinforced by the conditions that prevail when we are called upon to discuss such a crucial issue.
The absence of the Council, as well as of the majority of MEPs, shows just how great the divide is between our noble, elevated and worthy formal statements and the concrete reality in terms of our day-to-day policies when it comes to human rights.
I believe that, as a beginning, Parliament is called upon to use the opportunity provided by the Geneva session to narrow that divide. It should adopt an approach that is not just a statement of principle but is an acknowledgement of the true situation and possibly even a pledge of support.
We must get away from the situation where we are only aware of human rights when they hit the headlines or abuses are being punished. The role of Parliament is to meet the issue of human rights head on, particularly at the level of prevention. In that sense, we need to be able to export a culture based on legality and respect for the law.
It seems to me that we have finally reached the end of a long period during which a whole raft of treaties appeared and were duly signed. Nowadays, there are many, perhaps too many, treaties on human rights. If those treaties remain mere expressions, they are no more than useless depositories of people's thoughts. The time has come to move on to a new and crucial phase, namely a phase in which the provisions of the treaties are applied on a daily and binding basis, although we ought not forget that some basic treaties are still to be transposed. I refer to the Rome Conference and the fact that 14 of the 15 Member States of the Union have still not ratified the treaty establishing an International Criminal Court.
In my view, we should be evaluating and modifying some of the political instruments we use to measure the status of human rights globally. We have often employed instruments which, at the formal level, make us feel comfortable, but which, in terms of practical results, are totally ineffectual. By that I mean the use, and often abuse, of embargoes during recent years, and the over-cautious application of the clause allowing suspension of the agreements between the European Union and third countries, where there have been human rights violations.
In particular, we should be updating the areas where human rights need to be safeguarded. Globalisation could easily come to be regarded as a harmful process. Many countries are currently questioning the principle of the universality of human rights. The belief is widespread that many human rights, including the right to life, contradicted as it is by the death penalty, depend on certain variables, while globalisation, which often has a negative connotation, is in danger of becoming the catch-all for rights, actions and policies everywhere in the world.
We should therefore do what is necessary to update the areas in which we can intervene, with renewed strength, to safeguard human rights. In that context I would mention the following: social rights, workers' rights, quality of work, the need to ensure respect, where necessary, for all the criteria laid down by the International Labour Organisation, the right to tolerance and to respect - a right to which all minorities are entitled, particularly within the European Union. I would also mention the right to develop. It is the right of all peoples who, in turn, are the sum of countless individuals each one of whom has the right to develop and to a future that, most importantly, is full of hope and personal growth, within each individual society. All those aspects should be part of a rationale, a discourse and a contribution which the European Union should bring to human rights.
I hope that Parliament's participation in the Geneva session turns out to be more than just a token presence and that its representatives do more than just listen to and give evidence. First and foremost they should use the occasion to affirm that we regard the aspects I have just mentioned as central to the identity of the European Union and of the European nation, and that we also uphold the principle of the universality of human rights that transcends time and place. That is what we hope for and is the cordial message that we are sending our governments, even if it goes against their interests.
Mr President, even though the Chamber is fairly empty at the moment, Parliament has a very high profile within the sphere of human rights. In this Chamber, we have expressed our concern and condemned regimes which oppress, torture, execute and discriminate against their citizens. This commitment creates unease and has an impact. We have seen proof of this on numerous occasions. Two weeks ago, I received a letter from the Chinese Embassy in Brussels. They expressed their consternation at the fact that our Parliament had condemned China and they devoted ten pages to explaining that our criticism was based upon misunderstanding.
This letter is only one example to show that what we do does not fall upon deaf ears, but is followed with close attention by the world around us. This is good and demonstrates the European Parliament' s important opinion-forming role. The EU' s role is important. We must therefore have a consistent, clear and coherent policy within the sphere of human rights. Now, there really is reason to be concerned about developments in China, despite the letter from the Chinese Embassy. Together with many others, this question will be discussed at the Geneva Summit in a couple of weeks' time. We in the Group of the European Liberal, Democrat and Reform Party are extremely keen that the EU should keep the flag flying and take vigorous action on this occasion. I was pleased when I heard Commissioner Patten' s observations on China, but a little concerned when I heard the doubts expressed by the President-in-Office of the Council.
A strongly worded resolution on China would be an important mark against a country where there are systematic abuses of human rights. Members of the spiritual, entirely peaceful, but now banned, Falun Gong movement have again been subjected to mass arrests. There are reports of torture, solitary confinement and even executions. Prison sentences of many years are being handed out to people without trial. Hundreds of members of the group are being sent to camps for "re-education" . This is wholly unacceptable. There are also persecutions of other groups such as Protestants and Catholics. China maintains that it respects freedom of religion, but all too many cases of violence against, and harassment of, religious leaders indicate that the opposite is the case. Nor are there any signs that the situation in Tibet is improving. There are still alarming reports from Tibet about torture, imprisonment and persecution. Basic human rights are not accepted in China. Nor are freedom of expression, freedom of assembly and freedom of organisation. Nor is there freedom of information now. In recent weeks, China has done all it can to restrict access to the Internet and to prevent citizens from communicating with, and receiving information from, other countries via the Internet and e-mail.
All this shows that the situation is distressing, and there are of course many possible strategies which could be adopted. Dialogue is one way, but it is not enough. We ought not to allow ourselves to be deceived by a situation in which China takes token action at the eleventh hour in order to create the appearance of improvements taking place. The Geneva Summit is an important opportunity for other countries to tell China that systematic abuses of human rights are not acceptable.
Mr President, one of the saving features of this Parliament is that here we practise a consistent and active human rights policy: the flag flies high, as Mrs Malmström put it. At the same time, however, we shut our eyes to the Union' s own problems: to the violence, inequality, and fourth world reality, which is part of everyday life in the EU. It is absolutely right that we pay serious attention to the violations of human rights that are to be the subject of talks in Geneva. The rhetoric that we use, however, often smacks of smugness, verging on the sort of narcissism we associate with human rights attitudes in North America. It is nothing less than hypocritical to condemn the flagrant violation of human rights that occurs in non-EU countries if we are not prepared to extend a helping hand to those genuine refugees and asylum-seekers, whose position is now becoming more difficult in the EU. Let us, in particular, focus attention on the re-admission clauses, which present a threat to the Geneva Convention and which should be blocked. Unless we can maintain high standards of human rights with respect to refugees and asylum-seekers, we are not worthy of those European values which make up the European identity, as Vaclav Havel said here today, and among which he particularly mentioned respect for human rights and solidarity.
I worked for many years on the South African Truth and Reconciliation Commission and it was really moving to see how a nation in such difficult circumstances was reaching out for a more open, European-style, pluralistic democratic society. I fear that we are now moving in the opposite direction, towards European exclusiveness and apartheid.
Mr President, Commissioner, Mr President-in-Office of the Council, in my view, the question which needs to be raised in Geneva this year is certainly not the death penalty. We have already had three resolutions on the death penalty approved in Geneva. We failed at the General Assembly last year on a fallacious pretext, I refer to article 2.7, which we are otherwise happy to adopt for all other texts. The question of the death penalty should therefore be raised at this year' s General Assembly, certainly not at the Geneva session.
As Mr Patten said, and I would like to thank him for the positions which he defended, the crucial point is China. Unfortunately, the positions taken by the Commission and the Council, or at least the presidency, are more than just a hair' s breadth apart; this is serious, especially in the light of the Council' s macho position on Austria.
In my view, as far as China is concerned, and knowing that the European Union' s policy towards China has been a total failure, allegedly constructive dialogue has got us nowhere or, worse, it has given the Chinese new pretexts for increasing repression and for strengthening religious repression and the repression of freedoms (as Mrs Wallström has said with regard to the Internet) in all sectors, in Tibet, in inland Mongolia, in eastern Turkistan. There is regression in every sector of Chinese civil society.
It is a fact: China is the major threat, the major threat to us, the threat which we must confront, the threat to peace. It is the antithesis of democracy and you know as well as I that the Chinese, the Chinese leadership, is Communist first and Chinese second. China likes doublespeak. Until we have a firm position, we will achieve nothing with the Chinese authorities. I think we need to seize the opportunity. We need to associate ourselves with the American initiative. We need to table a strong text and that text needs to be adopted. We need to work. The Fifteen need to start work right now, with all the members of the United Nations; we need, at long last, to issue a firm condemnation and then use that as a basis to gain a negotiating position.
Mr President, I would like to try to put a different perspective to this. As you know, on Monday an unmanned spacecraft went into orbit around a peanut-shaped asteroid called Eros which is not very far from earth. Photographs show us that there is no life on the asteroid, but much further out in our galaxy, the Milky Way, there are about 300 billion stars, many with planets. Beyond the Milky Way there are 300 billion other galaxies with countless stars and planets. It is probable, therefore, that there is a lot of life out there, and much of it much more advanced than we are.
Bearing in mind that the first television programmes from earth are now 50 light years out into space way beyond the nearest stars, I invite you to imagine with me what life out there in the stars thinks of us as they look at us. What do they see? They see a beautiful planet, teeming with life, but they see its atmosphere being polluted and warming up. They see forests being cut down and deserts spreading. Of the living creatures, they can see many animals that are treated cruelly, rare ones becoming extinct for ever. How do they see the currently dominant species - that is us? Well, they see the planet's resources being unevenly spread. They see land being fought over, medicine for disease but not in the parts of the world where it is most wanted, books for schools - but not at all in the least-developed areas of our world, 50% of the world's population never making a telephone call in their whole life.
What do they see about the relationships between human beings? They see us killing each other. They see us restricting each other's liberties. They see a never-ending series of local wars. They see some of our children drafted into the army as soldiers, or treated as prostitutes or slaves. They see unequal treatment of men and women, of people of different ages, of minorities, of people of different coloured skins, of races, of beliefs, of immigrants, even neighbours. We all know the picture.
The UN Convention on Human Rights 50 years ago was an attempt to correct this. We should salute it - and I think we do. Only in Europe are human rights enforceable in law. Here in the European Parliament some of the Members do not want the Charter of Rights, which is being discussed at the moment, to become enforceable in law. I say: shame on them! Human rights should be enforceable in law in every country of the world. That is the goal which we have to work towards. Much, as Commissioner Patten said, remains to be done.
Finally, if you asked me: What if there is no life out there among the stars, what if we are alone? - which is an equally awe-inspiring thought - I would say: Do not you think we have a responsibility too to make our children behave properly, before letting them go out to populate other planets?
Mr President, human rights are universal, indivisible, interrelated and interwoven. This well-known phrase, which is taken from the conclusions of the UN World Conference on human rights of 1993, is known off by heart by many. That is positive. But what about the human rights policy within the EU itself? Does it reflect this vision of coherence? In fact, does the European Union have a human rights policy? This question does not challenge the efforts made by the Member States who wish to bring their viewpoints on foreign policy into line and to display a united front against violations of human rights elsewhere, for example in China. No, Mr President, I am talking about the lack of human rights policy within the European Union itself.
A new government has come into power in Austria, comprising a political party which has sent out a message of racism and intolerance vis-à-vis minorities. Human rights, which the EU embraces, are thus under threat, but the reactions to these events have brought to light the fact that there is no coherent framework in which an appropriate reaction can be formulated. The widely quoted Article 7 of the Treaty, which provides for the repeal of membership rights from a Member State where serious and continuous violations against human rights have been established, is, of course, only a kill or cure remedy, an ultimum remedium, which, in the case of Austria, can only be quoted in the absence of anything more effective, and by way of warning.
There is, therefore a need for a fully-fledged human rights policy for and by the European Union, a policy which promotes and enforces human rights within the EU itself. Such policy should comprise various components.
Firstly: a regulatory framework is needed, which spells out very clearly the rights which the EU intends to secure for its citizens. A start is now being made on the drafting of such a charter, but we can no longer put off the question of legal status and the strategic significance of this document or pass it on to learned professional jurists. This is a political question which, in the short term, requires an answer from the IGC and this Parliament.
Secondly: a range of instruments has to be developed which allow for a flexible response and which do not force us into a situation where we need to choose between a kill or cure remedy or a complete stab in the dark. The following spring to mind in this respect: the systematic collation of documentation and information, professional forms of observation, the development of information campaigns, the use of cash to support democratic forces in the country concerned, a more creative deployment of the resources which are available through multilateral diplomacy, such as organised dialogue and fact finding missions and such like.
Thirdly: it will need to be made clear for each of the EU institutions where the responsibility for human rights policy lies within the European Union and what the tasks and competences are that this entails. The Commission and the Council will each have to decide for themselves what these might be. This Parliament is excluded from this, for our Rules of Procedure stipulate that the Committee on Civil Liberties and Internal Affairs carries this responsibility. But I am somewhat surprised that the resolution which should bring this debate on human rights to a conclusion has been prepared in the foreign sector of this Parliament and that the aforementioned Committee, of which I form part, has not been involved in this.
Mr President, this Parliament is fragmented and divided. For the sake of our credibility, we will have to speak with one voice when it comes to human rights and not act as if human rights within the EU are different from human rights elsewhere in the world. I think that this will benefit our credibility in the UN Human Rights Committee.
Mr President, what will it take to make the debate on human rights something other than what it is today: an ideological instrument which helps to enslave peoples rather than free individuals? We must start by going beyond man, who is not the master of the universe, to the source of all genuine rights and civilised values, without which the eternal claim to rights always ends in tyranny and bloodshed. We need, in the ancient and mediaeval tradition of Europe, to go back to the natural order of the universe, i.e. to the Creation, and beyond that still further, to the Creator' s intention. Then we shall see that the rights of the child are only respected within a proper family, the rights of workers are only respected in the intermediary bodies which we have recently destroyed and that citizens' rights are only respected within sovereign states.
Secondly, the doctrine of human rights must no longer be exploited, as it is today, as an instrument of ideological warfare in the hands of a cast which claims the right to decree unilaterally who is to be the arbiter of human rights and who is to be deprived of those rights, thereby denying the legitimacy and, if need be, the freedom of those whom the party line has deemed politically incorrect. 'No freedom for the enemies of freedom' was what the advocates of the revolutionary Terror were saying two centuries ago, the advocates of the revolution which proved, alas, to be the mother of all modern totalitarian regimes. No human rights for the enemies of human rights is what the acolytes of the new world order are saying today, the new world order which reigns almost unchallenged in financial circles, in international institutions, in the media and cultural networks, and in educational institutions, to mention but a few.
What is left, for example, of the right of Austrians to choose their own destiny, if that choice is dictated on their behalf by those who decide what should or should not be done and if their duly and legally elected leaders are received in an insulting manner, as they were recently by you in Portugal, Mr President of the Council. I do not know if he is still present and can hear me. What is left of the human rights of those who sympathise with the Vlaamsblok, one of the most important parties in the Flemish region, if tomorrow the Belgian Parliament adopts the implausible, indecent and ignominious bill tabled by its main political rivals, the Volksunie, which seeks quite simply to abolish the party? What is left of the right to engage in a critical study of history when authors and publishers are persecuted, as the young historian Jean Plantin was just yesterday before the Court of Appeal, in my home town of Lyon - he was the subject of an absurd, arrogant and offensive closing speech by the public prosecutor Jean-Olivier Viout, the smug expression of straitjacketed thinking and intellectual conformism?
It is a strange concept of human rights when peaceful patriotism is fraudulently equated with aggressive nationalism, when legitimate protests against immigration policies are equated with I do not know what form of xenophobia and the vital defence of identities is equated with racism. What of the human rights of the millions of French people who voted for the National Front and who are deprived of any political representation and vilified daily, as they were on Monday on the television channels of the state to which they are required to pay taxes, when the simple expression of justifiably exasperated views by one of our colleagues, Mr Le Pen, is used as a pretext for iniquitous condemnation, in violation of the law and in violation of all notions of justice, fairness and morals, and when attempts are made, in violation of the clearest legislation, to deprive this representative of millions of our fellow citizens of the mandate which he has been given by their vote, not received as a favour from the government.
In a word, I shall believe your talk about human rights in Europe, fellow Members, when you acknowledge that your political opponents have the same rights as you allow yourselves. I shall believe your talk about human rights in China when you name the real cause of the problem, i.e. Communism. Listen to the resounding voice of Solzhenitsyn in his letter to the Americans, in which he says that the main cause of the weakness of Western society is excessive pandering to legal individualism, an individualism which, far from allowing people to flourish, paves the way for future dictatorship, in fact the worst kind of dictatorship, because those whom it enslaves are not even aware of their terrible servitude.
Mr President, the principle of universal human rights is undoubtedly one of the most important political legacies of the 20th century. The holocaust, fifty years ago, led to the need to lay down a number of fundamental rights and freedoms. Since the end of the cold war, compliance with human rights has also become a condition for international cooperation. Leaders violating these principles now face international criticism, sanctions and are even brought to trial, such as ex-dictators like Mr Pinochet have experienced.
These developments are encouraging but do not detract from the fact that the situation of human rights in the world remains very disquieting. Especially in situations of war, civilians are given less consideration all the time. It seems contradictory. Never before in history has humanitarian right been so well developed. Never before have so many international treaties been ratified by so many countries. Yet the most basic rules of conduct are being flouted on a massive scale and there are more civilian victims than there were a century ago.
Women are systematically raped. Children are conscripted by force and deployed in battle. Excesses are no longer the exception, they have unfortunately become the rule. This applies today to no fewer than thirty conflicts worldwide. Too late, too selective and too fragmented: this is how one could describe the human rights policy of the international community. First of all, the policy comes too late. Both in Rwanda and Kosovo, the UN, despite the many warnings, appeared to be overtaken by events and stood by as a helpless observer of the massacres, as President Havel pointed out this afternoon.
Fifty years later, we are still unable to prevent genocide. We should therefore direct more attention to monitoring and conflict prevention as a matter of urgency. Control of the arms trade and improved media control are essential in this.
The human rights policy is also too selective. The months of NATO bombardments of Kosovo and the mediation attempts in the Middle East are in stark contrast to international apathy with regard to the conflicts in Africa. I cannot shake off the impression that, when it comes to human rights, despite all the rhetoric, Africa does not feature on top of the agenda of the Portuguese Presidency. This is something which I very much regret.
The impression that Africans get, namely that they are inferior world citizens, is not unfounded. I would like to warn against a blurring of standards in the assessment of human rights situations in Africa, where violations are viewed as a necessary evil. But above all, the human rights policy is too fragmented. We are unable to draft a common strategy within the international communities or Europe.
Take Sudan. The international community is sending conflicting messages to this country. Britain has re-opened its embassy in Khartoum. Canada has invited the Sudanese for peace talks. Europe puts the rebels in the South under pressure to negotiate and at the same time, Americans isolate the regime and support the rebels at military level.
There is a need for more coordination, more exchange of information and a more coherent approach whereby any raised bids are avoided. Only then can we follow in the footsteps of the founders of the Universal Declaration of Human Rights.
Mr President, I would like to start with the fact that if words could solve the problems we could all pack up and go home. But unfortunately, as we speak today in the safety of this Chamber, human rights abuses are occurring throughout the free world. Sometimes the more we speak, the less we hear - motions: words; conventions: words; treaties: words - if we are not careful, words themselves become a substitute for real action. Words framed in inclusive and liberating documents become treaties and conventions which are often paraded as a testimony to a country's respect for and adherence to human rights.
Yet words spoken, written or signed are not in themselves enough. Look at the signatories to the conventions on human rights and minorities and then compare the treatment received by such minorities, groups and individuals - the list is shameful and shaming.
Can anyone argue with any persuasiveness that women are treated equally and fairly, that children have human rights or that people are not discriminated against because of their religion, belief, gender, disability, age, sexual orientation, opinion, political affiliation etc? The defamation of minorities in newspapers and other media fuels discrimination. Even within the EU citizens still suffer human rights violations and a breach of our conventions. Every day in the press misinformation and misrepresentation are used to deny some minorities equality before the law and to denigrate ethnic minorities. Quite frankly a hierarchy of oppression has been created. And so long as people do not have equality before the law, this inequality will lead to discrimination and human rights will be eroded.
In our enlargement process in the EU we have rightly placed the emphasis on human rights and the protection of minorities. We must not waiver in that commitment. But we must also hold up the mirror to ourselves and recognise our own inadequacies. Yes, conventions have been signed, but action is needed. I would recommend to you ongoing audits of human rights practices, eternal vigilance, not just outside our borders but within. That is why I would welcome an annual Member State report from each individual state which would have to record any charges against it and the action taken. Because what happens in each Member State happens to every single one of us. What happens in another part of the world affects us. Pinochet in Chile is as relevant as Haider in Austria. Human rights and civil liberties are inextricably linked. Human rights do not exist in isolation, they are connected to our development policies, our economic policies, our home affairs policies, indeed they are at the very heart of our democratic functions. I would repeat what Mr Patten said: we must engage, we must inform, educate and thereby effect real and lasting change.
Mr President, "Europe stands for ideals, values and principles. We must emphasise Europe' s spiritual history. Together, we must re-establish the values which unite Europe. Spiritual values have been disseminated from Europe throughout the globe. We must live with our consciences." These were the words spoken three hours ago in this Chamber by the President of the Czech Republic, Vaclav Havel. In an extraordinarily edifying speech, characterised by wisdom, historical knowledge, an understanding of the human heart and insight into Europe' s spiritual and Christian heritage, he pointed to sources of inspiration for our work on human justice and human dignity. We should be grateful that there are Heads of State like Vaclav Havel in our Europe.
I wish to discuss two matters. First of all, civil society. Vaclav Havel stated that, in Eastern Europe, the Communist regimes methodically destroyed civil society: national movements, churches and the independent trade unions. The same is happening in China in connection with the Falun Gong movement and with the Catholic and Protestant churches. It is happening with Buddhism in Tibet. We must never forget to defend civil society.
I also want to mention the death penalty. Like my own country, Sweden, the EU bases its view of human beings upon the equal, unique and inviolable value of every human. On the basis of this principle, human beings should always have the chance to redeem themselves. Try telling that to the governments of the United States, Russia and China.
Mr President, President-in-Office, Commissioner, I believe the approach of EU Member States at Geneva should be to prioritise the situations in Kosovo, Mexico, Saudi Arabia, Sierra Leone and China. In relation to China, we should not be dissuaded from raising the issue simply because discussions on it may be blocked. However, it is imperative that the EU speaks and acts as one, and threats of trade sanctions should strengthen rather than weaken our resolve.
However, if full expression is to be given to the decisions which may eventually be taken at Geneva, then the office of the High Commissioner for Human Rights must be provided with the necessary resources. The financial resources of the United Nations are spread very thinly and because of this many crucial programmes are dependent on voluntary contributions to keep them afloat.
Resources are also needed for promoting practical cooperation and human rights, strategic planning, the establishment of priorities and strengthening communications between the donor community and member states of the United Nations. To this end the High Commissioner recently launched an annual appeal for USD 53 million to enable her office to carry out these tasks. The European Union and its Member States should take the lead in providing a significant portion of these funds. In so doing, we would not only embarrass the United States into shouldering its responsibilities in relation to UN funding, but we would also demonstrate that our commitment to defending human rights is more than simply empty rhetoric.
Mr President, this debate is mainly concerned with the preparations for the forthcoming annual UN Human Rights Convention and the Commission' s and Council' s efforts in this respect. I would first of all like to say that I am very pleased with the contributions made by Mr Patten and the Minister, and I welcome the fact that both China and Cuba are on the agenda.
Cuba is the last stronghold of dictatorship in South America and we must be mindful of this, with all due sympathy to Cuba. It is a dictatorship and hence not a democracy. I would, during my two minutes, like to draw attention to two countries which are close to my heart.
The first country is Indonesia. We are naturally delighted that Indonesia is under new rule and that Mr Wahid and Mrs Sukarnoputri are the new President and Vice-President. We are also pleased that the situation in Timor is slowly moving in the right direction. But I can report that in the Moluccas, an area just north of Timor, the violence is still not under control. This has claimed thousands of lives over the past two years. Tens of thousands of people are on the run. The situation is badly managed. I know that tomorrow, or the day after tomorrow, an important programme will be shown on Dutch television, in which an appeal will be made for observers. This is with the sole purpose of monitoring what exactly is going on, so that at least a record can be made, not least for the future, for human rights committees, of what has been happening. My urgent request, which has been echoed many times in resolutions, is the following: could you not confer so that observers can be sent to the Moluccas? Surely thousands of people killed, thousands wounded and tens of thousands on the run is enough.
My second country - I will be brief as Mr Patten knows this country very well - is Burma. Surely we cannot just keep silent about Burma. I have the feeling that that country is gradually being relegated to oblivion. For ten years now, the elected President of that country has been under house arrest. And for ten years now, its parliament has been out of action. Numerous MPs have been killed or have fled the country and only a few are left in Burma. There are hundreds of thousands of refugees in Thailand and India from Burma and yet it seems that that country is no longer given any attention. In my opinion, Burma should be put back on the agenda, too, certainly in the wake of Indonesia' s U-turn. Surely we cannot tolerate the fact that Mrs Aung San Sui Kyi feels completely left in the lurch, even by Europe. My request is, in fact, to put this country back on the top of the agenda.
Mr President, Mr President-in-Office, Commissioner, economic clout cannot be the only factor that determines the European Union' s status in the world. One of the EU' s distinguishing features is our systematic approach to human rights, as exercised both within the Union and by our partners. The European Parliament has been at the forefront of the battle to promote and defend human rights, and it has succeeded in overcoming the limits imposed by self-interest and "national interests" , which are sometimes reflected in the positions adopted by the Member States and even by other European Union institutions.
We can therefore safely say, for example, that the European Parliament has never allowed the situation in East Timor to be forgotten, which could have been the greatest obstacle to finding an equitable solution for its people, who always opposed occupation by Indonesia. By the same token we have recently opposed arms sales to Indonesia, a stance that the Council unfortunately did not take into account. But it is not just a question of preventing or putting a stop to sickening instances of aggression perpetrated by individuals or institutions against those in a weaker position. It is vital that when violations are committed, the perpetrators should not be able to act with impunity, whoever or wherever they may be - in Indonesia or Angola, in Cuba, China or Burma, whether the perpetrators are civilians or soldiers, humble foot-soldier or general or even a minister. Justice needs to be done in Indonesia. Justice needs to be done in East Timor. President Wahid needs our support to cope with the difficult situation he is faced with. The specific reference in this resolution to East Timor, on the initiative of the PPE Group, is a timely one. Someone must be held to account for the events that took place there, some of which I saw with my own eyes as a representative of this House; they cannot go unpunished. It is impossible to talk about East Timor without mentioning the tens of thousands of Timorese refugees living on Indonesian soil in inhumane conditions, under the control of Indonesian soldiers and militias, and being used as bargaining chips. This is an intolerable situation which must cease as a matter of urgency.
. (PT) Mr President, I would like to make a few very brief comments on behalf of the Council presidency, and first to remind you that the work done by the presidency is above all about coordination and about seeking common positions on initiatives that the fifteen Member States are to approve in the Council. Our experience of previous sessions of the Human Rights Commission suggests - precisely by virtue of this coordinating role played by successive presidencies - that the European Union is very much able to uphold its status as a body with its own policy within the Commission, and it is important to maintain this.
I would also like to say that the European Parliament' s participation in the preparatory work is important in establishing coherent European Union positions on various different issues, and that the presidency therefore naturally welcomes all the various suggestions and in particular all the contributions made through the resolutions which have been presented. I would also like to stress, as many Members have highlighted, that human rights policy is at the heart of Europe' s identity and that respect for human rights should be seen as a fundamental principle for international cooperation by the European Union. Hence the need for the most coherent European human rights policy possible, which of course means that we need to adopt clear and unambiguous positions where we consider a state of affairs to be unacceptable, and I have in mind, in particular, the references that many Members have made to China. But we have also duly noted the concerns expressed by many other Members about other countries, notably Indonesia, East Timor, the Moluccas and Burma.
I could not conclude without mentioning Mr Van Hecke' s speech in particular, in which he referred to the human rights situation in Africa and to the role and priorities of the Portuguese Presidency, and questioned the sincerity of the priority we are giving to relations with the European Union. I would simply like to say that the Portuguese Presidency has, in these two short months, organised the first Development Council, admittedly an informal one, whose agenda was rightly dominated by EU-Africa relations. Indeed it was this subject which led the development ministers of the fifteen Member States to meet in Lisbon for discussions specifically on the new era these relations have entered. Furthermore, I cannot stress enough the significance of our having concluded important negotiations on the new convention to succeed the Lomé Convention, and the fact that, following extremely complex and difficult negotiations, we have succeeded in organising - or making preparations for the organisation of - the first EU-Africa Summit. For all these reasons I thought it essential to reply directly to Mr Van Hecke' s question on this issue.
. Mr President, this has been a very useful debate. One or two speeches have referred to specific issues which we are well advised to think about very carefully. For example, Mrs Maij-Weggen referred to both Indonesia and Burma and made some important points about both those countries and the human rights situation there.
What I would like to focus on very briefly are one or two themes which ran through our debate. One of the very first speakers, Mr Wuori, spoke of the remarks made earlier today by Mr Havel. It was a remarkable speech and I hope that Mr Gollnisch, who is no longer able to be with us, was able to hear that speech as well. I also hope that, if there is any life in outer space, as has been speculated by Mr Newton Dunn, it was tuned in to Mr Havel' s speech as well. Mr Havel reminded us that the Union is not just about markets, about GDP growth, it is a Union of values that is reflected in the Treaties and is reflected in our obligations in the whole area of external assistance, reflected quite specifically in what we are charged to do. How do we implement what the Treaties say in all those words about development assistance programmes?
One or two honourable Members, Mr Ferber and Mr Cushnahan, spoke about the gap between rhetoric and reality. Mr Cashman said, which is right in a sense, that words are no substitute for real action. Of course, words can make a bit of a difference, a point that was made by Mrs Malmström. She said that she had received a letter from the Chinese Ambassador, a very amiable and highly intelligent representative and servant of his country, to tell her that she was wrong and the European Parliament was wrong in its attitude on human rights in China. I think after her speech she will receive a cascade of letters from the Chinese authorities. She will be able to fill a filing cabinet with letters about what is claimed to be the real situation in China. I think she was reflecting the views of many non-governmental organisations, many people who admire Chinese civilisation but are concerned about what is happening in China today.
Of course it is entirely right that we have to look at action, and the very first speech by Mr Salafranca mentioned two issues apart from Geneva which represent actions, one of which is of course made possible by the generosity of the European Parliament on behalf of the European taxpayer - that is the budget that we are able to spend on human rights activities - about EUR 100 million that is spent through programmes, for which I am responsible, mainly going to non-governmental organisations to promote human rights and to promote democratisation. We will want to share with Parliament, as vicars say, our views on how that spending programme to support human rights can be best focused and best targeted in the years ahead.
There is also the question which was referred to by Mr Salafranca, who I am sorry is unable to be with us at the end of this brief but useful debate. There is also the question of our overall policy on human rights and the relationship between human rights and foreign policy. I want to remind Parliament that the Commission will be publishing, before the middle of the year, a comprehensive, intellectual case for placing human rights at the heart of the development of the common foreign and security policy. It is immensely important, and if I had not thought that already, having listened to the remarkable speech by Mr Havel earlier in the day I would have certainly come to that conclusion.
It has been a useful debate. I hope we can have further debates like this. I hope we can have, in particular, debates about some of the ways in which we translate these good intentions into practice on the ground where it matters, where people are still being tortured, where people are still being raped and are still being denied the sort of civil rights that this House takes for granted, as I do.
I have received 7 motions for resolution, pursuant to Rule 37(2), to close the present statement.
The debate is closed.
The vote will take place on Thursday.
Cyprus and Malta
The next item is the joint debate on:
the Council statement on the position of the European Union on developments concerning Cyprus;
the report (A4-0029/2000) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council regulation on the implementation of operations in the framework of the pre-accession strategy for Cyprus and Malta [COM(1999)0535 - C5-0308/1999 - 1999/0199(CNS)].
Mr Seixas da Costa has the floor on behalf of the Council.
Mr President, ladies and gentlemen, on behalf of the Presidency of the Council of the European Union, I would like to present to you certain information about the re-opening of the intra-Cyprus negotiations and recent developments in this area.
I think it will be obvious to everyone that the events in Helsinki at the end of last year and the new era in relations between the European Union and Turkey have created a new backdrop, at Community level, which we cannot ignore when it comes to relations between the two Cypriot communities.
At the beginning of December 1999, the first round of negotiations were held in New York, after an interruption of several years in negotiations between the Cypriot communities in the north and south of the island. These negotiations took the form of indirect discussions mediated by the UN special representative, Álvaro de Soto. A further round was held in January this year, starting on 31 January, and a third round is scheduled to start on 23 May in New York. There is a possibility, which has not yet been absolutely confirmed, that continuous and direct discussions may take place, with work continuing until September this year.
These discussions essentially cover four areas: security, the structure of government, territorial adjustments and issues relating to refugees and compensation, as a result of the situation following the partition of the island. However, agreement has also been reached on the possibility of including other issues, and the representative of the northern part of the island, Rauf Denktash, has suggested three new topics: sovereignty, confidence-building measures and the issue of lifting the embargo on products from the north of the island.
The discussions held so far have essentially resulted in two developments. The first is the possibility of opening up a direct information channel between the European Union and the north of the island, without this necessarily signifying recognition of this part of the island as a legal personality at international level, but as a means of facilitating adoption of the acquis communautaire with a view to eventual accession of the whole island, if a solution can, in the meantime, be found to the broader problem of the partition of the island.
The second development which we regard as important is the statement made by the Secretary-General of the United Nations at the end of the first day' s discussions to the effect that an overall settlement of the situation would involve recognition of the specific situation of the north of the island. This is the position of the Secretary-General of the United Nations and it will therefore have to form part of our future analysis.
Certain expectations exist about the third round of negotiations, in view of the proposed scenarios being prepared with the involvement of representatives of the United States and the United Kingdom, in particular in the areas of security and the constitutional structure, which it is envisaged will be presented at this round through the good offices of the representative of the Secretary-General of the United Nations. This will take place after the election in the north of the island scheduled for 18 April.
Furthermore, the Portuguese Presidency of the European Union has decided, following the example of previous presidencies, to appoint a representative to establish contacts with the various parties involved in this issue. This representative has already contacted all these parties and has, in close cooperation with the representative of the Secretary-General of the United Nations, been monitoring and assisting with the work of the various rounds. In particular, we intend that the European Union should maintain a constant profile on this issue, and of course all the more so since Cyprus is a candidate for membership of the European Union with negotiations at a fairly advanced stage. This naturally raises certain expectations and means that the role of the European Union is of some relevance in this context.
The approach that we have been following in these discussions, and our participation in them, essentially turns on taking advantage of a certain desire to alleviate the tensions that exist, based on a conviction - which appears to be widely shared - that it is necessary to continue to negotiate, and that continuing negotiations and maintaining their impetus also give rise to hopes that a definitive solution can be found.
There is also another important aspect which I referred to at the beginning of my statement, and this relates to Turkey' s role in helping the north of the island to prepare for accession. We believe that it is not only necessary to read the conclusions of the Helsinki European Council with some care and attention, but that we should also take advantage of the willingness of the Turkish authorities to help to resolve this situation.
I was able to talk to Prime Minister Bülent Ecevit about this issue when I visited Ankara myself, and although we are aware of the difficulties and sensitivity associated with Turkey' s particular approach to this question, I believe that there is a window of opportunity that we must not miss. This window of opportunity involves combining various factors, one of which - and let us be frank about this - is the nature of the relationship between Turkey and the European Union. This is key as regards the future of this issue.
On the other hand, we think it is important - and this is also linked with the way in which the European Union relates to the heart of this matter - that an exchange of information between the Commission and the Cypriots in the north of the island should be encouraged. This would not, let me make this quite clear, imply any kind of formal recognition. Nevertheless, we believe, and I think this is also how the Commission sees things, that the whole process of approximation with the acquis communautaire with a view to overall integration of the island in the European Union through accession at some point in the future implies involving the communities in the north of the island as soon as possible. It may also give the European Union access to data enabling it to justify accession, as part of its efforts to assess accession conditions.
Furthermore, this means that we in the Council - and I think that Parliament will join us in this - should encourage the Commission' s involvement in this undertaking. It is essential for us to send the Commission a message of confidence about its role in this area.
Lastly, I believe - and this is also the presidency' s intention - that we should continue to cooperate actively with the United Nations, given the skilful, intelligent and capable way in which the Secretary-General, and the UN organisation in general, have conducted these discussions, and in particular the way they have endeavoured to help to harmonise the two parties' positions. As I said at the beginning, the conclusions of the Helsinki European Council last December have had a visible impact on the way the positions of the various parties to this process have developed. The Nicosia Government has expressed its satisfaction with the Helsinki conclusions, which open up the way to accession to the European Union without solving the partition of the island beforehand. Nevertheless, I have to say that the same authorities have expressed their concern about the pressure they may come under to resolve the issues raised by partition, which will evidently imply some concessions. This is related to developments in the sphere of displaced people and the possibility of a new arrangement regarding displaced people should a different solution be found for the island.
On the other hand, the Turkish Cypriots fear - and there is no point in trying to conceal this - that Turkey' s application for membership of the European Union may lead to greater flexibility in Ankara' s position on this. I believe that, despite the fears that may be felt by the two communities on the island, these points, which could be viewed in a negative light by the authorities on both sides, may in the end justify hopes of an ultimate solution.
It is very clear that this solution will involve one of the most important aspects of relations in this area at present, which is the extremely positive trend in relations between Athens and Ankara and the very important part played in these relations by the Greek Foreign Minister, Giorgios Papandreou, and the Turkish Foreign Minister, Ismail Cem. We believe that this has created the framework for a positive outcome. As far as we, the Council presidency, are concerned, we will continue to follow these developments very closely, and we will certainly cooperate with the Secretary-General and his personal representative on this matter. We will make the Community institutions aware of what we are able to do, and what is possible in general, as regards coordination, not just at political level but also as regards what the Commission itself can achieve in terms of its scope for managing the accession process. In particular, we will make known the flexibility that both parties have demonstrated on this issue.
Mr President, ladies and gentlemen, today' s debate concerns an issue that is particularly important in two respects. Whilst in the first place, our discussion has to do with delivering financial aid to Cyprus and Malta, so as to enable them to play a full part in the pre-accession strategy, it is also concerned in no small way with the peace process in Cyprus, and thus with stability and security in the Mediterranean region.
Firstly, I would like to say a few words on the financial regulation for Cyprus and Malta, which the Commission put forward in October last year. I am exceptionally grateful to Mr Brok, the rapporteur, the chairman of the Committee on Foreign Affairs, for his report, which forms an excellent basis for our deliberations today. We need this instrument. It replaces the financial protocols that expired at the end of 1999. We need these instruments so as to be able to meet our financial commitments under the terms of the development strategy for Malta and Cyprus.
I am very grateful for the fact that Parliament is supporting the Commission in its efforts to adopt the draft regulation as quickly as possible. The Committee on Foreign Affairs and the Committee on Budgets have put forward a series of proposed amendments. The Commission is able to adopt some of them. I would like to comment on two points that I know are very dear to Parliament' s heart.
First and foremost, we are talking about the financial package itself; i.e. how much money do we actually want to spend? The Commission will propose a package of EUR 95 million. The Council has also agreed on this figure. I am aware that Parliament would like it to be a larger amount and I fully understand why this is so. I can assure you that, as the competent Member of the Commission, I too would very much like to have more money for this purpose at my disposal.
But it is simply the case that we are unable to achieve consensus for a larger amount at the present time. At the end of the day, it is the budgetary authority that must establish the final amount.
The second important issue in this respect relates to the transfer of the financial means under line 7 of the budget. In fact this only appears to be a technical issue. It is very much a political issue. I myself have already said here, on another occasion, that I consider this to be the right approach. I believe I can safely say - notwithstanding the fact that the Commission has not reached a formal decision yet - that in principle the Commission is prepared to go along with this suggestion.
However, the aforementioned decision cannot be reached via this regulation; this can only be done under the terms of the scheduled revision of the Financial Perspective. This regulation, which covers the period from 2000 to 2004, affords both applicant countries access to technical and financial support for the implementation of the acquis communautaire, for involvement in Community programmes and certain of the Community' s institutions, and for extending the authority of their administration systems and courts
Of the proposed total amount of EUR 57 million, EUR 57 million are earmarked for Cyprus and EUR 38 million for Malta. In the case of Cyprus, the draft regulation also provides for the financing of measures intended to support reconciliation between the two ethnic groups, and in fact this accounts for a third of the total amount.
On behalf of the Commission, I would like to guarantee that the programming for the funds will take place in accordance with the priorities of the accession partnerships as early as in the course of the next few weeks.
Now just a few brief comments on how the Cyprus question has developed since the European Council in Helsinki. I wholeheartedly endorse the statement Under-Secretary of State, Mr Seixas da Costa, made here on behalf of the Portuguese Presidency. We are cooperating closely and to good effect on this issue. As far as Cyprus is concerned, it has always been the Union' s contention that the accession negotiations should benefit the efforts being made to find a solution to the political problem. Indeed we always supported this view, and I am quite convinced that it is appropriate for the negotiations on the resolution of the political problem to take place under the auspices of the United Nations. And we were always agreed that the solution should continue to have as its aim a bicommunal and bizonal federation.
It is still the European Union' s goal to admit a united Cyprus. The European Council in Helsinki reiterated that resolving the political conflict would facilitate the accession of Cyprus to the European Union. Nonetheless, as the presidency has just said, the Council has made it clear that this is not a pre-condition for the conclusion of negotiations.
Should it not have proved possible to find a political solution to the Cyprus question by the time the accession negotiations are concluded, then the Council, taking all the relevant factors into account, will take a decision on whether or not Cyprus should gain admittance to the Union. That is how matters stand on the political front.
The Helsinki European Council' s decision on how relations between the European Union and Turkey are to be framed in future has given the situation considerable impetus. I would emphasise that several political processes are running in tandem here and they are closely linked.
In the first place, this is all about the relationship between the EU and Turkey. It also concerns the further development of relations between Greece and Turkey, and the peace process in Cyprus.
There has already been talk of the 'window of opportunity' , which has presented itself following Helsinki and on account of the détente between Greece and Turkey. And so what can we do to make use of this window of opportunity as far as Cyprus is concerned? I believe we must adopt an intelligent and cautious approach. If we set about this with too much gusto then we will raise expectations we cannot fulfil, and so I favour an intelligent, softly softly approach which is sensitive to the needs of the given situation. The first thing we are able, and want, to do is to step up dialogue and communication between the two communities on Cyprus. That is an ambition that finds favour with our Greek and Turkish partners.
Therefore, we want to give the so-called bicommunal activities renewed impetus, in particular those involving young people. We should also give more attention to making sure that the Turkish Cypriot community is better informed about the Union' s aims. I am absolutely convinced that, if the people were to have a better understanding of the Treaty, in fact a better understanding of what the European Union is all about and what its ambitions are, this could help to eliminate fear and prejudice. I will be going to Cyprus in mid-March, and I aim to do my bit towards convincing both communities of the benefits renewed cooperation will bring.
For our part, we have made funds available for this purpose in the new financial regulation. These funds are not inconsiderable. I believe it is very important for us to call upon both sides to at last break free from the shadows of the past and gradually develop a new form of cooperation and, ultimately, a new way of living together.
The talks held under the auspices of the United Nations took place in New York in December and in Geneva at the beginning of February. They will enter the third and perhaps crucial round in May. Negotiations should certainly continue until such time as a solution is reached, or at least until substantial progress has been made on the major issues that the presidency has just highlighted.
What should the Commission' s role be in this? It is interesting to observe how all those who are party to this process deem the European Union' s role to be of central importance. All the players are seeking contact and cooperation with us. They are well aware that the peace process and the adoption of our common accomplishments are inextricably linked and must not come into conflict with one another.
I have to say that I too prize cooperation with the Secretary-General of the United Nations and his Special Representative on this issue extremely highly, and can tell you that it is progressing smoothly and in a spirit of trust.
One is therefore right to conclude that the resolution of the Cyprus question has gained renewed impetus since Helsinki. I would not wish to go very much further in my assessment at the present time. The Union' s decision to commence accession negotiations and to move them on apace, which is intended to act as a catalyst to resolving the political problem, still appears to me to be the right course of action. In any case, I can see no alternatives to this approach that are even remotely reasonable and therefore, it just remains for me to say that the Commission will stick to this line and play its part in attempting to resolve the political problem until the accession negotiations are concluded, using the accession negotiations themselves as an important instrument in the resolution of the conflict.
. (DE) Mr President, I am very grateful for the two announcements and statements that Commissioner Verheugen has already made on the proposal for a Council Regulation on the implementation of measures within the framework of the pre-accession strategy.
There is no doubt that we must treat Malta and Cyprus as two candidates that must be accorded the same rights, politically, and also in terms of the pre-accession strategy, as the ten other States with whom we have commenced bilateral negotiations. I am sure that no one in this House doubts that it would be extraordinarily helpful in the process, if it were to prove possible to find a solution to the Cyprus question, and it is also clear that the European Union must play its part here. If the outcome of these negotiations were to be a united Cyprus of the kind outlined by the Commissioner, which was in a position to join the European Union, then we could count this a huge achievement.
On the other hand, we must also make it clear, of course, that there are other options, so as to avoid the possibility of creating something awkward that will ultimately land us in difficulties of the kind that will have us running into obstacles and remove our power to act in the overall enlargement process.
It is already clear from the various options that, in the context of the overall enlargement process, this will be one of the most delicate issues if not, ultimately, the most delicate issue, which we can perhaps expect to produce the most serious political difficulties.
I also consider it to be extremely important that this pre-accession strategy is being pursued in such a way that both communities in Cyprus are already being brought closer together. In comparison with the other applicant countries, Cyprus, like Malta, is a relatively rich country overall, but it must still be treated equally in some respects. We should turn this equal treatment of Cyprus to good account, so as to prevent the economic and social disparities between the Greek and the Turkish sectors becoming greater still and ultimately reducing the likelihood of unification even further. To my mind, that is why this pre-accession strategy has a special significance.
Therefore permit me very briefly to raise those points that Parliament deems important. I would like to thank the Commission for having adopted a clear stance with regard to categorisation within Category B7, insofar as it was able to in the previous decision-making process.
I hope that the Council will also take the necessary leap and submit these statements, for the European Parliament is well aware that this is a political issue. It follows from this that the pre-accession strategy will be homogeneous and even-handed in its approach, and we should also ensure that it is possible to quote total figures up until 2004, so as to guarantee a budget' s reliability, clarity and veracity in this respect as well. Owing to the manner in which this was handled hitherto, it cannot be brought into line with a normal budgetary process. I believe it is important that the European Parliament has made a positive contribution for this year nonetheless, because we do not want these countries to be disadvantaged in any way, and that is why we were prepared to make the necessary decisions for Budget 2000, but this can really only apply to this year. That is why it is important for the Council Presidency to draw up an appropriate statement, in the course of the deliberations over this report, which will enable us to transfer this issue to an orderly process, so as to end what to my mind is an unnecessary row.
I fully understand that problems of a mathematical nature may arise on account of Agenda 2000 and the funding that might be at our disposal. I would also like to state quite clearly that we could perhaps even discuss the figure of 130 million that was mentioned in my report. Parliament has also tabled an amendment for tomorrow based on a different amount, particularly as these countries are at a relatively advanced stage of development, as I said. However, these countries must be able to feel secure for the foreseeable future; they must know what is actually in store for them, and this must also be reflected in the European Parliament' s planning ability, as part of the budgetary authority.
Mr President-in-Office of the Council, I know that you are still full of good intentions regarding cooperation with the European Parliament. I hope that the Council as a whole will be of the same mind and that you will be able to give us the right answers to these questions.
Mr President, we have listened to the statements by the Council and the Commission and I would like to make the following observations.
Mr President-in-Office of the Council, I appreciate the sensitivity with which you are addressing the issue and your effort to establish contact with the Turkish Cypriot side, but perhaps it would be more clear and more correct if the vocabulary you use did not leave one suspecting that you might be attempting some kind of indirect recognition, even though you stressed that this is not the case.
For example, I would not refer to the government of Nicosia. It is the Cypriot Government, Mr President-in-Office, not the government of Nicosia. That government has proposed a way in which the Turkish Cypriot side can take part, and I think it would be right for the Council and the Commission to urge the Turkish Cypriot side to take part institutionally in the framework of the negotiations conducted by the Republic of Cyprus.
On the other hand, the way that the issue of the end of the protocols and the pre-accession strategy has been addressed so far creates some doubts for us. I cannot understand why the two small countries must be treated differently, nor why a clash was necessary between the institutional bodies. Nor can I understand the pressure applied by Parliament to include the funds in Chapter 7 for the pre-accession strategy. How can the whole of the European Union treat, in this way, two small countries situated on its periphery? Not only are they countries which the European Union needs, but they are also countries which are fully qualified to operate within the Union and are already considered capable of participating in economic and monetary union.
As the Commissioner said, and I agree with him, it is a matter of political decision. This is a small political decision which would bring major benefits, especially in helping the two communities effectively to constitute one state, to achieve effective rapprochement - because the two communities were once close - and for the Republic of Cyprus, genuinely, to be rid of occupying forces.
Mr President, we are required under the advisory procedure to debate a proposal for a Council regulation on the implementation of operations within the framework of the pre-accession strategy for Cyprus and Malta. This proposal is similar to the proposal submitted for other candidate countries and, once it is implemented, will replace the financial protocols which have now expired.
Pre-accession instruments are designed to provide technical and financial support for efforts by candidate countries to meet the demands of the Community acquis. The Commission' s analysis has in fact shown that, although classified as high income countries by the World Bank, Cyprus and Malta have the same difficulties as the CEECs in transposing Community law due to their lack of administrative and judicial capacity. It was pointed out, during the discussion of Mr Brok' s excellent report in committee, that both countries can also benefit from the MEDA budget line for horizontal projects of regional interest. I would be grateful if the Commissioner could explicitly confirm that.
As far as Cyprus is concerned, part of the technical and financial aid provided for in the instruments will be used to bring the Greek and Turkish communities closer together and solve the problem of the partition of the island once and for all. The declarations made on the Cyprus question by the Council and the Commission were therefore most opportune and I should like to thank the President of the Council and Commissioner Verheugen.
Since 4 July 1990, when Cyprus applied to join the EU, the European Parliament has passed numerous resolutions calling for a political solution in accordance with international law and the relevant resolutions of the Security Council of the United Nations.
In April 1999, Parliament again reiterated its position that the accession of Cyprus should benefit the whole island, and help towards a political solution, but that accession should not be dependent upon such a solution. In other words, accession should not be held hostage to a political solution. The two processes are separate processes.
This unequivocal position on the part of the European Parliament gave rise to a certain degree of controversy. We must therefore welcome the fact that the Helsinki European Council put an end to the speculation and stated in its conclusions, and I quote, that "If no settlement has been reached by the completion of accession negotiations, the Council' s decision on accession will be made without the above being a precondition" .
The position is clear and we must now hope that the improved climate surrounding relations between the European Union and Turkey and between Greece and Turkey will bear favourably on the Turkish Cypriot community and that it will withdraw its refusal to send representatives to the accession negotiations.
The presence of these representatives will not prejudge the final political solution in any way whatsoever. On the contrary, it will allow the interests of all concerned to be highlighted as and when Cyprus joins the European Union and prepares for a turning point in its history.
Mr President, I want to say that I share the other rapporteurs' delight at the fact that better opportunities are now to be glimpsed for making further progress in Cyprus in the light of the improvement in relations between Turkey and the EU and between Turkey and Greece. However, I also think that we in the EU should be making a constructive contribution. I also think - as has already been mentioned - that there are certain problems with the financing arrangements, which we must solve. There is, of course, the question of pre-accession aid, and this belongs in category seven. Last year, Parliament made an exception by agreeing that this expenditure should be placed in category four, and the two applicant States are not therefore being treated on an equal footing with the applicant States from Central and Eastern Europe, as they, in fact, should be, according to the declarations from the Helsinki Summit. Resources should therefore be set aside from category seven, where a review of the financial perspectives must be carried out. This is the crux of the matter. The main point is that the money for Cyprus' s and Malta' s pre-accession aid should come from category seven and that there should be a review of the financial perspectives for, if the Council does not endorse this view, it is in reality acting in conflict with its own decisions in Helsinki in December. With regard to the amount which is quoted in the Brok report (EUR 130 million), I also want to say, on behalf of the Group of the European Liberal, Democrat and Reform Party, that we must negotiate our way towards finding a sum of money. The most important thing is that a multi-annual programme be guaranteed, and in the correct category, so that it might be possible to begin making plans where Cyprus and Malta are concerned.
Mr President, the Group of the Greens/European Free Alliance support the decision adopted by the European Council in Helsinki according to which the resolution of the conflict cannot be a prior condition for the accession of Cyprus to the European Union.
We should continue to exert strong pressure on the Government of Cyprus, but one section of the population cannot blackmail the wish of the majority. Besides, we have strong doubts as to how representative the government is of that part of the island is.
It is clear that the window of opportunity mentioned by the presidency should be exploited to the full. But we are also convinced that, despite improved relations between the Turkish and Greek populations, it is not enough. The conflict in Cyprus will only be resolved through improved relations between the two communities with a view to establishing a federation in the - we hope - not too distant future.
In particular, we should be working towards establishing genuine freedom of movement and resolving the problems of demilitarising and disarming the island.
The European Union should be taking a more decisive role that goes further than merely providing financial support, although that is important, by promoting and guaranteeing reconciliation between the two communities through the setting up of fora and confidence-building programmes.
I must say that Alex Langer's presence here in the European Parliament is sadly missed. His efforts to build peace should serve as an example, to all of us, on how peaceful coexistence can be achieved.
Mr President, the reference to dialogue between the two Cypriot communities under the aegis of the UNO reminds us of the fact that, 26 years after the invasion of the island by the Turkish army, nearly 40% of the territory is still occupied by 35 000 soldiers, heavy weaponry is still being used and over 50 000 colonists are still present, in total violation of the resolutions by the Security Council of the United Nations on this matter.
What can the European Union do, without interfering in internal affairs in Cyprus, to promote a fair and viable solution to this drastic problem in a country which has been associated with the European Community for nearly 30 years and which is due to join the Union within the next few years?
I have listened to the somewhat equivocal talk and silences on the part of the Council which, in my view, need clarifying. I think that we need, first and foremost, to bear the main point of reference for any international community in such cases in mind, i.e. the resolutions of the United Nations. The Security Council feels that the solution to the Cypriot problem should be sought within the framework of a two-zone, twin-community federation, in other words a single state, as Mr Verheugen mentioned, consisting of two local administrations elected by the two communities. Cyprus should be one sovereign state, with a single international personality and single citizenship and this state should be demilitarised. The international community has thus indicated that it rejects any act accomplished by force.
Secondly, the European Union stands to gain, in my view, by minimising the scope for interpretation of the position laid down by the Helsinki European Council. The solution to the Cypriot problem cannot be a precondition to Cyprus' s accession to the Union, as Mr Poos has reminded us. If it were, Turkey would have a sort of right of veto over the accession of Cyprus to the European Union, which is, of course, unacceptable.
Thirdly, we must not, in turn, allow the position taken by the Helsinki European Council to temper our efforts to resolve the Cypriot question before Cyprus joins the Union. From this point of view, the other decision taken at Helsinki, namely to grant Turkey candidate status, gives the Fifteen new responsibilities as well as new possibilities and its dialogue with Ankara can and, in my view, should, include a determination to ensure that Turkey demonstrates a constructive attitude towards dialogue between the two Cypriot communities which respects international law and which will ultimately lead to a united Cyprus and peace in the eastern Mediterranean.
Mr President, there is a general consensus of opinion that financial aid to Cyprus and Malta is important. The big question, however, is from what budget heading should this aid be financed?
The Council and Commission have suggested deleting the protocols under category 4. This is in line with the budget order issued by Parliament in December last. The rapporteur is now making reference to this and proposes classing Cyprus and Malta under category 7. The Committee on Budgetary Control has even suggested postponing approval of the Brok report until the Council agrees to increase the financial ceilings for category 7. This is an extremely risky strategy. In fact, the financial protocols cannot go ahead without a vote in Parliament. Cyprus and Malta will thus become the victims of a political game between the Council and Parliament regarding the height of the ceilings. Moreover, what is the real significance of financial ceilings if they are increased for every new action? I would therefore advocate that the EUR 15 million in category 4 be dropped, in line with the Commission' s proposal. A multiannual budget of the Commission later on in the year, may give a decisive answer regarding credits for the coming years.
Mr President, all over the world work is being done to resolve long-standing conflicts and bring together communities divided by history and by old tribal enmities and hatreds. Now is the time to devote our time and energy to aiding Cypriots from both sides of the "green line" in finding a solution to a conflict which has lasted for far too long.
We all know that special care is needed to ensure that Cyprus is brought successfully into the European Union, and the decisions taken at Helsinki give an added dimension to this debate, with the acceptance of Turkey as a candidate country. I hope that the decisions taken at Helsinki lead to progress on the Cyprus issue. I hope this signals a new era of hope for Cyprus. I hope that Turkey begins to play a constructive role in the Cyprus issue. I am delighted to hear the words of support from the Council and the Commission for the UN and the work it is doing in encouraging proximity talks between the two communities to encourage reconciliation and the rebuilding of trust between the two communities in Cyprus. I very much welcome the Commission's support for that bizonal, bicommunal, federal Cyprus for which the UN has campaigned for so long and which both the Greek Cypriot side and the Turkish Cypriot side should be working hard to bring about. I welcome the renewed warmth in relations between the Greek Government and the Turkish Government. I hope that has an encouraging effect on the Cyprus talks. I hope that the accession money available to assist Cyprus is used partly to promote that reconciliation and rebuilding of trust and that both sides of the divided communities in Cyprus accept and use that money in the spirit in which it is given.
We all, throughout the European institutions - in Parliament, the Council and the Commission - should be doing our best to aid Cyprus in its quest to reach a peaceful solution which brings together these two communities which have been divided for too many years.
Mr President, firstly I would like to extend warm thanks to the Council Presidency, to the acting President-in-Office of the Council, Mr Seixas da Costa, and to Commissioner Verheugen, for their statements on Cyprus. I welcome with open arms the fact that both underlined the European Union' s desire to try harder to resolve the Cyprus question.
For we all know that it is unacceptable that this island has been divided since 1974 and that approximately 38% of Cyprus has been occupied by Turkey for more than 26 years. In the past, any attempt to resolve the Cyprus question by peaceful means foundered on the entrenched attitude of the Turkish side, the Turkish Cypriot leadership that is. But as you yourself made clear, we have just entered the year 2000 and may find that we are facing a new situation, possibly with new opportunities.
First of all there are the United Nations' new activities, which have already been mentioned, then there are the new activities to be undertaken by the US government, and there is clear rapprochement between Turkey and Greece. In particular, however, as I see it, we ought to be able to expect a breakthrough following the Council decisions taken in Helsinki. The Union admitted Turkey to the circle of applicant countries in Helsinki. At the same time, it was decided that the accession of Cyprus to the Union would not be made conditional on the resolution of the Cyprus question, which, as Mr Poos said, was actually already the clear position of the Union and also Parliament, and this was confirmed in various resolutions.
Therefore, Helsinki has left Turkey in no doubt whatsoever as to the fact that it has no right of veto regarding the accession of Cyprus, and that the further deepening of its relations with the European Union are closely bound up with the resolution of the Cyprus question. It is therefore very much to be hoped that smart politicians in Ankara will recognise the opportunities that ending the Turkish occupation of Cyprus would also bring for Turkey itself. I sincerely hope that- as someone here said - this window of opportunity will be opened very wide indeed and that representatives of the Council and of the Commission will continue to work to this end with the Turkish government. Unlike Mrs Frassoni, I do not believe that the Cyprus question is just about different communities of people, rather it is quite fundamentally about Turkish politics.
I think we can assume that, where Cyprus is concerned, the EU accession process is irreversible. And we all hope that it will be a united Cyprus that joins. Hence another request for clarification from you, Mr President-in-Office of the Council: you have spoken of involvement on the Turkish Cypriot side. Has there been any indication that the Turkish Cypriot side intends to accept the offer made by the Cypriot government or by the European Commission, or that it intends to take up this offer to join the talks?
Secondly, I welcome with open arms the fact that this week, on the basis of the Brok report - and thank you very much for this report, Mr Brok - we also intend to concern ourselves with the financial aspects of the pre-accession strategy for Cyprus and Malta. For it is absolutely crucial that, when the financial protocols with Cyprus and Malta expire, we make financial aid available for countries to adapt to the acquis communautaire. Both countries are very far from being the poorest of the applicant countries. Nevertheless, it is in fact crucial for Malta and Cyprus to make headway on the adaptation front. Cyprus expects to have to spend around EUR 850 million - which corresponds to almost 12% of their own GNP - on adaptation activities between 1999 and 2002. Consequently, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has pronounced itself in favour of increasing the EUR 95 million that has been set aside. And I very much hope that we will genuinely have opportunities to increase this amount.
As for the Cypriots, Greek as well as Turkish Cypriots, it is to be hoped that we will be able to pour considerable resources into the planned measures for bicommunal cooperation that Commissioner Verheugen mentioned earlier, so as to achieve the goal of bringing the two ethnic communities together again. My final question to Commissioner Verheugen is as follows: has there been any sign that there is more chance now of bicommunal contact being established on Cyprus than there was at the time of Luxembourg? There was no chance whatsoever of it happening at that time because Denktaº vetoed it.
Mr President, Mr President-in-Office of the Council, Commissioner Verheugen, the regulation on accession aid is not exactly an advertisement for coherent work on the part of the Commission. Rather, the way in which these aid measures have been cobbled together smacks of amateurism to me. This applies both in terms of the substance and the financial aspect. In my view, it will hardly enable us to present the accession activities conducted by the Union to the citizens of Cyprus and Malta as evidence of the fact that it is worth their while joining. As Vaclav Havel rightly said today, the European Union will be judged on its political qualities according to what it can do for the individual. As far as the citizens are concerned, it is what a regulation can do for them that matters. We will not exactly win any awards with this regulation as far as that is concerned. It is makeshift and contains heteronomous paragraphs, which is no way to set a shining example. The quality of an aid package is assessed according to the following criteria: is it decentralised, is it transparent, is it accessible to the citizens and does it work?
Nonetheless, as far as the divided island of Cyprus is concerned, overall, this pre-accession strategy is bound up with a major political challenge. In my view, it is the task of the European Union to employ all instruments, including this one, so as to contribute towards resolving the conflict on the island by political means.
I must take this opportunity to say that it is precisely the amendment submitted by the European Parliament that is so important to me in this respect. Both the Commission and the Council have been making very optimistic speeches here today as well. I am delighted that we are all heading in the same direction in this respect. I believe it would truly be preferable to secure a peaceful resolution to the problems in Cyprus before admitting this country to the European Union.
Mr President-in-Office of the Council, Commissioner, the view of the Greek Communist Party is that the main problem of Cyprus is not its accession to the European Union but the occupation of 40% of its territory by Turkey, which has continued for 26 years. Regardless of the national origin of each Cypriot, the future of the Cypriot people must involve the unity of that small country. The only acceptable solution that guarantees the future, that leaves no room for foreign interventions, like those that led to all the problems of the last fifty years, is a unified and federal Cyprus in accordance with the resolutions of the UN' s Security Council. The key to solving the Cyprus problem is in the hands of the Turkish Government, which supports and encourages the intransigence of the Turkish Cypriot leader Raouf Denktaº.
For its part, the European Union, with its hypocritical professions of interest in freedom and human rights, has never been moved by the drama of the Cypriot people, by the problem of Greek and Turkish Cypriot refugees, by the enforced change of the population composition in the north of Cyprus, or by the wholesale settlement of colonists by Turkey in the occupied areas. Even in this Chamber, the Council' s representative referred to the north of Cyprus and not to the occupied territories.
The recent Helsinki decision to grant Turkey accession country status, even though it has made not the slightest concession over the issue of its occupation of Cyprus, for example, by reducing its military presence there or giving back Ammokhostos, is clearly encouraging Turkey' s intransigence. It is not by chance that, immediately after Helsinki, the Turkish Prime Minister, Bulent Ecevit, stated that the Cyprus issue had been resolved in 1974. Encouraging Turkish intransigence certainly does not help to bring the two communities closer together in the intimate talks under the aegis of the UN Secretary General.
On their course towards accession, the people of Cyprus have already lost a great deal, but stand to lose even more. The application of the acquis communautaire has created serious problems for the Cypriot economy, especially in agriculture. It entails the liquidation of the public sector, and it dislocates and destroys the developed system of social solidarity that exists in Cyprus.
Mr President, I beg your pardon, but the French interpreter made a small error, on the most sensitive word in the debate, during the translation of what Mr Alyssandrakis just said. I just want to ensure that there is no ambiguity. Mr Alyssandrakis was translated as saying "the confederate solution would be best" . Obviously, he said "the federal solution would be best" . It is a most important point and needs to be clarified, Mr President.
Thank you very much for the clarification Mr Wurtz.
Mr President, Malta and Cyprus are very different from the countries of mainland Europe. The Maltese in particular have been very good at surviving in hostile geographical and geopolitical environments. Their success has relied in great part on their enterprise, their dynamism and their flexibility. Malta has vibrant light and heavy industry, growing financial services, good agriculture, magnificent tourism and an amazing range of employment opportunities, all of this on an island virtually barren of natural resources. I am certain, therefore, that an island such as Malta, with its population of 340 000 cannot accommodate the rigidities of the economic and legal structures of the mainland which has a population a thousand times greater.
Thus, when I look at this proposed instrument I do not see a measure to bring two peoples into the fold of Mother Europe. The situation is more akin to a black hole in space, sucking in masses so powerfully that not even light escapes. We should not be bribing these island peoples to cooperate in their own destruction, giving them money to absorb laws which are as alien to their culture as a black hole is to Mother Earth. The EU should leave Cyprus and Malta alone. It seems to me that the only people in Malta that want this are the political class, and I shall be keeping my fingers crossed that once again the Maltese people are the winners.
Mr President, this is one of the few occasions when, from what the speakers have said in this Parliament, from all sides of the House, there is clearly the greatest convergence of views on the Cyprus issue and, of course, on the pre-accession process for Cyprus and Malta. This means that we are all aware of the political dimension of the Cyprus problem. At the same time, however, it means that both the Council and the Commission have a very strong mandate, so that the strength of opinion expressed by all the European parties, and all the peoples, can empower their political ability to address the problem.
Helsinki was an historic event, an historic turning-point and an historic new reference point. If, for any reason, the balance achieved there should be considered by some to be a point of departure for new negotiations anywhere else, if some people destabilise this totality of facts and equilibrium by their attitude, they will be making a tragic mistake. Conditions are ripe. What is needed from the European Commission, the Council and everyone else, is a quiet determination, a quiet determination to continue the accession negotiations on both Cyprus and Malta without guile, granted that in the last analysis they are the most mature of all the countries seeking accession, so that this determination can act as a signal to anyone whose view may differ from the view we all agree about. To this end, the Brok report is a good instrument and it is really a bit distressing that, because this is a joint debate, it is politically overshadowed by the political position of the Council and the Commission and we cannot therefore say more about this good report.
In any event, the outcome is in your hands. The outcome is in our hands to the extent that we are providing you with decisions, to the extent that we are providing you with options. Now, as regards the Brok report, Cyprus and Malta are the last of the Mediterranean islands, and, unless I am mistaken, the last islands anywhere in Europe which have not acceded to the European Union. This has a certain semiological value because the Mediterranean and its islands - and I too come from an island - are the area which most of those who come from northern Europe for their summer holidays get to see, as well as the people who live there. From that standpoint, Aphrodite' s island, as Cyprus is known, and the pirates' island, as we islanders say of Malta with great affection, are two jewels which should be welcomed into the European Union without delay. They have healthy economies, high-level economic relations, and in the final analysis they constitute a testing ground for the European Union' s political will.
In conclusion, since I do not think I need to say much, given the unanimity that exists here, I just want to make one brief remark to the President-in-Office. I think that there are some peculiarities in his position. I hope there has been an interpretation error, and that he will clarify the matter in his follow-up speech.
Mr President, I am the last of the speakers and for that reason I should like to put a question to Mr Seixas da Costa and to Mr Verheugen, if Mr Verheugen will kindly put on his headphones and if he is interested in hearing all the speakers.
Granted, it is an issue concerning two communities, but it is not mainlyan issue concerning two communities. As many speakers have said, we have a state of occupation; occupation by a country applying for membership of the European Union - Turkey - of part of another country that is also applying for membership. There are 40 000 troops and a modern-day Berlin Wall in Nicosia nowadays. We cannot predict what will happen purely on the basis of the talks between Mr Denktaº and the President of the Republic of Cyprus.
The question I want to put to Mr Seixas da Costa mainly, but to Mr Verheugen as well, is what issues will the Council be raising with the Turkish Government, bearing in mind the Association Council too, in connection with this matter? What issues will it raise concerning the withdrawal of troops and the Turkish Government' s contribution towards resolving the Cyprus issue?
I remind you that, in a recent decision by the Court of Human Rights in Strasbourg, the Turkish Government was censured. Not Mr Denktaº, not something with no legal existence, the 'Turkish Republic of Northern Cyprus' , but the Turkish
Government, for its appropriation of Greek estates.
I ask you: what issues are to be raised at the Association Council concerning Turkey' s contribution towards resolving the Cyprus issue?
. (PT) Mr President, ladies and gentlemen, I have listened to your comments very carefully, and in particular to the rather emotional comments about Cyprus, especially in defence of the present legal situation in Cyprus, which the European Union specifically acknowledges by recognising the relevant resolutions of the United Nations Security Council. Mr Wurtz, in no way can it be said that the Council is maintaining an ambiguous silence about this issue: the Council assumes total responsibility for its interpretation of the situation in Cyprus. Moreover, it was this situation and this interpretation which led the Council to take the decision it took in Luxembourg at the end of 1997, when it decided to take the first steps in the accession process for the Republic of Cyprus to join the European Union.
I hope that honourable Members will realise that, regardless of the more or less emotional statements made about issues of this kind, the day-to-day reality of international negotiations normally forces governments to adopt a somewhat more flexible stance - and when I say governments I mean all governments. In fact we need more emotional statements to remind us that all these issues have a human side. But we also need to be aware that it is by virtue of rational political stances, and flexibility in negotiations, that we are able to find solutions to the major disputes which have ultimately led to many tragedies in history.
Regardless of who is to blame - and we are not here to apportion blame, the relevant United Nations resolutions in this area are clear enough - I believe that we should take advantage of the opportunities that the new situation is opening up, in more of a rational way and less of an emotional one. The European Council in Helsinki had the courage to take certain decisions, and I believe that various aspects of these decisions have already recognised the real value of these opportunities which, as I said at the beginning of my first speech, represent a window of opportunity. We will not achieve concrete results during this stage of negotiations, which is a delicate and sensitive phase, by exploiting tensions. No, we should continue to make progress by working discreetly to support the special representative of the Secretary-General of the United Nations with his remit. The European Union' s position on this is crystal clear, and I do not think it is worthwhile second-guessing particular phrases in the Council' s conclusions or in any other statement. We do not play at political correctness in this House: we are concerned with fairness at international level and with concrete statements on this issue consistently defined by the Council over a period of time, and which the European Commission has also followed carefully, attentively and pragmatically.
So when we talk now about the need to involve the Northern Cyprus community in exchanges of information, particularly with a view to the eventual accession of the Republic of Cyprus to the European Union, we need to be aware that we are trying to find practical formulas that will enable us to overcome the obstacles standing in the way of a political solution. We are not trying to deceive anyone and we are in no way trying to use practical solutions to create a model implying political recognition. I believe that, over time, the Council of the European Union has clearly demonstrated that this is not how it sees this issue. Decisions have been taken by the Council with a great sense of responsibility. We believe that Helsinki was very clear in this respect. The authorities of the Republic of Cyprus itself have clearly recognised that our relations with them regarding their accession to the European Union have been positive. There is no point in second-guessing or trying to second-guess our intentions.
Mr President, ladies and gentlemen, I would like to thank you all very much indeed for this debate, which all in all I have found to be encouraging and supportive, and it has also shown that there is a great deal of support in this House for the policy of the Member States and that of the Commission. However, I would be more than pleased to elucidate a few points as requested.
I will turn firstly to matters pertaining to headings 4 and 7. It is quite simple: a special heading, namely, the famous heading 7, was created in Berlin, as part of the large Agenda 2000 package, for the applicant countries of Eastern and Central Europe, which are currently undergoing a process of transformation, and for these countries alone. Malta, Cyprus and Turkey were not provided for at this stage. Mrs Schroedter described this as a lack of coherence. She ought perhaps to take some time to ask the erstwhile President-in-Office of the Council, who is not exactly a stranger to you, how this presumed lack of coherence has come about. I have had a little to do with this too.
I do not believe this to be the case. The reason for this decision was, rather, that we wanted to have a special instrument for the Eastern and Central European States which, like Malta and Cyprus, are involved in the accession process, but under different conditions.
Nevertheless, I have said that I understand the arguments that people have been putting forward here and the Commission will endeavour to take account of these aspirations, but since this is all about Agenda 2000 and the Financial Perspective, we will not be able to do this without amending this Financial Perspective. Hitherto this has been out of the question of course. By way of clarification: if we transfer it across from heading 4 to heading 7 then this will have no effect on the overall balance of the budget. If we do this, then heading 7 would be increased accordingly but heading 4 would be decreased by the same amount. The idea that heading 7 could be added to in this way and heading 4 left alone, is not workable. Parliament is no more able than anyone else to spend money that it has not got, at least not until we have a printing machine installed in the basement that we can use to print euro notes!
As for the peace process in Cyprus and how it is linked with the accession negotiations, I would reiterate that there has always been a direct connection between the two. The Commission and the Council have long endeavoured to encourage the two communities in Cyprus to undertake joint projects. So far, as you know, this has proved unsuccessful, and I have been asked if there have been any signs to the contrary. Mrs Rothe, I would put it this way: I am convinced that there has been a distinct improvement in the framework conditions for reaching agreements of this kind. I do not have confirmation of this at present, and nor do I expect it, since we have not yet held direct talks. These will take place at a later date.
The framework conditions have changed in that the Helsinki decisions made a whole range of things possible that were not possible hitherto, and, above all, in that the political strategies employed by the parties concerned have changed beyond recognition. I have always believed that the old line - i.e. not to admit Cyprus under any circumstances until the political conflict has been resolved - has a weak point in that it does not provide the Turkish community on Cyprus with a convincing incentive to properly involve themselves, for, with this strategy, the Turkish community would not need to do anything but sit back and wait. There would then be no question of Cyprus acceding to the Union. As matters stand, Turkey has to take seriously the fact that there is a risk of Cyprus being integrated into the European Union, and this would provide opportunities for prosperity and security for the Greek community whilst the Turkish community, whose level of prosperity is already far lower, would fall even further behind. Therefore, it is my firm belief that, since Helsinki, there has been far greater incentive to link the accession process with the resolution of the conflict. Indeed that was the idea behind it. After only a few weeks, Mrs Rothe, it is still too early to deliver a verdict on this, but in any case, I have no grounds for assuming that the new line will fail. As yet, we have no grounds for saying that we will actually succeed, but one thing I can say quite clearly is that the conditions that need to be in place for us to take a step forwards have improved considerably.
Finally, of course, the Cyprus question has a role in the discussions with Turkey. I met the Turkish Foreign Minister in Brussels a few weeks ago and naturally I asked if Turkey could take a positive and constructive stance in relation to this issue. I would just make one point: we cannot be 100% sure - I am not at any rate - that one only has to press a button in Ankara to set the wheels in motion in Cyprus. It is very far from being that simple, rather we are going to have to make concentrated efforts, during talks with both communities, to encourage them to reach an understanding. That is what we intend to do: the necessary measures and programmes are in place.
I must make it clear to you that we need this financial regulation, the one that has yet to be decided on here, before we can even get started. The financial regulation is the legal framework we need to tackle the priorities established under the terms of the accession partnerships with Malta and Cyprus. I cannot start anything while there is no regulation in place, because I lack the legal basis for doing so. If the lamented lack of coherence should happen to have something to do with this point, then I am bound to say that this regulation is a legal framework and nothing more than that. This legal framework is fleshed out in the priorities set by the accession partnerships that were adopted by the Commission and the Council last year and are now being implemented in the corresponding programmes and project management. On the contrary, I would say that, although many areas of European policy leave something to be desired in terms of coherence, in this instance I would claim, on behalf of the Commission and the Council, that we have developed a very clear, transparent and coherent policy.
. (DE) Mr President, Mr President-in-Office of the Council, now that the Commissioner has explained to us, in an extremely coherent manner, that the erstwhile President-in-Office of the Council and his Minister of State for Europe bore responsibility for the lack of coherence, perhaps you could help the Commissioner and ourselves, so as to enable us to take this decision.
It would be helpful if you could give a positive answer to my questions on the Financial Perspective up until 2004 and on heading B7, or if you could at least confirm that the Portuguese Council Presidency intends to make efforts of this kind to make good the aforementioned lack of coherence, which is something the Commissioner will also seek to achieve on the part of the Commission.
. (PT) Mr President, I am sure that the issue raised by my friend Elmar Brok will be considered by the Council. I feel that the criticism made of the previous presidency is not appropriate. I believe that the work done by the previous presidency in defining the financial outlook was excellent, regardless of who was involved in that work. In any case, the question that this raises is an important one and the Council will not fail to support the proposals that the Commission has presented in this respect.
Mr President-in-Office of the Council, as I understood it, Mr Brok was actually referring to an earlier presidency still.
Mr President, I asked Commissioner Verheugen a specific question about the financing instrument MEDA but he has not provided an answer. I would urge him to do so for his answer will determine the way in which we decide to vote on the various proposed amendments we have before us.
Forgive me Mr Poos. There was a lack of clarity at precisely the point at which you put the question to me. This is how matters stand with regard to MEDA: Malta and Cyprus can take part in the national programmes, but not in the country-specific ones, because the incomes are too high.
Thank you very much Commissioner Verheugen.
The debate is closed.
The vote will take place on Thursday.
Question Time (Council)
The next item is Question Time (B5-0009/2000). We will examine questions to the Council.
Question No 1 by (H-0022/00):
Subject: Controlling access to Community waters for oil tankers In connection with the accident involving the oil tanker ERIKA off the French coast, which produced a large oil slick, what steps does the Council intend to take to control access to Community waters for tankers flying flags of convenience which do not meet Community safety standards?
Mr President, ladies and gentlemen, on 24 January the Council considered the consequences of the accident the previous month involving the oil tanker Erika. At that time, bearing in mind the strength of public feeling about the disastrous consequences of this accident, the Council made known its concerns about the safety of oil tankers and the environmental protection that should go hand in hand with it.
The Council was fully aware of issues of this kind and of the need to take additional measures in this field. It emphasised the importance of the Council taking new measures within a Community framework and in the context of its own work with international organisations.
As you know, as currently framed, Community legislation requires port authorities to carry out inspections on board all foreign vessels, including those flying flags of convenience, and to detain them if they do not comply with international standards. There is a directive dating from 1995 on this subject.
With regard to the future, the Council noted that work within the Commission should shortly lead to the publication of a communication on the safety of oil tankers and of new proposals to strengthen controls, together with provisions on the qualifications of inspecting agencies.
There are also plans for a requirement to strengthen the actual structure of oil tankers visiting Community ports. These dossiers will be progressed by the Transport Council and I can therefore assure you, on behalf of the Council, that we will not fail to give the highest priority to the proposals, which there is every indication the Commission is due to present in this area, which we regard as being a vital part of environmental protection. This House will of course also be invited to give its views on these proposals, given that these are matters subject to the codecision procedure.
I am pleased that the Council is considering this question. The President of the Council comes from a country, Portugal, which is directly at risk from just this type of situation. If we stretched our imaginations, we could envisage a situation where, between now and next summer, an oil tanker may run aground under similar circumstances off the Algarve, wreck the Portuguese summer tourist industry, with a bit of luck the sea currents would carry the pollution towards the island of Madeira - because they move in that direction - and furthermore, wreck tourism in the Canary Islands as well.
Does the President of the Council not think that we should stop talking and implement tough measures in this area, bearing in mind that we now have the means to control this type of oil tanker on the high seas?
Of course, the story of the Erika seems comical. A French-owned ship, under a Maltese flag of convenience, an Indian crew, a sea-worthiness certificate issued by Italy, in Sicily, with the last inspection carried out in Bulgaria, I think. The ship was sinking and the captain realised that it was sinking and that it was not even going to make it to the next port.
This kind of situation should not be allowed. The damage to your country, Mr President, and to mine, Spain, could be horrendous.
Mr Medina Ortega, I naturally share your concerns and I can assure you that a coastal country like my own, the country currently holding the presidency, is naturally very concerned about this issue, all the more so as it does not have any oil tankers of its own.
However, we have to work within the existing legislative framework. That legislative framework is the 1995 directive, which has a set of regulations with a degree of flexibility which should perhaps be implemented more rigorously. In this area we have to work with the world as it is, and that means reacting in accordance with the facts of the situation. In view of the seriousness of such situations, we can congratulate ourselves on the fact that the authorities have at least reacted and undertaken to examine the legislative provisions already existing in this field. The Commission' s intentions in this area are positive, as it intends to reinforce the application of the 1995 directive. The Council is minded to give priority to this area, within the Transport Council, and we intend to follow this up as quickly as possible. We also hope that the European Parliament will be able to examine this issue with equal promptness when it comes before this House under the codecision procedure.
Mr President, in Kotka, in Finland, there is currently a vessel carrying chemicals, which is sailing under a flag of convenience. The vessel is anchored outside the port, as the condition it is in is a safety hazard for the port and the surrounding areas, and because it cannot be inspected properly, as there is no one who will pay. Would it be possible for the EU to create a standardised inspection system that would also guarantee payment, out of Community funds, for the inspection of ships that fly a flag of convenience and cannot themselves pay the cost?
- (PT) Mrs Korhola, as you will understand, I do not at the moment have the information I need to give you a concrete reply. The information that I have is to do with the 1995 directive, which does not include any provisions of that kind. However, the Council will certainly let you have a concrete reply on the options available for acting in the case you have mentioned.
Question No 2 by (H-0024/00):
Subject: High infant mortality levels in Kosovo According to the most recent UN information forwarded to the World Health Organisation, Kosovo has the highest rate of infant mortality in Europe. About 50% of premature babies do not survive and the war has resulted in a massive increase in the number of miscarriages. Even babies born when due tend to be underdeveloped. In view of the humanitarian aid being given by the European Union and the efforts being made by the head of the interim administration, Mr Bernard Kouchner, what measures will the Council take to defend the rights of the women of Kosovo to motherhood and to protect the health of pregnant women, women in confinement and new-born children?
Mr President, Mrs Karamanou' s question is an extremely serious one, and I would not wish to conceal that fact. We are perfectly aware of the difficult and dramatic humanitarian situation in Kosovo and of the problem of displaced people in that region - and I mean people who originate from Kosovo - and of the particular effect of this on child health and on mortality rates.
I think it is well known that the European Union has made a clear contribution to the humanitarian aid effort being made by the international community. As you know, the European Community has contributed a total of EUR 378 million for the province of Kosovo alone, and this has to be seen in conjunction with the contributions made by Member States at national level.
This contribution covers various projects in the fields of health and health systems and of water purification. Furthermore, as you know, the European Union makes a contribution to the United Nations High Commission for Refugees, which came to EUR 66.3 million in 1999. I think that Mrs Karamanou is aware that, because of the need for division of labour between the international donors, the task of restoring health care in Kosovo has been entrusted to the World Health Organisation. The reports produced by the WHO indicate that it is fully aware of the alarming infant mortality situation, and it has focused its efforts on improving basic conditions in maternity and general hospitals.
Nevertheless, we are aware that this situation is far from a satisfactory solution and that there are widespread repercussions in other areas of health care, apart from child health. This is not just a technical situation, it is a political situation, and it goes hand in hand with the need to solve the political situation, because there are aspects to this, and we may as well be open about this, which are associated with the international community' s inability up to now to make a multi-ethnic society function in Kosovo, with tragic effects on attempts to improve health care in that region.
Mr President-in-Office of the Council, I thank you for your answer which supplements what Commissioner Patten said yesterday on the subject. Yet, the sum of EUR 378 million you mentioned had been given in 1999, was proved by the facts to be quite insufficient to create even rudimentary civilised conditions in Kosovo, especially where the provision of health services is concerned.
Mr President-in-Office, do you not think that the very fact of increased child mortality is an abomination for the continent of Europe, a shameful thing, which should motivate us all, so that the aid we provide becomes more effective and more generous?
Of course, the situation was not idyllic, even before the bombardments, anything but, I should say. However, since NATO' s intervention, there has been a very clear deterioration in the natural and human environment. So, Mr President-in-Office of the Council, is it not a moral obligation that we should try to create civilised conditions for the long-suffering inhabitants of Kosovo, and above all, keep our promises to them?
Mrs Karamanou, I recognise the fact that all the efforts that have been made in Kosovo in this field have not been enough. I do not think that any of us has the least doubt about that. I do not want to link this question with your comments about the period "before" and "after" NATO' s intervention, as we will probably touch on that issue at another point during this Question Time. Nevertheless, I would like to say that the European Union is aware that the resources it has devoted to Kosovo reflect the financial limitations it has to work within. We have to remember that we share responsibility in that region with the international community. The European Union has a certain responsibility in view of that particular role, but we cannot undertake to rapidly rebuild structures that were, as you have said yourself, Mrs Karamanou, not the best before the military action in Kosovo.
What is more, I do not believe, Mrs Karamanou, that the military action in Kosovo resulted in such a significant destruction of public health facilities as to have had a direct impact on the current situation. The present position is more dramatic in terms of displaced populations, and in terms of a whole raft of economic factors and of the level of satisfaction with basic health facilities resulting from the overall breakdown in organisational structures in Kosovo' s administration. This is the basic issue underlying the present situation as a whole. And if we cannot solve the political problem, which must be done in accordance with the relevant United Nations resolution, then we will not solve the problem of child health, nor the various other problems faced by this region.
I would like to widen the debate and include the situation in Mitrovica. In cooperation with Europe, the international community rebuilt the hospital there too, but it is located in the northern part of the city, thus prohibiting access to Albanian Kosovars.
This means that medical aid is still denied to the Albanian Kosovars. This is also happening elsewhere in the country, causing tension between the Albanian Kosovars and Serbs, making for a situation where nobody trusts anybody anymore and where Albanians do not want to be looked after by Serbs and vice versa.
I understand very well what you are saying and you are right: the European Union should work in a wider context of international cooperation. But where will you place the emphasis? What will you do to ensure that Albanian Kosovars too can be cared for in a hospital, including that in Mitrovica?
Mr Staes, the situation in Mitrovica is well known. This is a very special situation with a degree of inter-ethnic tension which fortunately is not matched with such severity in others parts of Kosovo.
I perfectly understand Mr Staes' s concerns. Nevertheless, I would like to say that Bernard Kouchner' s work in this area has aimed to comply with the objectives of the relevant United Nations resolution, in an attempt to create multi-ethnic facilities which can serve the various communities, including the various aspects of the administration. I believe that we should not jump to conclusions here about who is responsible, because there are various protagonists involved. The situation in Mitrovica is appalling, and involves very special tensions, and I believe that the measures taken over the last few hours to create safe conditions in that area are to be welcomed. Nevertheless, I have to say that, regrettably, we do not have the police resources - and this is connected with the Member States' contributions - to guarantee the follow-up action we proposed to the military action, that is to say the establishment of inter-ethnic coordination mechanisms guaranteeing adequate safety for the various communities, and, in particular, access to hospitals.
Question No 3 by (H-0027/00):
Subject: Indictment of NATO before War Crimes Tribunal Human rights organisations, such as the US Human Rights Watch, have already collected significant evidence of NATO crimes in connection with the bombing of Kosovo and Serbia with a view to bringing a case before the War Crimes Tribunal in The Hague. On the basis of this evidence, some of which has already been lodged with the Tribunal, NATO is accused of 'serious violations of international humanitarian law' and 'wilful murder'.
Does the Council consider that such accusations should be put before the War Crimes Tribunal for a thorough judicial investigation? In the event of a judicial inquiry into the accusations against NATO, what will be done in respect of the High Representative for the CFSP, who was NATO Secretary-General during the crisis? Is there any procedure for suspending him from office until the judicial investigation into the accusations has been completed?
Mr President, Mr Alavanos' question naturally gives us food for thought on a wide range of issues. The Council has already, on various occasions, stated its conviction that the severe measures taken by NATO were both necessary and justified to deal with extremist and irresponsible actions involving clear violations of the United Nations Security Council resolutions. I am aware that there may be different views about NATO' s action and the legitimacy of that action. Everyone is free to hold such views. In my own country, the various parliamentary groups had differing views on this matter. That was how it was.
In any case, the Council' s position is clear in that it considers that the objective of the air campaign carried out by the North Atlantic Treaty Organisation in the Federal Republic of Yugoslavia was to put an end to the humanitarian disaster in Kosovo caused by the Belgrade regime. This objective was fully and formally expressed in the statement adopted by the General Affairs Council in Luxembourg on 8 April. I must say that these NATO measures were not taken lightly and were only carried out as a last resort when it became evident that all avenues for reaching a negotiated solution had been exhausted and that the Belgrade authorities were concentrating their forces in order to expel the Kosovo Albanians from their land. I am sure you are aware, Mr Alavanos, that, during her recent visit to NATO headquarters, Prosecutor Del Ponte stressed that the International Tribunal was obliged to examine all accusations presented to it, including those made against NATO, in particular by pacifist groups from Canada. This compulsory examination was to be carried out in line with accusations submitted. In any case, I have with me a statement made by Prosecutor Del Ponte according to which NATO is not at present under any investigation by the Office of the Prosecutor of the International Criminal Tribunal for the Former Yugoslavia and there is no formal inquiry process concerning NATO' s actions in the Kosovo conflict. All information received during the past six months, either from individuals or from groups requesting an investigation of NATO' s actions during the Kosovo conflict, have been recorded by the Prosecutor. Any other information will of course be analysed by the Prosecutor, who will in due course decide whether or not there is cause for action. Until that time Prosecutor Del Ponte has decided not to examine any of the accusations of criminality made against NATO.
I thank the President-in-Office but I do not agree with him that the purpose of NATO' s intervention was to stop a humanitarian disaster, because we have a humanitarian disaster in Kosovo today, we have the hell of Milosevic, followed by the hell of the KLA and the NATO forces.
If the President-in-Office has noticed, almost half the questions he has had to answer today relate to Kosovo. Despite this, he too accepted that the inquisition procedure of the War Crimes Tribunal against NATO after applications by Canadian and other pacifist organisations is an open question.
My question, which the President-in-Office did not answer, is this: if this inquisition procedure begins, in which the main or, if you will, one of the main people interrogated and probably found guilty will be Mr Solana, who is today the High Representative of the European Union' s Common Foreign and Security Policy, should it not be, if that happens, if the General Prosecutor of the Tribunal is determined to begin the process, that Mr Solana' s status is suspended at least until it is shown that his hands are clean?
Mr Alavanos, if an action of this kind should be brought against NATO and if this action were to be brought against Mr Javier Solana personally, we would have to bear in mind that Mr Javier Solana held one post at that time and is holding a different one today. The duties that he exercises today have nothing whatsoever to do with the duties that he exercised during his time as Secretary-General of NATO. In the absence of any corresponding indication from any international judicial body which could justify any personal accusation against Mr Javier Solana - and there is no sign of this whatsoever - the European Union will not of course make any statement at all on this matter.
Mr President, I believe Mr Alavanos is getting NATO and Mr Milosevic mixed up. Mr Milosevic should be appearing before the war crimes tribunal and we should be awarding NATO the Sakharov prize. But I have a quite different question for the Council. How do matters stand in Kosovo with regard to the rebuilding of the administration, the judiciary and, most importantly of all, the police force? You mentioned before that we are on the brink of catastrophe there and nothing is being done. Rapid action is called for!
First of all, I would like to say that I agree with the priorities you have identified concerning personal responsibility, Mr Posselt. With regard to the judicial structure in Kosovo, we have already heard Mr Kouchner, on various occasions, describe the enormous difficulties he is experiencing in setting up administrative machinery and a judicial structure. As you know, the first steps were taken some months ago. We are all aware of the difficulties, and particularly the financial difficulties, that Mr Kouchner is facing in setting up this administrative machinery, and, in particular, we are aware of the special difficulty involved in recruiting police so as to ensure day-to-day public safety. This is a responsibility that the European Union takes very seriously, Mr Posselt, and I would like to mention that, at the General Affairs Council held on Monday, this issue was repeatedly stressed when we were discussing Kosovo. Statements were made and pressure was brought to bear on the various Member States who have undertaken to make police resources available to honour their commitments. Some Member States are taking refuge in the fact that they have provided military forces and that they cannot send the police forces, to which they committed themselves, as quickly as they would like. We are certainly very much aware that this factor is seriously compromising Mr Kouchner' s work and the normalisation of administrative structures in Kosovo, especially as regards judicial structures and police cover. This is having unfortunate and obvious effects on the scope for controlling inter-ethnic coordination, and we are all conscious that, if measures are not taken in the short term, we may end up with situations involving the kind of tensions that we witnessed just a few hours ago, and that these tensions may be mirrored in other areas of Kosovo.
This is obviously a question which really has to be seen in a NATO context, but, as the European Union shares NATO' s view of these issues, it is not difficult for us to associate ourselves with this. I would like to make this clear on behalf of the Council, so that there can be no doubt. Mr Marset Campos, you will be aware, first of all, of how difficult it is to select targets during a military operation, particularly an air-based one, and you will also be aware that there is a category of targets that, whilst they are not military targets as such, are infrastructure targets selected with a view to hindering the smooth running of the military machine. We are of course entering a grey area here, and you may say, Mr Marset Campos, that these are civilian targets, such as bridges and road and rail infrastructure, whilst others will tell me that they are military targets, because they are targets which support military structures in aggressive campaigns such as those carried out by Mr Milosevic' s forces in Kosovo. So we do not see eye to eye on how we view certain targets.
Unfortunately, and as everyone recognised during the military action in Kosovo, there were civilian sectors, and in particular infrastructural sectors directly affecting the general public, and even inhabited areas, which were directly affected by NATO air attacks. This is generally recognised and this happens in all wars, and the Kosovo war was not a clean war, nor a model war, but a war based on the art of the possible. And, above all, it was a necessary war, and it was not only about what was possible, it was necessary to put an end to an absolutely unacceptable form of aggression which was utterly rejected by the entire international community. Mr Marset Campos, regardless of how we may see things with hindsight - and it is easy to see things with the benefit of hindsight, if you take no action yourself - I believe that, if we look at what happened in Bosnia and Herzegovina, and at the impunity that the situation in Bosnia and Herzegovina led to, and the continuation of that impunity, then we might perhaps see the NATO military action in Kosovo in a somewhat less catastrophic light.
Question No 4 by (H-0028/00):
Subject: Turkish blockade of Armenia Given that the European Union is actively promoting social, economic and political relations with Armenia through the Partnership and Cooperation Agreement, signed on 12 October 1999, what steps is the Council taking to persuade the Turkish Government to lift the economic blockade of Armenia?
Has the time come for the Turkish Government to lift the economic blockade of Armenia?
. (PT) Mr President, Mrs Schleicher' s question is about a regional conflict, and at first sight, the question appears to assume that our relations with Turkey and Armenia are merely bilateral. It is obvious that underlying this question is the key issue of Nagorno-Karabakh and also Armenia' s conflict with Azerbaijan, which have repercussions here of course, given the special relationship that Azerbaijan has with Turkey. Nevertheless, as regards the relationship that interests us - the relationship between the European Union and Armenia - the entry into force of the Partnership and Cooperation Agreement in July 1999 and the first meeting that we held in October last year show how seriously the European Union takes its relations with Armenia. One of our aims is to extend commercial relations in the area of trade and investment in particular. Another aim is to maintain a bilateral political dialogue with Armenia, in view of its major role in that subregion.
As I said, Nagorno-Karabakh is an issue which it is still vital to resolve and one which of course threatens the stability of the southern Caucasus. In our view, all efforts to achieve a solution to this conflict must be intensified. This must be our top priority. The European Union has been endeavouring to facilitate this process and we are of course also aware that Turkey must adopt a constructive attitude towards this matter and play a major role in it. In December 1999, as we all know, Turkey was accepted as a candidate for membership of the European Union. Political dialogue with Turkey will be stepped up in view of this new situation. The presidency of the European Union, which I myself represented, visited Ankara immediately after that decision and we stressed to the Turkish authorities the importance of strengthening political dialogue between us. In particular, we stressed the need for us to take advantage of Turkey' s own importance in the region, particularly in relation to central Asia and the Caucasus. We will try to reach common positions on international issues in the context of this relationship with Turkey, one which we would like to see become ever closer politically speaking. As I have said, this applies in particular in view of the region of which Turkey forms a part, and given the importance of its strategic geographical position. We hope that Turkey will adopt a constructive and positive attitude. Above all, we hope that, in the political dialogue preceding the whole run-up to negotiations, Turkey will be able to accept the European Union' s statements on common foreign and security policy. In this case, I feel that Turkey will not be able to avoid our interpretation of the need to find reasonable solutions to the Nagorno-Karabakh situation, respecting the legitimate aspects of both Armenia and Azerbaijan' s positions.
Mr President, I would like to thank the Representative of the Council Presidency for his answer. Nevertheless, I am a little disappointed that this is viewed from a bilateral angle first and foremost when, ultimately, there is in fact a major tripartite relationship. We provide partnership funding and there are cooperation agreements in place, in order to help Armenia, and still the aid cannot come into play because Turkey has imposed an economic blockade, and so many things cannot get through to the Armenians at all. We are negotiating with Turkey as to the possibility of its acceding to the Union and so it is in the interests of all of us that every state that wishes to become a Member should cultivate friendly relations with its neighbours. Can you not exert greater influence over Turkey, so as to enable there to be peaceful developments in this region, and so as to enable Armenians themselves to develop in the way they need to for there to be progress on the cooperation front?
- (PT) Mrs Schleicher, you are quite right to say that we should use our relationship with Turkey to ensure that that country can play a constructive role in this situation and, particularly, that it becomes part of the solution rather than part of the problem.
We feel that precisely because Turkey has embarked on a new type of relationship with the European Union, and also because Turkey now has to respond to the European Union' s positions on common foreign and security policy issues, we will, to be frank, be testing Turkey' s will as regards the European Union' s priorities in its foreign relations. Our relationship with Armenia, as evinced by the agreement we signed with that country last year, is of course one element in these foreign relations. We also feel that, if Turkey wishes to move towards sharing the fundamental values of the European Union and the general framework of the European Union' s relations, regardless of whatever special bilateral conditions may apply to its own relations with any other country, it must in general act in accordance with the basic standards demonstrated by the European Union in its foreign relations. We are, moreover, convinced that this issue will be one of the priorities of the bilateral relations between the European Union and Turkey in the near future.
As they deal with the same subject, Questions Nos 5 and 6 will be taken together.
Question No 5 by (H-0031/00):
Subject: Worsening situation in Kosovo In Kosovo, the genocide of Serbs and other non-Albanian ethnic groups is continuing and worsening to the extent that Mr Bernard Kouchner himself recently announced that the political situation and the level of security in the area were far from satisfactory. Accusations are also being made of failure to implement UN Directive 1244 since, on the one hand, its provisions concerning guarantees for all the inhabitants of Kosovo are being disregarded and on the other, encouragement is being given to extremist breakaway groups, culminating in the appointment of the former KLA leader H. Thaci as 'interim prime minister' of Kosovo and the designation of the KLA as the 'Kosovo protection force'.
What steps will the Council take in view of the above in order to ensure compliance with UN decisions and, in particular, resolution 1244 and prevent the secession of the province of Kosovo from Serbia?
Question No 6 by (H-0122/00):
Subject: Ethnic cleansing of Serbs in Kosovo Since the end of the bombing of Yugoslavia by NATO and the EU aimed at preventing the ethnic cleansing of Kosovar Albanians by Serbia, and since the arrival of KFOR on 12 June 1999, 200 000 Serbs living in Kosovo have been expelled and 768 murdered, constituting ethnic cleansing on a larger scale than that carried out by the Serbs themselves.
During the last few days we have seen Serbs murdered by Kosovar Albanian Mafia-type groups, also with impunity.
What decision will the Council adopt to put an end, once and for all, to this ethnic cleansing and to guarantee respect for the human rights of the whole population of Kosovo, irrespective of race or creed?
. (PT) Mr President, as I stated in response to a previous question, the situation in Kosovo is an issue to which last Monday' s General Affairs Council certainly paid a great deal of attention. That Council emphasised its support for the efforts of UNMIK and of Bernard Kouchner, the special representative of the Secretary-General, and in particular their efforts to create an interim administrative structure, in Kosovo, under which the guarantee that it will include all sides, particularly those which have until now refused to take part in this interim structure, will not be an empty one.
Javier Solana, the High Representative for the common foreign and security policy of the European Union, gave this General Affairs Council an assessment of the situation. He is expected to put forward proposals on this matter, particularly internal adjustment measures, which will allow, not only a certain degree of flexibility in inter-ethnic relations, but will also - as I have already stated in response to another question - permit the establishment of new police structures and the creation of systems which will enable the Kosovo situation to be prevented from becoming considerably worse, in terms of corruption, drug-trafficking and crime. The forces on the ground have so far been unable to solve these problems.
It is therefore obvious, Mr Korakas, that the Council of Ministers is still seriously concerned about the current situation in Kosovo, particularly about the exodus of the Serbian population and of other ethnic and religious minorities from Kosovo. These minorities are often not mentioned enough when discrimination taking place in Kosovo is discussed. The Council wishes to express its consternation and concern at the degree of inter-ethnic violence still being seen.
As I have already said in response to another question, the latest outbreak of hostilities in Mitrovica is just another example of the difficulty of overcoming the distrust which has built up over decades. Obviously we are at just one stage of a process which has already passed through various earlier stages, and I think that we should always see this stage in the light of history.
The Council of Ministers of the European Union has on several occasions stated its commitment to establishing a democratic and multi-ethnic Kosovo in accordance with the terms of United Nations Security Council Resolution 1244. It has in particular declared its commitment to all refugees being able to return safely and without obstacles.
I would like to make it clear, Mr Korakas, regardless of the many doubts that we may have concerning Resolution 1244, that it is still the main determinant of our actions in that region. As regards criticisms levelled at the Council, I wish to state that the Council condemns all acts of violence, persecution and intolerance, whoever commits them.
Therefore, in response to the current situation, the Council has resolutely supported the establishment of the United Nations Mission in Kosovo, UNMIK, has contributed to its budget and has taken responsibility for the so-called "fourth UNMIK pillar" , which is concerned with economic reconstruction and rehabilitation.
In assessing the progress that UNMIK has made so far, we must bear in mind the extremely difficult circumstances in which this organisation is operating. By this I mean the large number of refugees and displaced persons who have had to be rehoused, the fact that most of the infrastructure has been destroyed, the strength of feeling that still exists in every section of Kosovo' s population, the fact that the economy has collapsed and the total lack of internal tax income. There is also the fact that administrative structures at local and district level have imploded, as have the judicial and police systems. This is all due to the war and to a decade of neglect after Belgrade removed Kosovo' s autonomy. This factor is important and it should remain clear in everyone' s mind that it was the change in Kosovo' s status within the Republic of Yugoslavia that caused the increasing ethnic tensions that gave rise to the current situation. This factor must not be forgotten, lest the past actions of those who are historically responsible should also be forgotten.
In these circumstances, I think that UNMIK, together with the other international bodies and organisations involved, must have made some progress in relation to some of the objectives stated in Resolution 1244, although we are still a long way from a situation which is at all satisfactory.
The Council also supports the decision of the special representative, Bernard Kouchner, to establish a provisional joint administrative council which should include all of Kosovo' s ethnic groups, as I have already mentioned. The European Union has appealed to the Serbs in Kosovo to reconsider their boycott of this structure so that they can contribute to a multi-ethnic region and assure themselves a place in the new administrative structures.
On the other hand, the European Union is also supporting UNMIK' s efforts to construct the Kosovar civil police force, with the aim of helping to combat multi-ethnic violence and of creating the secure atmosphere necessary to prevent Kosovars of non-Albanian ethnic origin from leaving the province. Although we have already made a substantial contribution, we must recognise that, until now, as I have already said, the EU Member States have not been able to detach officers to this police force, which has proven to be a very damaging factor for the operation of a public security structure.
As I have said, in accordance with the conclusions of the General Affairs Council of 24 January, the Member States are doing their utmost to find additional police personnel, and the most recent General Affairs Council reiterated this position. Strengthening police forces is also an important task in the context of the growing threat represented by organised crime, and the Commission is seeking to include the fight against organised crime in its programme of assistance for Kosovo for 2000 and is asking the Member States to identify what assistance they can provide in this area.
We feel that a large part of the solution to the Kosovo problem - and there cannot be very much doubt about this - also relates to the problem of stabilising the countries involved. Unless this is done, there is no point in thinking that we can solve Kosovo' s problems. We therefore need to stabilise the situation in Albania, and there are currently proposals for the Commission to evaluate Albania' s chances of moving towards a stabilisation and association agreement. We need to stabilise the situation in the Former Yugoslav Republic of Macedonia, and we need to come up with integrated models in the other areas of the former Yugoslavia. Unless we can do all this, we will not be able to find separate solutions for Kosovo. It is the overall context in the region and the overall context for implementing the Stability Pact that provide a solution for this situation.
Mr President, I am sorry, but, listening to the Council' s representative, one really has to wonder how far hypocrisy, tolerance and complicity can go. It is a fact that, as they say in my country, in the home of a hanged man one does not mention ropes. Yugoslavia used to be a peaceful country, a paragon of stability and peace. It was NATO' s interventions and initially those of Germany which led to all that has happened. So it is not the Belgrade Government that is responsible, but NATO itself, the imperialists and their interventions. What do we have today? We have a flagrant violation of Security Council Resolution 1244 and this proves that it was a trap. We have 350 000 Serbians, Gypsies and other nationalities, besides Albanian Kosovars, who have been expelled. Nine-hundred were murdered, 800 abducted, and 8 months later we have a continuing and flagrant violation of the Security Council' s resolution. For example, not only has the KLA failed to disarm, as provided for in the resolution, but on the contrary, by virtue of Mr Kouchner' s assertions in the European Parliament, it has acquired modern equipment and has now been designated the "Kosovo Protection Force" . In conclusion, since the Minister mentioned Mr Kouchner, I would like to say that, with his 25 decrees, Kouchner is violating both the sovereignty of Yugoslavia and the Security Council' s resolution. He has created a separate currency, a judicial body...
(The President interrupted the speaker)
Let us see things as they are, Mr President!
- (PT) I do not think that was a question, Mr Korakas, those were statements. The first of these which I wish to draw to the House' s attention is the idea that Belgrade is not responsible for the situation in Kosovo. I wish to make this clear because it is an important statement and it implies that imperialist action by NATO is responsible for the situation in Kosovo.
This is an odd interpretation - although it is perhaps not quite so odd, as it is shared by the Serbian authorities - but I think that you must understand, Mr Korakas, that there are other interpretations too. You must also understand that the international community and the EU Council of Ministers have a view of events which is very different to your own.
With regard to Resolution 1244, if it is a trap, then I do not understand either why it is that you think that every violation of this trap is considered to be damaging. Resolution 1244 may not be perfect, but it was the only resolution that could be agreed upon to bring an end to a particular situation. This resolution has probably been difficult to apply for the simple reason that it presupposes a climate of stability, to which neither Mr Milosevic nor his regime have contributed.
I recognise, as we all do, that the behaviour of certain Kosovar Albanian forces in Kosovo has been neither desirable nor successful. Mr Kouchner has been highly critical of this situation and this behaviour.
We should not imagine, Mr Korakas, that all the blame can be placed on one side. Nor should we imagine that we can forget the past when we are analysing the present. The present, particularly in the case of the Balkans, and you know this better than I do, has its roots in history and in successive historical developments. There are not only "good guys" in this story. As I see it, these situations are quite clear and we should all learn lessons from and accept responsibility for our previous inaction in the face of Mr Milosevic' s behaviour, at a time when he could do whatever he wanted in Kosovo with impunity, particularly once he had taken away its autonomy.
I thank the Minister for his response, but I would also like to point out that, statistically, there is now more violence in Kosovo than there was before the NATO bombing. It is worrying that the bombing has aggravated the situation, and we should recognise that it was a mistake on the part of NATO and the European Union to take such action. I agree with what the Minister very rightly said about the culpability of Belgrade, but we should also remember that the secret services of the USA, Germany, France, Italy and the United Kingdom have been supplying arms and money to the KLA, a mafia, which has contributed to the problems in the area. We are therefore all to blame.
I would like to ask him a supplementary question in a wider context. Do you not think that it would be beneficial to lift the embargo on Serbia in order to normalise the area economically and also to benefit Kosovo as a province of Serbia?
- (PT) I would like to say, Mr Marset Campos, that I find it very difficult to make judgments based on suppositions about what might have happened if something else had not happened! Neither you nor I will ever know what might be happening now in Kosovo or what might have happened in Kosovo if NATO had not dropped its bombs. We will never know if the aggressive and ever worsening actions Mr Milosevic and his government were perpetrating more and more frequently would in fact have had far more dire consequences than those that we are witnessing in Kosovo today.
With regard to lifting sanctions, we think that the European Union' s attitude towards Yugoslavia has amounted to a careful assessment of the various situations. We have implemented an Energy for Democracy programme to support democratically governed municipalities in Yugoslavia. We reacted positively, at last Monday' s General Affairs Council, to the request made to us by democratic forces in Serbia that we should lift the air embargo, both for international aircraft and for aircraft belonging to Yugoslavia' s national airline. These are signs of the European Union' s goodwill towards the situation in Serbia.
We must realise that we will not achieve results by making gestures that are not reciprocated. Nor will we achieve results by providing certain kinds of facilities for the Serbian authorities, whose actions, particularly in the sphere of human rights within Serbia, and particularly as regards Serbia' s internal political system, are still deeply regrettable. I hope that you will agree with me, Mr Marset Campos, about the current state of democracy in that country. We shall make appropriate gestures towards Serbia, in terms of providing services, of lifting sanctions, when Serbia' s behaviour, both on the international stage and in its relations with its neighbouring countries, and its behaviour within its own borders, is in tune with what we consider to be the fundamental principles governing the international community and the behaviour of "decent" countries on the world stage.
Mr President, I am no friend of Milosevic or his government. Nevertheless I have the gravest doubts about the legitimacy of Nato's action against Yugoslavia over Kosovo, both in terms of the lack of authority from the UN Security Council and because it could have been avoided by not imposing unacceptable terms on Serbia's sovereignty at Rambouillet. The current situation in Kosovo, which is now ethnically cleansed of Serbs and Roma, speaks for itself. Should Nato not at the very least acknowledge fault for its deliberate targeting of the Belgrade TV tower and killing over 20 civilian journalists, which remains a severe moral blemish on the conduct of the war and now opens the embarrassment of a possible indictment for war crimes against our Western leaders?
Mr Tannock, with regard to the position adopted by the European Union, we do not have selective interpretations and analyses of what were military objectives, and in particular of the initiatives taken against certain types of infrastructure that were propping up Mr Milosevic' s political system and acting as propaganda for him. I cannot therefore tell you whether we agreed or not on a specific action carried out by NATO, but it was part of an overall plan with which we do agree. Some of these actions might have been questionable, and some were regarded as unfortunate by NATO itself, but others were justified for tactical reasons, with the aim of preventing Mr Milosevic from continuing his propaganda campaign within the former Yugoslavia. In any event, I, on behalf of the Council, do not wish to make a value judgement about any specific military action carried out by NATO.
Mr President-in-Office of the Council, since I know the history of the Balkans, I should like to remind you that, for many decades, the peoples of Yugoslavia lived in peace. Destabilisation began around ten years ago with the break-up of Yugoslavia, in which the European Union played a decisive part. Yugoslavia' s crime was that it was the only Balkan country that did not ask to become a member either of NATO or of the European Union. So whatever remained standing after the air attacks is now being destroyed by the supposedly disarmed KLA, under the very nose of KFOR, whose role as an occupying force is becoming increasingly apparent.
Every day, new crimes come to light against non-Albanian speakers and against the cultural heritage of Kosovo, and there are hundreds of violations of the UN' s Resolution 1244.
In my opinion, the best thing the Council could do would be to cease occupying that part of Yugoslavia and search for a solution acceptable to all sides, with respect for the various national characteristics in the area and especially respect for the principle of non-intervention in the internal affairs of another, independent country.
I respect your understanding and knowledge of the Balkan region, Mr Alyssandrakis, but I find it difficult, quite frankly, to understand how respecting the characteristics of the region can, in terms of political stability, be a solution to the problem. If we look at the democratic stability of the region, it could perhaps be said that it was the break-up of Yugoslavia that caused the current situation, but let us not get involved in interpreting an international development. Nevertheless, I would like to say that Yugoslavia was what it was, in the sense that the state managed to harmonise some of its people' s ethnic differences to a degree. It must be pointed out that it did this at a time when its political framework was far from ideal in terms of being democratically representative. The division of Yugoslavia is probably a historical fact that we shall have to accept, regardless of the mistakes that may have been made along the way. We do not feel that withdrawing international forces now would be any kind of solution. Quite the contrary, it would be a solution leading to calamity.
Mr President, I was a little disappointed with the answer given by the President-in-Office to my colleague. It is very important, if we stress that Europe is to be a Europe of values, that we do not go down the road of saying that means justify ends. If civilian targets were targeted and destroyed, killing civilians is illegal by anyone's standards. It should not be defended even by those of us who deeply deplore the Milosevic regime. That, however, is not my question.
My question is about political prisoners held in Serbia now. There are, I believe, around 5 000 Kosovar political prisoners held in Serbia at the moment. My question to the President-in-Office is twofold. Firstly, is the Council fully aware of and concerned about the fate of these prisoners? Secondly, what does it propose to do about them?
Mr MacCormick, first of all, I would like to answer your comments. I did not defend attacks on civilians. What I said and what I explained in a previous answer is that there are civilian targets linked with structures which are objects for military action, and you know as well as I do that some military actions not only go for military targets, but also for civilian targets and structures which are connected with military action. What is a legitimate target is obviously a grey area. As I said, we are not making value judgements about specific actions. We are making an overall value judgement about NATO' s action, and this overall value judgement is positive. We agree with the general view of NATO' s action.
With regard to political prisoners in Serbia, Mr MacCormick, it is obvious that, when I say that in Serbia today Mr Milosevic is not acting in accordance with the rules of a decent society at international level, I am referring specifically, not just to the way he acts towards his fellow citizens. I am also referring to the way Mr Milosevic treats political prisoners, and the way he attacks democratic rights and the opposition' s rights of access to the media, and to his attacks on the facilities that should be granted to non-governmental organisations, particularly those protecting human rights. In spite of everything, all this represents only one of many kinds of highly pernicious action perpetrated by Mr Milosevic on Yugoslavian society, and the European Union is of course inevitably concerned about this situation. This is precisely why the European Union is maintaining all its sanctions until Yugoslavia' s behaviour on the international stage reflects the values that we have to defend.
Question No 7 by (H-0035/00):
Subject: Drafting of the Charter of Fundamental Rights The general public welcomes the fact that a Charter of Fundamental Rights is to be drawn up. It is also to be hoped that it will meet the challenges of Europe in the 21st century.
What are the Council's views on the substance of the Charter? What type of rights will the Charter set out (economic, social and cultural)? Which citizens will it cover (those of the European Union or the citizens of all European countries with a view to enlargement? Will it cover immigrants etc.?)?
Will it set out established social rights in the European Union or will it set a broader agenda? What means will the Charter use to ensure that it clearly guarantees equality between the sexes? What are the Council's views on incorporating the Charter into the Treaty on European Union?
The Charter of Fundamental Rights is one of the most promising aspects of any that we in the European Union are working on at institutional level. As you know, the charter stems from a decision of the Cologne European Council. It is a factor that we feel is crucial to the construction of what could be called an ethical pillar for the European Union and of what could be called the European Union' s need, in aiming to achieve a Union of values, to be able to increase its scope, not just internally, but also in order to give legitimacy to its own image externally, based on a common set of values. This is of course extremely important for the Community of Fifteen. Four or five months ago, we probably did not think this was so important for the Community of Fifteen. Today, we are perhaps already thinking along different lines, or at least some of us are. The enlarged Union is also very important, specifically with regard to future cultural policies.
The content of the charter is, as you know, currently under discussion. There have only been two meetings of the preparatory group for the Charter of Fundamental Rights; this group is now called the Convention for the EU Charter of Fundamental Rights. There are various problems that must be addressed in this area. First of all, we must decide if it is a declaratory text or a binding text. Secondly, there is the content of the charter. This applies whether the document is binding or not. In other words, we must decide whether it is a collection of all the principles which the Member States advocate and have enshrined in their national constitutions, or whether it is a new corpus which could to a certain extent act as a common pattern for the European Union. Then there is a fundamental problem which your question in fact touched upon and which I think is of the utmost importance, yet it has still not been resolved. That issue is whether this charter only applies to citizens of the Union or whether it also applies to third-country nationals who are resident in the Union. This issue is also under discussion.
There is also an extremely important issue, that of the subordination of legal systems, and compatibility between the legal system of the Strasbourg Court and the legal system of the Luxembourg Court. This problem must be resolved when the Charter of Fundamental Rights is drawn up.
You also touched upon the issue of social rights, Mrs Kratsa-Tsagaropoulou. We will have to find some common ground on this matter. I would like to say, as a member of the Portuguese delegation, that we regard economic and social rights as a vital part of the European Union' s heritage, and understand that they must be part of any European Union charter and of any corpus of European Union values. I do not know whether everyone shares this view.
Concerning your last question, there is the issue of equality between men and women in the European Union. I am sure that this aspect will certainly be treated with the utmost care in this charter, all the more so because, during discussions on the Treaty of Amsterdam, we ourselves had strong views on this and the provisions of the Treaty of Amsterdam represented a qualitative leap as compared with Maastricht.
Lastly, on the subject of incorporating the charter into the Treaty on European Union, I am currently chairing the steering group of the preparatory group for the Intergovernmental Conference. The Portuguese Presidency is keen to ensure that, as soon as there is consensus on the charter among the people drafting it, it should be incorporated into the Treaty on European Union and that this issue should immediately be referred to the Intergovernmental Conference. As you know, the charter does not fall within the competence of the Council, but comes under a convention with an elected chairman and representatives of the European Parliament, of national parliaments and of the governments of the Member States, and of the European Commission. It should be referred to the Intergovernmental Conference as soon as it is ready, but we are not in control of this procedure. We are merely monitoring the progress of the charter by means of a vice-chairman of the convention, who is at the same time the representative of the European Union presidency in this group.
I thank the President-in-Office for the concerns and certainties he has expressed about the progress of the work. You will understand, Mr President-in-Office, that there was a point to my question, because the Council is a political body of the European Union and the citizens of Europe, men and women, want to know how it views the democratic and social model of Europe in the twenty-first century.
As a supplementary question, I should like to ask you whether, as the Portuguese Presidency, you have made provision for the rights of children, as such, to be included in future deliberations and the rights to be incorporated in the Charter.
As I said, Mrs Kratsa-Tsagaropoulou, we are not in control of the procedure for drawing up the Charter of Fundamental Rights. This procedure falls within the competence of the members of the group, and the matter will only be submitted to the Council if and when consensus is reached on the terms of this charter. I would nevertheless like to say, with regard to the rights of the child, that we consider this to be an extremely topical issue, particularly for the Council of Europe and in view of the existence of a set of relevant international texts to which we have signed up. This matter should form part of the Charter of Fundamental Rights. This will certainly be the guideline that my government for one will advocate for the Charter of Fundamental Rights. Furthermore, we will see if we can do this for a range of other proposals that we have on this issue. I do not know whether these proposals will meet with a favourable reception or not. I presume, however, that this is not a particularly controversial matter and we think that it would simply involve bringing together the currently agreed corpus of rights, which even the most elementary justice would suggest should be included in the charter and be shared by the Union as a whole.
I would remind Members that, according to the guidelines for these sittings, questions must be concise and be worded in a way which will allow a brief answer. You know that there is a Parliamentary delegation chaired by Mr Méndez de Vigo and a Committee on Constitutional Affairs where these issues can be debated at great length. I therefore ask that both questions and answers be very brief. Otherwise, we would be in a way undermining the whole process of drawing up the Charter of Fundamental Rights. I am sure that the President-in-Office of the Council is prepared to answer everything, but I must ensure that this sitting consists of questions and answers.
Mr Rübig has the floor.
Mr President, fourteen Member States have imposed bilateral sanctions on another Member State, because a democratically elected government was formed there. Both parties were once part of the government. So far there have been no infringements of the law. Are preventive sanctions reconcilable with the Charter of Human Rights? Would a right of veto on the part of the President-in-Office of the Council, in respect of the formation of national governments, be reconcilable with the Charter of Fundamental Rights? Is the call for violent demonstrations reconcilable with the Charter of Fundamental Rights?
Mr Rübig, as President-in-Office, I cannot give you an answer for the simple reason that the statement by the Portuguese Prime Minister on behalf of the fourteen Heads of State and Government of the Member States of the European Union was adopted bilaterally and not by him in his capacity as President-in-Office of the Council of the European Union. Nevertheless, I would like to say that the various preventive actions taken on a strictly bilateral basis by these Member States was actually a set of actions of what I would call preventive political action at diplomatic level. We feel that they were perfectly justified and seemed to be reasonable in the face of the actions and personalities of a party which, although it has become part of a European Union government, does not strike us as being able to guarantee that it can meet the Union' s aims. I do not wish to dwell on this subject on behalf of the Council presidency, because my government intervened at the request of, and in conjunction with, fourteen Member States and not in its presidency capacity.
Mr President, I have the honour of being a member of the Convention drafting the Charter so I am not going to ask the presidency to speculate on the contents or whether it thinks the Convention should be declaratory or whether it should have judicial force.
What I would like to know is what will happen to the draft Charter that the Convention draws up? Will the Council treat it as a document that it has to accept as it stands, or will the Council feel free to amend that document? Will the Council say just simply yes or no to it or will it be in a position to actually then redraft that draft Charter?
- (PT) The answer is neither yes nor no. I do not know, Mr Martin. It will depend on the decision taken by the Council.
Question No 8 by (H-0042/00):
Subject: Granting of export credit guarantees and its implications for the construction of the Ilisu Dam in Turkey The G8 meeting in Cologne called on the OECD to set up a process for the establishment of common standards for the granting of export credits. These can be used to distort competition and support questionable projects. Will the EU take the lead in advancing this process? The need was demonstrated recently by the statement from the British Government that it is 'minded to grant' an export credit licence to a company involved in the construction of the Ilisu Dam in Turkey. The World Bank has decided not to fund the project, which will displace 20 000 Kurds, potentially limit the fresh water supply to Syria and Iraq and cause ecological damage. What is the Council's view of the involvement of European governments and companies in this project?
. (PT) To answer your question, Mrs Lucas, we must consider this issue from two angles. Firstly, concerning the system of export credits in general, and, secondly, concerning the project you have mentioned in particular.
With regard to the general point, it should be pointed out that the G8 did not call on the OECD to establish common standards for the granting of export credits, as your question suggests. These standards already exist today. The agreement on guidelines for export credit which enjoy official support have been in force within the OECD since 1978. The objective of these guidelines is precisely to see that officially backed export credits are used properly, that is in a transparent and disciplined way. As you know, most OECD countries are already party to this agreement and the European Community as such, and not the Member States individually, is also party to this agreement, in accordance with Article 133, formerly Article 113 of the Treaty on European Union.
This agreement has been gradually corrected and improved and the European Union wishes to maintain its pivotal role in this process because it considers this to be of central importance in its international economic relations.
With regard to the G8, and in accordance with paragraph 32 of the Cologne Summit statement of June 1999, it is stated that we will work with the OECD towards common environmental guidelines for institutions that promote export. We aim to conclude this work by the time the G8 Summit is held in 2001. The G8 therefore recognise the importance of credits both for exports and for the environment, and the importance of the work currently being done within the OECD on this subject.
In 1999, the OECD Ministerial Council meeting, in which I took part, welcomed the progress made in drawing up an OECD agreement on the exchange of environmental information on large projects involving officially backed export credits. The Council urged that work should continue, with the aim of strengthening common platforms, pending a report on progress to be made to the next session of the Ministerial Council to be held this year. As you know, the Member States of the European Union are playing a central role in this process and in this discussion.
With regard to the specific point of the Ilisu dam itself, discussions are taking place between the Turkish authorities and authorities whose export credit agencies are potential suppliers of export credit insurance for those undertaking the project, who took a deliberate decision to make adequate safeguards for the environmental, social and cultural implications of this project. Furthermore, it was in this context that a representative of the United Kingdom stated in 1999 that he envisaged guaranteeing that export credit insurance would take second place to safeguarding the type of issue that you mentioned in your question, Mrs Lucas.
The question of an export credit licence does not apply to this project. It is worth pointing out that, as funding for the project has not been requested from the World Bank, there is no question of the Bank refusing to finance it. It could only refuse of course if such a request had been made. It goes without saying that the involvement of the Member States' governments and official export credit agencies in the Ilisu dam project has been in compliance with European Union, OECD and G8 political and legal requirements and commitments, in the case of the G8 by those countries belonging to that group.
The process of agreeing these common standards may have started as long ago as 1978 but clearly the fact that the British Government appears to be going ahead with a massively environmentally damaging project suggests that it has not been very successful so far.
I wonder if you would answer a question concerning investment by EU companies in the EU applicant countries. I ask this because of the issue of coherence, the subject of this morning' s discussion.
On the one hand we ask applicant countries to take on board the environmental acquis and yet, at the very same time, the EU Member States are supporting and encouraging investment in those countries which is itself hugely environmentally damaging. Can you say whether or not the specific issue of investment in applicant countries has featured in any of the discussions to date to which you have been referring?
- (PT) Mrs Lucas, I was not present at the debate you are referring to. I would like to say that the Council will only be able to respond to that part of your question in writing, at a later date.
Question No 9 by (H-0044/00):
Subject: Environmental problems caused by the Drogheda Port Company development project, and the role of the Court of Auditors A major conflict between environmental conservation and structural development interests has arisen in the area of the Boyne Estuary, Ireland, following a development project of the Drogheda Port Company. The affected area is designated a Special Protection Area (SPA) under the Wild Birds Directive and is under consideration for a Special Area of Conservation under the Habitats Directive, as it is an area of international importance. Many local and European associations have strongly criticised the project. Similar cases occur in other regions of the Union, where EU development funding conflicts with environmental unsustainability of the beneficiary measures. Is not the Council of the opinion that the Court of Auditors should be given more resources in order to investigate or review similar development measures where environmental conflicts arise? What kind of measures does the Council plan to take in order to strengthen the review and evaluation powers of the European institutions in similar cases?
. (PT) In response to your question, Mrs McKenna, I would first of all like to highlight the fact that the role of the Court of Auditors was laid down in the Treaty establishing the European Community. In accordance with Article 246 of the Treaty, the auditing of accounts is carried out by the Court of Auditors which, to this end, studies the accounts of all revenue and expenditure of the Community as well as the regularity and the legality of the underlying transactions. The Court also guarantees proper financial management. This is indeed also stipulated in Article 248.
The Court of Auditors, therefore, already has all the instruments necessary to carry out its role. With regard to your suggestion for increasing the Court' s resources, the Council considers that all of the Union' s institutions have, under the Community budget, the necessary financial means for them to be able to properly carry out their respective remits. In some cases, it would probably be desirable for their financial resources to be increased, but there are budgetary restraints of which I am sure you are aware. I would like to take this opportunity to remind you that the Budget of the European Union is approved by common agreement between the Council and this Parliament. The Council therefore, has no means of changing the role conferred on the Court of Auditors by the Treaty.
If extra resources were given to the Court of Auditors it would be money well spent, because it would ensure that EU funding was not going to something that conflicted with environmental concerns. For years the Council has been blocking the strategic development impact assessment of plans and programmes. I would ask you, now that you are President of the Council, will you push forward with this extremely important proposal. Secondly, as there is no mention of Structural Funds in the current draft could you ensure that this would be put back in?
I would like to know what you could do about this as President-in-Office of the Council at the moment because it is the Council that has been blocking this for a long time. It is extremely important. If the Court of Auditors were able to assess regularly the potential conflicts between environmental concerns and structural development, it would be very important because the Court of Auditors could do an extremely good job. Their reports are extremely detailed and very important. This is the way to ensure that such conflicts are avoided in the future.
- (PT) Mrs McKenna, a large part of the problem you have raised relates to issues which are the responsibility of the Commission. It is therefore the Commission that must ensure that certain development projects comply with relevant environmental provisions. The Commission will have to provide specific answers to these questions. I do not think that I can give a more complete answer on the specific case that you quoted.
Question No 10 by (H-0053/00):
Subject: Statute for Members of the European Parliament The Council and Parliament are going to try to reach agreement on a Statute for the Members of the European Parliament. One of the matters to be settled is whether Members are to receive equal pay, and where they are to pay tax. According to media reports the Portuguese Presidency considers that all Members should pay the same tax, to the EU. This is in conflict with the view taken by some Member States who wish to have the right to tax their Members in their home countries. Will the Portuguese Presidency clarify its position on this matter?
. (PT) The Portuguese Presidency is particularly interested in this issue, as I suppose that this is the first time a presidency has made resolving the problem of a Statute for Members of the European Parliament a priority in its programme.
The Portuguese Presidency made reaching an agreement on this statute one of its priorities, as furthermore, did the President of the European Parliament, when she stated this at the Helsinki European Council. We are therefore in perfect and total agreement in our concern to achieve a positive outcome on this matter.
We are therefore taking advantage of this political will in an attempt to define the outlines of a compromise, and we have already begun work on this matter. It is worth pointing out once more that this compromise will require the unanimous support of the Council, in accordance with Article 190, and the assent of this Parliament, to which it falls to approve this statute.
The Presidency has engaged in intensive discussions with a range of Members of this Parliament and with the group to which Parliament entrusted the task of negotiating with the Council. I myself had an opportunity to meet this group, for the first time, in parallel with the January part-session, and I am trying to arrange to do so again soon in order to continue these discussions. These discussions have also recommenced more intensively in the relevant bodies of the Council, and I think that I can say, in a spirit of openness and greater flexibility, and because we all recognise the importance that this has, particularly for the general public, that drawing up this statute is a vital factor in ensuring both the dignity of the functions of Members of the European Parliament and the necessary transparency and good management of public funds.
With regard more specifically to your question, I would like to highlight the fact that it only makes sense to have a new statute if it represents progress in comparison with the current situation and if it ensures that holders of identical posts are as far as possible treated in the same way. This has, from the outset, been the position of the Portuguese Presidency.
Nevertheless, our role as mediator means that we must take account of all current attitudes in the Council and I am sure you are aware, Mr Sjöstedt, that the tax issue poses problems for certain delegations. As this is the case, whatever solution is found, I think that it will have to respect both democratic law and be acceptable to all Member States, regardless of their national positions on the matter. What I can promise with regard to this issue is that the presidency has the utmost commitment to working, for as long as it is involved with this matter, in an atmosphere of total transparency and openness towards Members of the European Parliament. We will also make the utmost effort with members of the Council, particularly with those who had most difficulty in accepting the proposal suggested last year, so as to reach a reasonable compromise solution, and one which would at the same time guarantee the dignity appropriate for a statute for the members of this House.
Mr President, I would thank the Council of Ministers for its answer. I want to ask two follow-up questions connected with the taxation of ourselves as parliamentarians. My basic view is that one ought to pay tax in the country in which one lives, in which one' s family lives and in which one benefits from public services. I intended to ask the presidency if there really is an argument for saying that we should not pay tax in our own countries just as other people do. Is there any argument for our being given a special privilege just because we are parliamentarians? That is my first question.
My second question is about whether the Portuguese Presidency can accept a solution which involves the tax issue' s being solved in different ways for Members of different nationalities, or whether you want a solution which is identical for members of all nationalities.
- (PT) Without wishing to show any lack of respect towards this House and particularly because of the respect that your questions deserve, I would rather not answer the questions you have raised immediately. We are in the midst of rather sensitive negotiations. This sensitivity is reflected in the way in which the Presidency of the Council of the European Union expresses itself in a specific context in relation to particular situations. This has an impact of course, because it is read by other members of the Council.
At this stage in the discussion, please forgive me if I cannot give a direct answer to the specific questions that have been put to me. I would ask that we be judged on our results, when we endeavour to reach a more concrete solution in the near future. I will be happy to come back to Parliament to respond to and clarify the problems which may conceivably occur if a result is not reached, or to congratulate all of you if this result is achieved.
I would like to ask the President-in-Office of the Council, after his few hours working in this Chamber with these Members of the European Parliament, whether he has come to any assessment of what they are worth in terms of pay?
Mr Purvis, as this discussion of salaries in the European Parliament does not relate exclusively to your country and even affects my country, I have a precise idea of what the salaries of the Members of the European Parliament are worth. I am therefore perfectly aware of this problem.
Mr President, I want to thank you for your answer. I want to ask a follow-up question which bears some resemblance to the one Mr Sjöstedt asked. We both come from Sweden. In our country, we pay our tax in the form of local taxes because the services concerned are local. We have extensive services, too. We have problems stemming from the lack of confidence in politicians and, not least, in European politicians here in Parliament.
How do you think that public confidence in ourselves as politicians would be affected if a situation were to arise in which we obtained the right to use services where we live - education, health care etc - but, at the same time, did not pay any tax and did not contribute? How do you think a system like that would affect people' s confidence in ourselves as politicians?
Mr President-in-Office of the Council, I do not know whether you are obliged to answer this question since it is really a philosophical question. However, if you wish to enter into the realms of philosophy, go ahead!
. Mr President, I have no desire to enter into the realms of philosophy. These are fundamental issues which concern the very shape of the Statute for Members and of its role in the context of political society. I do not want to enter into this type of discussion because I think that it might, to use a French expression, préjuger the Portuguese Presidency' s views in the course of the negotiations in which it is involved on the Statute for Members. I would ask you to allow me to refrain from commenting on this matter.
Since the time allotted to Questions to the Council has elapsed, Questions Nos 11 to 35 will be replied to in writing.
That concludes Questions to the Council.
(The sitting was suspended at 7.05 p.m. and resumed at 9.00 p.m.)
Address by Mr Vaclav Havel, President of the Czech Republic
Mr President in office, ladies and gentlemen, I have great honour in extending a warm welcome, on behalf of the House, to the President of the Czech Republic, Mr Vaclav Havel.
I should also like to welcome Mrs Havel, who is sitting in the gallery. You are most welcome.
(Applause)
This is not your first visit to our Parliament, Mr President. You addressed plenary in Strasbourg nearly six years ago, in March 1994, and many of us, who were already European Members of Parliament at that time, still have a vivid recollection of your speech.
In fact, shortly after the Maastricht Treaty was ratified, you spoke in favour of strengthening European values, creating a European ethical dimension and opening the Union to the countries of central and eastern Europe. In other words, for many citizens, and not just in your country, you personify the European values to which we constantly voice our attachment.
There have been extremely dynamic developments in relations between the Union and the Czech Republic following two European elections and a major new reform of the European Treaties. An association agreement has been signed and a joint parliamentary committee has been set up by the European Parliament and the Czech Parliament. Your country filed an official application to join the Union in 1996 and accession negotiations were finally officially opened in 1998.
The process of European integration and enlargement has speeded up impressively since the fall of the iron curtain. The end of this artificial separation of Europe marked the start of a new era. We now face an historical challenge with multiple prospects for all the citizens of Europe.
Mr President, you are a symbol of these changes. You founded and signed Charter 77, the human rights movement which represented and called for fundamental values during a dark period in the history of your people. A Communist regime sentenced you to five years in prison for defending human freedom and dignity. But you never lost hope and history proved you right. Ten years ago, the "velvet revolution" proclaimed Havel na HRAD.
For ten years you represented democratic Czechoslovakia and, later, the Czech Republic, as its president. Reconciliation with your neighbours was, and still is, a basic objective which you have defended with vigour and perseverance. You are a first class European.
Today, the Czech Republic is preparing to join our Union. I am sure that you will agree, Mr President, and experience has shown us, that the process of enlargement of the Union is not without its pitfalls for both parties and the Czech Republic will need to make a great deal of effort in order to meet the accession criteria.
The European Union, for its part, will need to adapt its institutions and policies in order to prepare for enlargement. It has already taken a big step forward with Agenda 2000. The next step, i.e. institutional reform, will be taken following the inauguration of the new Intergovernmental Conference, in which the European Parliament will be fully involved.
Our responsibility as members of the European Parliament is to ensure that the process of enlargement takes place in an climate of optimum openness and transparency so that, when the time comes, the citizens of the European Union and the citizens of the Czech Republic will approve the accession of the Czech Republic to the European Union through their elected representatives.
Mr President, it gives me great pleasure to give you the floor.
(Applause)
Madam President, members of the European Parliament, ladies and gentlemen, the question of whether, deep down, a European has a sense of European identity, alongside a sense or awareness of national identity, crops up time and time again nowadays. In other words, do Europeans really feel they are Europeans or is it more of an abstract idea, a theoretical concept designed to repackage a geographical factor as a state of mind? This question also crops up during the debate on the degree of sovereignty which the nation states can and should transfer to the institutions of the European Union. Some insist that if a clearly-felt national identity is eclipsed too quickly by a European identity which few feel, or which is even perceived as fanciful, then things are sure to take a turn for the worse.
So what exactly do we mean by Europeanism?
If I look deep into my heart and try to identify the point at which I start to feel European, and what unites me to Europe, the first thing I feel is mild surprise at the fact that it is only now, under the pressure of topical political issues and duties, that I even ask myself the question. Why did I not put this question to myself a long time ago, when I started to make my way in the world and reflect on the world and my place in it? Did I consider my attachment to Europe as a purely extrinsic factor of little significance, a factor which did not need to concern, let alone torment, me? Or, on the contrary, did I consider my Europeanism as so self-evident that it did not warrant interrogation, examination or further thought?
The second proposition is the more likely: everything with which I have always identified myself was so naturally European that it never occurred to me to consider it as such. I simply did not see any point in qualifying it or, generally, in associating my way of thinking with a specific continent. Furthermore, I have the feeling that, as a young man, I might well have felt slightly silly saying or writing that I am a European, that my perceptions and way of thinking are European or even explicitly claiming that I was from Europe. It would have seemed profoundly pathetic and presumptuous, a more arrogant version of the national patriotism which has always embarrassed me.
In other words, I was so obviously and naturally European that I did not even think about it. And I am sure that applies to the majority of Europeans. They are profoundly European but they are not even aware of it, they do not hang that label round their necks, which is why opinion polls show that they are somewhat surprised at having to shout their Europeanism from the rooftops.
There does not appear to be a great tradition of considered Europeanism in Europe.
That is not necessarily a good thing and I welcome with satisfaction the fact that our Europeanism is starting to emerge clearly today from the vast melting pot of concepts which "speak for themselves" . Questioning, considering and trying to define it, helps us enormously in understanding ourselves. It is becoming a determining factor in the multicultural and multifaceted world in which we live, in which the capacity to perceive one' s own identity is a prerequisite to peaceful coexistence with other identities. Moreover, if Europe has thought so little about its own identity in the past, that is no doubt because it considered itself, wrongly, to be the entire world; or at least it considered itself to be better than the rest of the world, because it did not feel the need to define itself in relation to others. Which, of course, had unfortunate consequences as far as its actual conduct was concerned.
Thinking about Europeanism means asking what set of values, ideals or principles puts you in mind of the notion of Europe, even what is typical of Europe. More than that, it also means starting from the very essence of the thing, examining the whole concept critically. And, hence, quickly realising that numerous European traditions, values or principles are typically highly ambiguous and may lead to ruin if exaggerated, exploited or abused.
If Europe has entered an era of self-examination, that means that it wishes to define itself in relation to others and, also, that it wants to identify what is good about itself, what has proven its worth and what should be retained for the future.
When I first had the honour of addressing this House six years ago, I mentioned the need to emphasise the spiritual dimension, and the importance of the values of European integration, and I confided my fear that the spiritual, historic, political and civilising aspects of Europe might be hijacked by questions of a technical, economic, financial or administrative nature which risked upsetting the public. At the time, my words sounded somewhat provocative and I expected to be booed out of the House. But no such thing happened and it is satisfying to note that these same words now no longer sound provocative at all.
The dramatic changes in Europe since the iron curtain fell ten years ago, the increasingly obvious need to enlarge the European Union, faster and faster economic integration and the array of new threats being generated by present circumstances are also factors which have forced the European Union to open its mind to renewed, more intense introspection and to identify and redefine the values which unite it and give it purpose.
The idea is occasionally mooted that this quest has come too late, that cultural and political integration and introspection should have preceded economic integration; in other words, that we have started from the wrong end.
I do not think that is a fair judgement. After the Second World War, democratic western Europe had to deal with the memory of the horror of two world wars and the threat of the spread of totalitarian Communism. At the time, it was almost superfluous to discuss which values needed to be protected. They stuck out a mile. On the contrary, the west needed to unite technically, as it were, post haste, in order to prevent the possible emergence or even the proliferation of dictatorship and a relapse into old national conflicts.
Doubtless the same applies to my feeling of Europeanism: it came to me so naturally over the years, or even the decades, that it did not even occur to me to claim it explicitly. For western Europe, everything which it needed to protect was so obvious that it did not feel any pressing need to define it, analyse it, pull it apart or translate it into various political or institutional acts. Thus, just as I have only now come to ask myself if I feel European and to consider what that means, so the democratic Europe under construction has doubtless been forced by the historic events of the last decade to reflect on the very basis for its unification and its objectives in greater depth.
In my view, the main European values, as shaped by the turbulent spiritual and political history of Europe, and as adopted by other parts of the world, or at least some parts of the world, are obvious. Respect for the individual and for his freedoms, his rights and his dignity, the principle of solidarity, equality before the law and the rule of law, protection of all ethnic minorities, democratic institutions, separation of the legislative, executive and judicial estates, political pluralism, respect for private property and free enterprise, a market economy and the development of the civil society. The form which these values currently assume naturally reflects countless modern European experiences, including the fact that our continent is becoming a main multicultural crossroads.
I should like to dwell, for reasons which I shall explain, on one of these fundamental values. I refer to the civil society.
In the western world, i.e. in today' s Euro-American world, a richly constructed, open, decentralised civil society based on trust in the sovereign independence of its citizens and their various associations, forms the basis of the democratic state and guarantees its political stability.
If the European Union is shortly to open its doors to new democracies and, in my view, it is in its vital interest to do so, it is extremely important, if not of capital importance, that it help to reconstruct and develop the civil society in these countries. It was not by chance that, shortly after it came to power, the Communist dictatorship shredded and then eradicated the fabric of civil society as quickly as possible. It knew full well that it would never gain real control of the people while the various grass-roots structures of the civil society continued to function. What remained of a genuine civil society lived and developed in direct or indirect resistance. And European values survived in this milieu not thanks to the political regime, but in spite of it.
The way in which society structures itself cannot, of course, be imposed from on high. But the climate and the conditions which are conducive to its development can be put in place.
In this sense, aid for new democracies should be given in the wider context of the sustainable development and reinforcement of the civil society at pan-European level.
The more varied, differentiated and interlinked the various civil European structures, the more willing the new democracies will be to join them and the faster the principle of trust in the citizens and subsidiarity will apply in them, thereby reinforcing their stability. But that is not all: the foundations of the European Union as a supranational community will grow all the stronger.
Specifically, that means that one of the first jobs is to transfer certain social solidarity tasks to local authorities and non-profit-making or public-sector organisations. The lower the level at which resources are redistributed, the more transparent and economic this redistribution will be, providing better coverage of the multifarious needs of society, which are difficult to define from the centre, and creating social solidarity which is all the more genuine for being distinctly linked to specific persons or associations of persons. This genuine solidarity between citizens, social groups, communities and regions is the best basis for solidarity which cannot be dispensed by a single entity, i.e. the state. And in a supranational entity as big as the European Union, which needs to function as an instrument of solidarity, the real civil foundations must be even more stronger and even richer. The viability of the European Union therefore depends mainly, perhaps above all, on the spirit in which its citizens accept a civil European identity.
An increasing awareness of all the symptoms or manifestations of national egotism, xenophobia or racial intolerance should clearly form part of this new sense of European identity. The policy of appeasement which culminated in the capitulation to evil in Munich is one of the bitterest chapters of modern European history. This experience should encourage us to be vigilant. Evil needs to be nipped in the bud and it is not enough that there are governments to do so. The attitude of governments should be informed by the attitude of its citizens.
The concern for security is another expression of social solidarity. This is the job of the state or of a supranational grouping. The European Union has started working intensively on a new concept for its security policy. The overriding feature of this policy should be its capacity to take decisions quickly and transform them equally quickly into action. I think that is extremely important. It is also high time. Surely, recent experiences in Yugoslavia have a great deal to teach us on this subject.
In my view, the intervention by NATO demonstrated several things quite clearly.
First, respect for life and human dignity and the concern for European security may, under certain circumstances, call for intervention beyond the borders of the European Union. Of course, the stronger the mandate for such intervention, the better. However, one can also imagine the unfortunate situation in which there is no UN mandate and yet intervention is in the interest of the whole of Europe and human civilisation as we know it. I am not convinced that Europe was prepared, even recently, to deal with such a disastrous eventuality. It is certainly more prepared now, at least psychologically, and I think that it should capitalise on this and finalise its material and technical arrangements.
Secondly, more effort needs to be made in the area of preventive security. In Kosovo and Serbia, as in Bosnia-Herzegovina and other parts of former Yugoslavia, tens of thousands of human lives and countless property could have been saved if the international community had been capable of appropriate reaction earlier, when the conflict broke out.
(Applause) Unfortunately, despite all the appeals, despite all the warnings of possible or imminent atrocity, nothing happened. One of the possible, conceivable reasons was a preoccupation with a variety of individual and material interests and the inability of government teams to rake risks in the name of a good cause and the greater good.
Thirdly, the United States played the leading role in this particular instance and it is highly probable that, without their intervention, the international community, not knowing what to do, would today still be witnessing the atrocities which led to intervention in Kosovo. But Europe cannot rely indefinitely on the United States, especially when it comes to European problems. It should be capable of finding a solution and resolving the situation itself. It is unthinkable in today' s world, where small entities legitimately unite in international or supranational communities, that the European Union can continue to be a respected member of the world order if it is unable to agree on how to defend human rights, not only on its own territory but within its sphere of action, i.e. in the area which may, one day, belong to it.
I think, as I said a moment ago, that enlargement is in the vital interest of the European Union. Allow me to reiterate and highlight this conviction.
It stems perhaps from the experience of a man who lived for forty years under Communist rule, preceded by Nazi domination, or from the individual experience of an inhabitant of a country at the very centre of Europe which, over the centuries, has become the crossroads of various spiritual currents and European geopolitical interests, even the birthplace of more than one European conflict. All this leads me to the firm conviction that Europe is the only political entity whose security must be undivided. The idea of two Europes living cheek by jowl, the idea of a democratic, stable, prosperous Europe on the road to integration and a less democratic, less stable and less prosperous Europe is, in my view, completely illusory. It sounds like the idea of sustainable coexistence in a room which is half flooded and half dry. Despite its differences, Europe is indivisible, and anything serious which happens to it will have repercussions on, and consequences for, the rest of the continent.
As a single political entity, Europe has an opportunity today which it has never had throughout its turbulent history; the opportunity to construct a profoundly fair and peaceful order based on the principle of equality and cooperation by all sides. No more acts of violence perpetrated by the powerful on the less powerful; instead, understanding and general consensus, however difficult they are and however long they take to achieve, should be the guiding principle behind the structure and stability of Europe in the next millennium. In this context, I understand Europe to mean the continent as a whole.
We all know that the process of enlargement of the European Union needs to be accompanied by continual and ambitious reform of its institutions. I am sure that the Intergovernmental Conference will make realistic proposals which will send the European Union in the right direction. However, institutional change within the European Union must not stop there. On the contrary, it must be the start of a very long process, possibly taking several decades, in which the overriding concern is to speed up and simplify decision-making within the European Union and make it more transparent.
Allow me to mention two more specific points which I have alluded to on several occasions and which could, in my view, help to achieve these objectives in the more distant future.
First, I believe that the European Union should, sooner or later, have a clear, accurate, universally understandable constitution...
(Applause)... a constitution which every child in Europe can simply learn at school. This constitution would comprise two parts, as is standard practice. The first part would set out the fundamental rights and duties of the European citizens and states, the fundamental values on which a united Europe is based and the sense and purpose of the European structure. The second would describe the main institutions of the European Union, their main powers and the relations between them. The fact of having a constitution would not automatically radically transform the union of states as we know it into the federal superstate which the eurosceptics dread; it would simply give the people of the Europe under construction a clearer idea of the nature of the European Union, thereby allowing them to understand it better and identify with it.
(Applause)One of the important questions often rightly raised in connection with institutional reform is how the Union will ensure that the smaller Member States can rest assured that they will not be relegated to a minority by the larger Member States, even taking due account of the size of the various states. It seems to me that one possibility might be to create a second chamber in the European Parliament. It would not, of course, be directly elected; instead the various parliaments would send delegations of perhaps three deputies per state. The first chamber, i.e. the current parliament, would reflect the size of the various Member States, while the second would reinforce their equality because all Member States would have the same number of deputies. This would mean that the Commission, for example, would not need to have one member per state and the national parliaments could be involved in a much more "hands on" manner.
Whatever the process or outcome of institutional reform or the reform which I mentioned, one thing would appear to be certain: disagreement or the absence of consensus on institutional issues should not hamper the enlargement of the European Union. Were it to do so, too great a delay might have far more dangerous consequences than the failure to complete institutional reform.
Ladies and Gentlemen, the technical civilisation which covers the entire planet was born in Europe and has been highly influenced by certain aspects of the Euro-American civilisation.
Europe therefore bears a great deal of responsibility for the state of this civilisation. However, this responsibility should never take the form of forcibly enforcing its own values, ideas or heritage on the rest of the world. On the contrary, Europe should, at long last, get its own act together and serve as an example which others may, but are not obliged to, follow.
The whole modern perception of life as continual material progress and growth, based on the assurances of man, who sees himself as the master of the universe, is the hidden and regrettable face of the European spiritual tradition. This perception of life also predetermines the threatening side of our current civilisation. Who, if not this part of the world, should vigorously oppose these threats, given that it was this part of the world which started this trend, sending our civilisation into free fall?
It seems to me that, at this turning point in time, it is up to Europe to take a good look at its equivocal contribution to the world and to realise that we have not only taught the world human rights, we have also shown it the Holocaust. We were the spiritual mentors not only for the industrial and then the information revolution, but also when it came to disfiguring nature in the name of rampant materialism, pillaging its resources and polluting its atmosphere. We need to understand that, yes, we did open the way to huge developments in science and technology; but we did so at an exorbitant price by doing away with a whole set of very important and complex human experiences formed over several millennia.
Europe needs to get its own act together first. It can make savings, impose hardships, respect - in the best spiritual tradition - the higher cosmic order as something which is above and beyond us and respect the moral order as the consequence of that higher order. Humility, affability, kindness, respect for what we do not understand, a deep feeling of solidarity with others, respect for what is different, the willingness to make sacrifices or do good deeds which eternity alone can reward, the eternity which watches us, silently, through the eyes of our conscience. These are the values which could and should be on the agenda as we construct Europe.
Europe bears all or some of the responsibility for the most horrific events of the 20th century: two world wars, fascism and the totalitarian Communist regime.
Over the last century, Europe witnessed three positive events, not all of which were of its doing: the end of colonial domination, the fall of the iron curtain and the emergence of the European structure.
In my view, the fourth major mission which awaits Europe is to try and show, by its very existence, that it is possible to counter the huge danger which our contradictory civilisation allows to hover over the planet.
I would be happy if my country could take part in all this as a fully paid-up partner.
Thank you for your attention.
(Long and enthusiastic standing ovation)
Mr President, allow me, on behalf of the European Parliament, to extend our warmest thanks for the clear message which you have brought and of which the members have already shown their appreciation. Thank you. You are right to remind us that a national identity is perfectly compatible with a European identity. And you have used your personal experience to show us that your European identity was not decreed; it was a spontaneous and natural move. I have taken note of your words; this is something which we all feel very deeply.
We find you faithful to the principles which have always guided you, which have always guided your actions; your attachment to fundamental values. You reminded us of your speech in 1994, which you yourself qualify as slightly provocative, but there is such a thing as creative utopia and we have been able to gauge together how far we have come. And you very opportunely highlighted the role of the civil society, the importance of the civil society, not just in the candidate countries, but in all the countries in the European Union, in restoring our citizens' confidence, in restoring confidence in the social solidarity which we need. To summarise, perhaps what struck me most in your speech; above all, you wished to remind us that, beyond its economic aspects, the task of constructing Europe is a spiritual one. We of course look forward most keenly to continuing this task with you. Thank you, Mr President.
(The formal sitting was closed at 12.40 p.m.)
ACP-EU Joint Assembly
The next item is the annual report (A5-0032/2000) by Mr Corrie, on behalf of the Committee on Development and Cooperation, on the results of the activities of the ACS-EU Joint Assembly in 1999.
, rapporteur.- Mr President, I had hoped to be rising at 9 a.m., not 9 p.m., to present this report. I hope the number of Members in this Chamber is not an indication of the interest in overseas development work. However, it is normal practice that the report on the work of the ACP-EU Joint Assembly is put before Members of this Parliament and I have the pleasant task of doing that tonight.
Once again, I can report two highly successful Assemblies having taken place, one in Strasbourg and one in Nassau. In many ways this was the end of an old era and the start of a new one. The ACP-EU Joint Assembly is a unique organisation in world politics. Where else do 86 nations come together to discuss matters of mutual concern? The Strasbourg Assembly was the last chaired by Lord Plumb. In honour of the tremendous work he carried out over a difficult period the Joint Bureau in Nassau made him an honorary president, and we wish him well in his retirement.
The two Assemblies have been dominated by the negotiations on renewal of the Lomé Convention and I look forward to the signature of a new Convention and its rapid ratification by all the countries concerned. I remember that at the last mid-term review, when I was rapporteur, the then Commissioner Marin said that review would be the last. Well, he was wrong, and I pay tribute to Philip Lowe and his team who have worked so successfully behind the scenes to conclude a new Convention in very difficult circumstances.
I was also delighted to hear the report this morning from Commissioner Nielson who has worked untiringly to get the right outcome to the negotiations. I pay special tribute to him for his success. I also pay tribute to Mrs Kinnock and her working group for the huge amount of work they put in on the future of Lomé. I am quite sure that Mrs Kinnock' s report and the one on regional cooperation and integration had a major bearing on the outcome of these negotiations. I also thank the Working Groups on the small island states and climate change and the Follow-up Group on Fisheries for their excellent reports. We have had question times to the Council and the Commission and to the ACP Council, and I would like to thank those institutions for their interest in our work.
The main thrust of our work in both Assemblies was poverty eradication. The resolution passed went so far as to say that poverty amounted to a violation of human rights. It also emphasised the importance of abolishing gender inequalities and as I travel through Africa and see the work done by women I only wish there were more women in senior government positions and in presidential posts. We might then see an end to some of the fraud, corruption and mismanagement that seem endemic in some countries and that have to be stopped.
We had, as usual, many debates on countries where there are war situations. I visited Ethiopia and Eritrea to gain first-hand knowledge. The OAU is doing its best to broker a peace deal there. But Ethiopia is still calling for clarification on certain issues and the humanitarian situation in both countries is serious.
We were delighted to hear in Nassau that a trade agreement was being reached with South Africa after four years of negotiations. This highlights the problems of coherence between the EU and the developing nations, which came to a head at the WTO talks in Seattle. Much work has to be done to convince the developing nations of the advantages of globalisation and world free-trade agreements.
In Nassau, we had two interesting debates on East Timor and Cuba. Cuba has observer status but I understand has now shown a wish to join the ACP. All nations from within the confines of the ACP territory who can live up to the requirements of democracy, human rights, governance and an independent judiciary are, I am sure, welcome. I await with interest developments in Cuba. When Mr Dalmau, the Cuban Junior Minister for Foreign Affairs addressed the Assembly, he did not hesitate to let his feelings be known.
On East Timor, Mr Da Costa, from the Timorese National Resistance Council, gave a very moving address indicating that East Timor would also like to join the ACP when it becomes a state with a government. We must give them all our support to reach that goal. Human rights is such an important issue within the ACP-EU Assembly that Joint Vice-Presidents have been appointed with special responsibilities for monitoring human rights closely and reporting to the Assembly. A number of cases have been highlighted, including the child soldier issue in Sudan, where many children have been abducted from neighbouring states.
I had the honour of being elected the European Co-President at the beginning of this fifth term and Mr Clair from Mauritius is the new ACP Co-President. I would like to see a number of changes to our Assembly, particularly after the signing of the new Convention in May. We must have more equality between our ACP partners and our European members and I want to get rid of the "them and us" syndrome.
Firstly, I would like to see a Joint Parliamentary Assembly of elected members from ACP countries and not ambassadors or government ministers sitting there as delegates. This I think is the new Convention. Secondly, the new Convention allows for regional assemblies in the six regions, which would allow us to be much more specific in our work. These assemblies would report back to the Joint Assembly. We had a regional debate in Nassau in the Caribbean and this was extremely productive. We are going to have one in Abuja in West Africa too. I want the Assembly to stop being just a talk-shop and become a work-shop for the betterment of all the people in developing countries. I want to see civil society given a louder voice. But to do that we have to see an end to corruption and we have to face this head-on. We must reward those nations which are making the effort to live by the rules of good governance. Equally, we should come down hard on those who are corrupt or whose constitutions do not allow the pluralist governments that we demand. I am delighted to see the result in Zimbabwe.
European taxpayers will no longer accept their taxes being fraudulently used. A new wind of change must blow through Africa and new standards must be set and lived up to. The Joint Assembly should play a leading role in monitoring the enactment of good governance, human rights and democracy in cooperation with the Commission. I believe that as equal partners the EU- and ACP-elected delegates are up to that task. I beg to move acceptance of this report.
Mr President, let me begin by congratulating Mr Corrie on his excellent and comprehensive report. Our approach to development policy must always be based on respect for human rights and the fight against poverty. But there is a crass contradiction between fighting poverty and the cuts in development aid appropriations in many Member States and in the EU. With regard to financing, we must look to the future and provide the Joint Assembly with additional funds so that, for instance, we can send delegations to the ACP states to oversee electoral processes, at their invitation. In future, the EU must take a far more multilateral approach when it agrees development projects and, furthermore, must coordinate more closely with the individual states in order to improve efficiency and use the funding more effectively.
An example here could be the field of education, which will deserve and need special support in the ACP states in future. For instance, the very rapidly growing educational and technological potential of the Internet offers entirely new means of helping the developing countries, which at present still have modest resources, to move towards a global approach, as opposed to globalisation. I see it as a future task of the EU to contribute in this way to the establishment of small and medium-sized enterprises in the ACP states, which can promote self-help. An example here is the problem in Nigeria, which imports industrial finished products from all over the world and then has to spend substantial resources on product maintenance by foreign workers.
One way forward to promote the setting up of SMEs could be to train the Nigerian population adequately. It will be easier to take account of the developing countries' very diverse problems, and EU aid could be prepared and implemented in a more targeted manner if, as the report makes quite clear, we take the urgently needed step of optimising our working methods, by introducing the proposed regional assemblies.
Thank you, Mr Zimmerling: If I am informed correctly, this is the first time you are addressing this House. Congratulations on your maiden speech: It went really well.
Mr President, it cannot be repeated often enough: since 1975, the Lomé Convention has constituted an important pillar of European development cooperation and has a pilot role to play in many respects. Based as it is on the principle of partnership and equality, and on parliamentary control by the Joint Assembly, it is an example to the world. Most appropriately, given that this year we are celebrating 25 years of cooperation under Lomé, we will shortly be signing a new and more advanced partnership agreement, which also upgrades the Joint Assembly into a genuine parliamentary assembly on both sides.
So I do not want to look back only to the year 1999. The rapporteur, Mr Corrie, has already done so most expertly. Much of what concerns us today is the outcome of fundamental processes of transformation in all parts of the world since the late 1980s. They also had strong repercussions in the developing countries. The after-shocks can still be felt. ACP cooperation is a dynamic process. The content of the agreements has progressed steadily between Lomé I and Lomé VI. At the same time the number of partner states has increased considerably, now standing at 71. All those involved were particularly moved by the enlargement to Namibia and South Africa.
Cuba has just knocked at the door, and, if Cuba is also accepted into the ACP-EU community, that will be a momentous step and will bring in its wake processes of change in Cuba itself. So ACP cooperation remains very exciting, and not only because of the new emphases introduced in the new Convention. Fighting poverty and promoting sustained economic, cultural and social development are important objectives in the endeavour to build up democratic societies, based on respect for human rights, in the ACP states. That also means strengthening the democratic institutions.
The history of the Joint Assembly provides impressive evidence of a positive trend in that direction. In the past, the representatives of the ACP countries tended to be government members, government officials or ambassadors; but today at least three quarters of the ACP delegates are elected members of parliament. We ought to throw a big party when the figure reaches 100% in the near future, which is indeed what the new Convention is aiming at.
Unfortunately there is far too little appreciation of the steady advance of processes of democratisation which, unlike the various crises that arise, largely pass unnoticed. One special aspect of multilateral cooperation with the ACP states is regional cooperation and integration.
There is one wish on the European Parliament' s long wish list that will be fulfilled: as we have already heard, the Joint Assembly will soon also be able to hold regional assemblies. Enhanced regional cooperation can help prevent the outbreak of conflicts based on ethnic, economic, social or religious factors, i.e. have a preventive effect. For the same reason the European Parliament has always called for civil society to be involved in the decision-making processes and in cooperation management, and emphasised the importance of decentralised cooperation.
The enhanced contacts between the Joint Assembly and the social partners provided for in the new Convention are another step in the right direction. But I am a little sad that the European Development Fund has still not been incorporated in the Community budget. I hope it does not take another 25 years before we finally achieve that too.
Mr President, I congratulate Mr Corrie on his report. The Lomé Convention has been an expression of a real partnership between the EU and the ACP countries for over 25 years. That it has continued at all in the face of overwhelming pressure against it from many quarters, including the WTO, is a triumph of sorts. But of course the new Convention must be measured not by the fact that it exists but by the extent to which it can contribute to the EU commitment to poverty eradication and the achievement of the international development targets. Measured by this yardstick there are a number of serious shortcomings in the new arrangements. For example, the agreement is particularly disappointing for those ACP countries suffering from short-term fluctuations in export earnings.
During a marathon negotiating session in December a compromise was reached which provided that, in respect of least-developed, landlocked and island states, assistance would be provided in the event of a minimum 2% loss of export earnings rather than the level of 10% for the other ACP states. But at the final negotiating session the EU claimed that it had never actually agreed to the inclusion of islands and landlocked states among those which would qualify for the support on the basis of the 2% threshold.
This change has been devastating for the Windward Islands in particular which may be the only ACP state which will actually lose massively from the new arrangements. This seems a particularly perverse outcome since the Windward Islands are one of the smallest and most vulnerable of the ACP states and they are now going to have to pay the highest price for this new Lomé arrangement.
Meanwhile, on the trade side, pressure from the WTO to ensure that any Lomé Convention is WTO-compatible has meant that there is a huge momentum behind the idea of the so-called regional economic partnership arrangements or free-trade agreements. Non-least-developed countries are likely to face considerable pressure to accept these arrangements. Yet it is quite clear that even after a transitional period a number of countries will simply be unable to open their markets yet to the chill winds of free trade without wrecking their own domestic economy. We therefore need to be particularly vigilant to ensure that genuine options are open to those countries which are not yet ready for free-trade arrangements. We need to ensure that strategies for promoting regional integration within the ACP are pursued in their own right.
Finally, during any new trade round the EU and the ACP states should press jointly for a reform of GATT Article 24 in order to explicitly provide regional non-reciprocal trade agreements between structurally and economically dissimilar groups of countries.
The Lomé Convention is a unique partnership; but if it is to be truly effective it needs to extend beyond the discussions within the context of Lomé and involve a participation of the WTO and a partnership in all other international negotiating fora.
Mr President, what I want to do in this debate is condemn the fate reserved for the poor countries of Africa, the Caribbean and the Pacific. People have the gall to say they benefit from the Lomé Convention, but even looking at trading relations alone, the Lomé Convention has done nothing to protect those countries; their already feeble share in trade with Europe has been halved. That reflects the growth of inequality between EU and ACP countries. The Lomé Convention essentially benefits a few large industrial or financial conglomerates, which continue to pillage those countries and perpetuate their economic dependence, notably on the former colonial powers.
When it comes to so-called development aid, given that underdevelopment in the majority of these countries is getting worse rather than better, development is clearly not what the aid is for, even when it is not just a disguised export subsidy for European manufacturers. The aid is primarily a windfall for incumbent regimes, and the poor majority does not benefit at all.
Even if it were properly redirected this aid would not be enough to finance the most basic infrastructure for health care, education or drinking water supply. For some years now the great powers have been reducing the amount of this already derisory aid, and it is the height of cynicism when this is done on the pretext of human rights violations or corruption. After all, who protects these deeply corrupt regimes, if not the governments of the rich countries? They turn a blind eye to the masters of corruption, the big groups controlling oil, water supply, or public works. They could clamp down on them since their head offices are here in Europe.
The debate about either extending the Lomé Convention with its quotas and protectionism, or, instead, gradually winding down the special relationship between the European Union and the ACP countries in the name of free trade, is a warped debate between two ways of perpetuating the pillage and impoverishment of those countries. I protest against an ignoble and inhuman organisation which literally condemns hundreds of millions of human beings to a wretched death to enrich a minority. A mere fraction of the fantastic wealth accumulated by the big groups could lift these poor countries out of extreme poverty, but, until we have the courage to take on those big capitalist groups, we are just covering up the real problems.
Mr President, I want to thank the Co-President of the Joint ACP-EU Assembly, Mr Corrie. It was no easy task to draw up a report on a complicated forum like the ACP-EU Assembly.
In this speech, I will confine myself to addressing certain points I consider fundamental. I believe the European Parliament should call for the Assembly to become truly parliamentary, urging all ACP countries to send members of their national parliaments as their representatives, so as to strengthen their own democratic fabric.
My next contribution to the debate is to turn my attention to globalisation and the WTO, which is seen by the ACP countries as an enormous danger to their development. I do believe the ACP countries need a transition period, but they also need support in the context of the new logic of regionalisation of aid, not only in agriculture and fisheries, but also in the exploitation of mineral and underground resources, some of which are being exploited, with slim economic returns to the ACP countries themselves.
Thirdly, the European Parliament - through a joint working group within the Joint Assembly - must make a major effort to achieve stability in ACP countries' budgets through the selection of budgetary items to permit economic and, above all, social development, and by monitoring income and fiscal policies in force in the ACP countries. We must put the people of the ACP countries first in our relationship with their rulers, who need to be fully aware that development aid from the European Union is intended for the people and not for the oligarchies that handle all the internal and external resources in some countries.
Fourthly, and finally, the prevention of inter-ethnic conflicts between States must be our constant concern and to some extent this can be achieved either through a strong and authoritative diplomatic offensive or with the proposals I have set out.
Mr President, I agree with the positive evaluation Mrs Junker has just made and I want to add that Mr Corrie has started his term as Co-President of the ACP-EU Joint Assembly with effective and impartial work deserving of our full appreciation.
I shall restrict my speech to one particular act which took place a few days ago, partly as a consequence of events alluded to in the report we are debating here. I refer to Cuba' s expression of intent, of 2 February, to become a full member of the ACP group of countries.
A Cuban delegation attended the last meeting of the ACP-EU Joint Assembly in Nassau, and Vice-Chancellor Dalmau spoke in the plenary session, engaging in a lively debate, and afterwards held conversations with many of us. Following Nassau, a delegation from Parliament led by Mr Corrie and the Chairman of the Committee on Development and Cooperation, Joaquín Miranda, visited Havana and a series of very illuminating exchanges of opinion took place.
It is my impression that this mission from the European Parliament was the final push which convinced our Cuban friends that the time had come to move forward on mechanisms of cooperation with the European Union.
We are witnessing events of great political significance and I hope that we in the European Parliament can promote the appropriate favourable view and a generous attitude on the part of the Union, so that Cuba' s aspirations can meet with a positive response as soon as possible. That is important, for at least three reasons. First, it is important for Cuba, to bring its people development and prosperity and finally break the United States blockade, which has been repeatedly condemned by the European Parliament and the United Nations. Secondly, we must bear in mind that Cuba' s application has the support of all the ACP countries. If the European Union responds positively to the recommendation of our associates, we will be proving our respect and consideration for those associates and this will have positive effects on the whole framework of our cooperation with them. Nor can we ignore the value of such a decision in demonstrating the consistency and autonomy of the European Union and the fact that it does not bow to pressure from any quarter. By accepting Cuba into the ACP community we will be demonstrating that our Europe is not involved in the shameful process of 'playing but not paying' , and that, when we get indignant about absurdities like the Helms-Burton Act, we are not being hypocritical but are ready to act and take all the consequences.
The ACP-EU Joint Assembly meets again in a few weeks time and I am sure this subject will be dealt with there. Ideally the European Parliament' s representatives should be able to support Cuba' s intent at those proceedings, as our parliamentary colleagues from the ACP countries will no doubt be doing. Of course, Cuba must meet all the standard conditions, just like any other member. The Cubans know that and I am sure they accept it. It must also be made clear that Cuba is not going to be asked for more than has been asked of our other partners.
Cuba' s wish to join is welcome and Cuba will be welcome in our circle. I say that wholeheartedly, but also with the deep conviction that, just as the blockade has produced nothing but poverty and, as a consequence of that, extreme tension and a hardening of the Cuban position, the integration we are supporting here, and the prosperity it will produce, will translate into the détente and openness we all seek and from which all of us, especially the Cuban people, will benefit.
Mr President, I also want to begin by thanking and congratulating the rapporteur, Mr Corrie, for an excellent report which I think very well describes and summarises the work which has been done in the ACP-EU Joint Assembly in the course of 1999. I do not have very long in which to speak, and I really only want to take up two questions.
The first is about the fight against poverty, which I think is becoming an embarrassment both for the EU and the Member States. In spite of the fact that, both in the Treaty and at the UN' s meetings in Rio and Copenhagen, there was an undertaking to work to eradicate poverty in the world, the budget for development aid is, in actual fact, being cut back, when the express desire was that exactly the opposite should happen. We must put a stop to this trend. We must begin by writing off debts. We must follow up words with action. I should like us to take a leading role in this work.
My second question concerns the fact that, in many contexts, we talk about the ACP countries having to learn the principles of democracy. Paragraphs 2 and 3 of the resolution demand, within the context of the new agreement, that working methods should be developed and optimised. The ACP countries are to be urged to allow a whole range of political opinions to come up for discussion. I think that is a very good idea indeed, and I fully subscribe to it. However, we must also ask ourselves about our own democratic arrangements. How do these operate within the European Parliament' s delegation to the ACP-EU' s Joint Assembly? In contrast to how things are done here in the European Parliament and in Parliament' s committees, where rapporteurs are nominated and appointed to produce reports, there are no regulations whatsoever applied within this delegation to the Joint Assembly. The two large groups share all the reports and consultative documents etc between themselves. In order to change this undemocratic arrangement, we, the Group of the Greens/European Free Alliance, have tabled Amendment No 6 in which we request that the rapporteurs appointed to produce reports and consultative documents, together with the members of working parties, should be appointed in accordance with clear, democratic rules. In this context, account ought to be taken of the smaller groups, and consideration given to introducing more representative arrangements.
Mr President, Commissioner, firstly, I too would like to congratulate Mr Corrie on the quality of his report, which appropriately reflects the tenor of the debates in the Joint Assembly he so effectively co-chaired.
The eradication of poverty was central to our work and many speakers highlighted the need to preserve an essential tool for achieving that ambitious aim, to whit, preferential agreements between the European Union and the ACP countries within the framework of the Lomé Conventions. The challenge was immense. Globalisation, free trade, and the hegemony of the WTO with its internationalist philosophy, were imperilling the very essence of the North-South dialogue. So we can only applaud the conclusion of a new partnership agreement for development, and personally I am convinced that the work of the last Joint Assembly did have a decisive influence on breaking the deadlock in the negotiations, as did the new climate created by the events at Seattle.
However, while I welcome the renewal of the agreements, what I find most interesting is the new wind blowing through our relationships and finding expression in the balanced nature of the negotiations now drawing to a close. The European Union seems to me to have finally emerged from the old paternalist, or frankly neo-colonialist, logic where those giving aid are all too eager to start giving lessons, following a formula our friend Michel Rocard is so keen on. The Union has finally accepted the idea that dialogue cannot be genuine or effective unless it is the expression of a contract which respects the dignity of the partners.
By refusing to allow the idea of good governance to become a tool, in the hands of technocrats, for imposing new sets of conditions, the European Union is demonstrating wisdom and modesty. We have spent two centuries laying the foundations of a democracy whose fragility is constantly brought home to us by events. What right have we to try to impose our model on people whose history, values and identity are sometimes so profoundly different from our own?
Personally, I prefer the willingness that is clearly flagged up in these agreements to extend the partnership to new agents - local authorities, non-governmental organisations - which seems to me to represent the only possible way the people of these countries can progressively achieve ownership cooperation. In short, this is the only way they can emerge from humiliating and childlike dependence on aid and take responsibility for themselves, the proof of success.
Mr President, Commissioner, firstly, I too would like to congratulate Mr Corrie on the accuracy and rigour of the summary in his report. The European Parliament' s opinion on the activities of the ACP-European Union Joint Assembly has always had a major impact, undeniably contributing to a consistent policy and role for the European Union in development and cooperation. The important role of the increasingly parliamentary Joint Assembly in strengthening relations between the European Union and the ACP countries needs to be stressed. In view of this positive action, there is every advantage to be gained from according the Joint Assembly a budget compatible with improving the quality of its work. We back the rapporteur' s proposal to introduce regional parliamentary assemblies, under the aegis of the Joint Assembly, in the six regions of the Convention: the Caribbean, the Pacific and four African regions. These regional assemblies would monitor action in their respective areas.
Poverty has been the common denominator of all the debates in the Joint Assembly and its eradication is the priority for the European Union' s development policy. In line with the resolution at the Nassau meeting, we must concentrate on meeting the poverty reduction targets agreed by the international community. Consistency and action are needed.
The next Lomé Convention must specify the investment in education and stimulate regional cooperation and the participation of local bodies. The participation of local bodies is absolutely essential. In a wider context, the priorities, as I see it, are to convert poor countries' debt into programmes for poverty eradication and sustainable development, as well as control of fraud and corruption. We need to make progress with concrete and consistent action. People in the poor countries are beginning to despair.
I call on the Commission to act on the rapid accession of East Timor to the Lomé Convention as one means, amongst others, of promoting the eradication of poverty and accelerating its economic, cultural and social development, in order to strengthen its internal democratisation.
Finally, I must congratulate the Council Presidency on the coming Europe-Africa Summit and call on all the participants to contribute to solid practical action to promote the development of peace, democracy and the eradication of poverty in the underdeveloped countries of Africa.
. (DA) Mr President, I should like to take this opportunity to thank the rapporteur for his excellent report and also to thank the Joint Assembly for its work in 1999. I am also delighted to be able to confirm that I shall be participating in the Joint Assembly' s next meeting, which takes place in March in Nigeria. The Commission is pleased to see the Joint Assembly playing a larger role, especially in connection with promoting a more extensive political dialogue with our partners in development. The Commission agrees with the rapporteur that combating poverty continues to be the central objective for development policy and will always play a key role. In order to be able to develop, the countries concerned must, however, become actively involved in the global economic system. With regard to trade with our partners in development, the Commission is quite prepared to guarantee that any new arrangement will take account of the ACP countries' special economic and social limitations. Mrs Lucas mentioned that the Stabex and Sysmin system ought to be continued with. I do not agree. That system has proved itself to be inappropriate because it is, in actual fact, of use only to relatively few of the 71 countries concerned. It operates too slowly, and it therefore stands to reason that the developing countries should have said yes to the new system of the future, because this will operate more flexibly.
Regarding the future accession of countries such as East Timor to the Lomé Convention, I can only repeat what I recently said to the European Parliament' s Committee on Development and Cooperation, namely, that the door is open. It is the applicants themselves who are to decide whether they want to knock on the door. Once they have done so, we shall adopt a position on the matter. With regard to Cuba' s application for accession to the Lomé Convention, the Commission notes that, according to their recent declaration, the ACP States support Cuba' s application. The EU has always called for a constructive attitude to be adopted towards Cuba, as outlined in the EU' s common position, but it has to be recognised that the discussions will be complex. With regard to the Côte d' Ivoire, I can inform you that the whole of the EUR 28 million has been paid back in accordance with what was agreed following examination of the financial irregularities. With regard to financing the European Development Fund by an amount in excess of the budget, I can say that this is being considered. For its part, the Commission supports this, but we cannot at this point produce new reports on the whys and wherefores.
Concerning Article 366A, I can say that, during the negotiations for a new partnership agreement, a new procedure was established for dealing with instances where human rights and the principles of democracy and the rule of law are infringed. It is now the case, following adoption of the Amsterdam Treaty, that Parliament wishes, on the basis of Article 300, to be kept fully informed of all decisions, and the Commission will continue to take account of Parliament' s decisions on this subject. There are no plans to follow the procedure involving concurrent statements in Parliament in connection with such decisions. This would in fact demand a change to the recently adopted Amsterdam Treaty.
Finally, I would refer to the South Africa agreement, which the rapporteur also touched upon. In this regard, I am simply pleased - delighted, in fact - here this evening, as a conclusion to this debate, to be able, very appropriately, to inform you that South Africa' s President has today said yes to the solution which the EU' s Council of Foreign Ministers last Monday agreed unanimously to propose with regard to the outstanding problems regarding South Africa. So the "Grappa War" is over. Peace has broken out, and we can now look forward to cooperation with South Africa in accordance with the common dreams and values which ought to have underpinned the whole business from the start. I think this rather nicely puts the finishing touches to a debate which has, on the whole, been quite positive, and I would repeat my thanks to the rapporteur and to Parliament for the cooperation which has gone into our relations with the Third World on precisely the work in question.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Stabilisation and association agreement with FYROM
The next item is the report (A5-0031/2000) by Mr Swoboda, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the recommendation for a Council Decision authorising the Commission to negotiate a Stabilisation and Association Agreement with FYROM (SEC(1999)1279 - C5-0166/1999 -1999/2121(COS)).
Mr President, Commissioner Patten, today we are discussing a country that really has suffered hard times, a country that is, however, moving in a very promising direction, thanks to its own efforts and resolve and certainly also thanks to the support of the international community. So if the European Union, the Council and the Commission are proposing - and I assume that Parliament will support that proposal tomorrow - the first stabilisation and association agreement in south-eastern Europe, in the Balkan region - I am quite happy to use that term - it is primarily in gratitude for or acknowledgement of the fact that FYROM itself has worked its way into a good position, in economic and, of course, mainly in political terms, in face of the war in the neighbouring region and also in relation to its own minority. For it is no small thing to have a minority of 33% or even 35% in one' s own country. That country and its politicians - no doubt with some differences here and there - have always done very good work, and we should recognise that.
The Commission is proposing that we should conclude an agreement jointly with the Council. Let me make a few comments on aspects on which views may differ somewhat, although, even in this regard, I want to strongly emphasise and acknowledge Commissioner Patten' s activities and interest in relation to FYROM and the region as a whole.
Firstly, there is the regional approach. I believe that if it is understood properly, the regional approach is both important and necessary. There has to be a willingness to cooperate. Provided it is not seen as some kind of constraint but as a willingness to cooperate, as an opportunity that each country should grasp, then this is the right approach. The problem is that, when we look at FYROM, we can see how very difficult it is to cooperate economically with some neighbouring countries, such as Kosovo and Albania, or to cooperate politically with, for instance, Yugoslavia. On the other hand, cooperation with Bulgaria, and in particular with Greece, has made good progress and I think we should acknowledge that too.
In this context, the European Union must consider, as it began to do early this week, how to include the neighbouring Yugoslavia in regional cooperation in spite of everything, i.e. without taking back any of our criticism of this terrible regime. Tomorrow morning I will therefore table an amendment urging that we concentrate the sanctions on the regime itself while easing them somewhat for the people and for the economy in a spirit of economic cooperation.
In that regard allow me to say, since I come from a country through which the Danube flows, that I am grateful that the Commission, i.e. Commissioner Patten and also Vice-President Palacio, with whom I was recently in Budapest, is considering opening the Danube to shipping again. That would provide for a modicum of economic recovery in this region too, which, of course, would be of particular importance to Romania.
In my view, this regional approach, provided it is understood correctly, i.e. as a method of contributing to economic recovery in the region itself, is in fact the right one to adopt. As I said, it must not be perceived as a constraint nor must it be set as a precondition.
Secondly, let me say quite clearly and plainly that we want to open the way to and offer FYROM accession to the European Union. In our view, it would be an illusion to think there was any point in FYROM applying for accession right now, but it would also be wrong to delay discussing it until some later date. FYROM wants to be told here and now that, in principle, accession will be possible when the time is right. This country is afraid it will be in a sense sidelined. It sees, in the whole readjustment of aid instruments, a risk that it will no longer be the last carriage of a train heading towards Europe but that this train will continue through Europe while leaving FYROM on a siding. I think Commissioner Patten understands that too. So I very strongly urge him to make it clear in the appropriate talks.
Thirdly, I believe that, so far at least, FYROM has shown that it is capable of using the various instruments properly. Even though there will of course be readjustments here, FYROM will continue to show that many of the tasks that are still being dealt with in Brussels today can in future be handled in Skopje, in the country itself. I hope that the honourable Members will agree to support these proposals as a sign of goodwill towards FYROM.
Mr President, since the start of the Yugoslav wars, the Republic of Macedonia - I prefer to use this abbreviation - has behaved as a constructive peace-keeper. We would remind you of the proposals made by the governments of Macedonia and Bosnia and Herzegovina at the time, which had non-violent liberalisation and a non-violent separation from the Yugoslav federal structure in view.
As you can see, our Macedonian friends have always played a very positive role and it is for this reason that it should be pointed out at this stage that Macedonia is not just a pawn in our so-called strive towards stability, but actually took the initiative. The former President, Mr Gligorov, can take special credit for this, and the current President too has already adopted the profile of President of all Macedonian citizens, so much so that the European Union should only be grateful to have him as interlocutor in the Balkans.
Despite the obvious reasons for any internal tension, both population groups have struck a reasonable modus vivendi and the outlook for reaching a sound solution to the remaining problems is good. It was, in fact, in Macedonia that I heard at the time about the Roma population actually not having too bad a time there. I was unaccustomed to hearing this type of comment about the Roma in Europe.
With regard to the problems afflicting Macedonia, higher education for the Albanian-speaking citizens deserves our special attention. Accessible higher education, with which you have a certain affinity, is an important instrument in the emancipation of population groups. I am speaking from personal experience as someone who attended the Protestant university in Amsterdam. I might never have studied otherwise.
Such an affinity and this type of higher education is also important in the development of the constitutional state and for the aptly termed mainstream society which needs to be strengthened in countries like this. The agreement with Macedonia should partly compensate for the damage which this country incurred following the boycott we instituted against Serbia, which is at no cost to us but costs Serbia' s neighbouring states all the more. It would be beneficial if we could reorganise this, especially vis-à-vis the neighbouring states. It is only fair that we should regulate aid to Macedonia properly now.
We are therefore quite prepared to support the liberals' amendment to keep aid independent from the donor states' interests, for we need to give industry in Macedonia and the region the best possible opportunities with the aid money available for reconstruction. I am more than happy to include Bulgaria and Romania in this, as it seems to me a tactical and psychological error only to talk about the five countries of former Yugoslavia, plus Albania. It is important to us that the economies in the region can stand on their own two feet again, which can quite easily be done with the aid money.
The agreement with Macedonia should be seen as a door opening to the European Union, allowing this country to join, even though this will not be the case in the foreseeable future. In the meantime, we constantly need to start from the premise in our policy that it is desirable for Macedonian legislation to resemble that of the Member States, and our policy should reflect this, even in the naming of aid programmes for Macedonia. I would quote the PHARE programme as an example.
Mr President, the name of the republic is still a problem on account of the Greek sensitivities surrounding it. I assume that the Member States will feel increasingly freer to use the name in their own language which fits the republic. If certain countries wish to use the words "former Yugoslavia" , then that is their business; others need not feel obliged to copy them. It will not do to keep us under constant pressure. Hence my support for the sound report by Mr Swoboda; we have come to expect nothing less of him, and hence also my words of appreciation for the respected Republic of Macedonia.
Mr President, let me begin by expressing my personal appreciation of the quality of Mr Swoboda' s work as rapporteur.
Today we are expressing a positive opinion on the opening of negotiations for a stabilisation and association agreement between the European Union and the Republic of Macedonia. We do so in the awareness that this decision, the very first relating to that area, is actually set in the context of an entirely new phase of our relations with the Balkans. This new phase, or rather policy, identifies the prospect of integrating the region into Europe as the only option for settling its conflicts peacefully.
Our agreement to the negotiations, as set out in the rapporteur' s explanatory statement, is born of the conviction that it is right for Union policy to combine both a regional dimension and a more precise assessment of efforts made and results achieved by individual countries in moving towards the acquis communautaire.
This is the dual objective which I believe should be pursued. On the one hand, we must maintain programmes on, for example, infrastructure, preparations - still premature - for free trade, and encouragement of economic and commercial cooperation between the countries in the area, and on the other, it is now appropriate to create a model of closer integration with the former Yugoslav Republic of Macedonia as an example of the policy.
And there are several reasons why our opinion can only be positive. As we were able to ascertain during our missions to Skopje, there has been considerable progress in the former Yugoslav Republic of Macedonia, as regards the economy, movement towards democracy and - an area which is difficult and contentious enough in the Balkans - multi-ethnic coexistence. On the other hand, the price Macedonia has been paying for the war in neighbouring Kosovo is very high, both in terms of logistic availability of NATO forces and in terms of reduced exports to Northern Europe.
I conclude, Mr President, by affirming that this progress is indeed difficult, fragile, and uncertain and it calls for constant vigilance on our part during the various stages of close and precise inspection that have long been advocated.
Mr President, Commissioner, I rise to express the warmth and optimism with which the Group of the European Liberal, Democrat and Reform Party welcomes the start of negotiations with the former Yugoslav Republic of Macedonia.
We are extremely hopeful that, along the lines set out by the rapporteur, Mr Swoboda, this agreement can represent an example to be rapidly extended to the other countries, especially Albania, Bosnia and Herzegovina, Croatia, Montenegro and Kosovo and, as soon as possible, Serbia.
We are convinced a rapid start to these negotiations and their speedy conclusion is the only way to achieve peace in the region - peace which did not automatically come with the end of the Kosovo war - thus avoiding the recurrence of further disintegration and a return to chaos and violence, with all the consequences of that in terms of continental, if not world, instability.
If the maintenance of peace and security is the basic motivation of the current courageous process of enlargement of the Union to the countries of Eastern Europe, that motivation must be present even more strongly in relations with Albania and the countries of former Yugoslavia. And that means decisively pursuing the kind of parallel enlargement to south-east Europe that the agreements we are discussing represent.
It is in that quasi-provocative spirit that we have presented an amendment suggesting the transfer of responsibility for south-east Europe from Foreign Affairs to Enlargement.
Very rapid and direct involvement of south-east Europe in the life of the European institutions has also led us to suggest that a limited number of observers invited from the national parliaments should be accepted into the European Parliament, and that staff from those countries could work in the Court of Justice and the Commission. But if the development in the region of a more democratic society and largely market-based economy is to be encouraged, we are convinced that immediate and concrete steps must be taken to intensify the struggle against corruption and to make international aid more effective for reconstruction and development.
With this in mind, we have presented some amendments which I hope Parliament will accept. First, the former Yugoslav Republic of Macedonia should be offered a customs tariff equal to zero for their exports to the European Union and compensation for the progressive reduction of customs duties applied by Macedonia to European products, on condition that the principle of joint customs control at the frontiers of Macedonia is accepted. Secondly, the former Yugoslav Republic of Macedonia should be encouraged, with adequate financial support, to gradually link its currency to the euro as the first step towards the Europeanisation of the whole Macedonian economy, with the additional aim of eliminating any possible corruption in the banking system. Thirdly, world aid and assistance coming into the region, and hence into Macedonia as well, should be clearly multilateral, and should not subject the beneficiary country to direct obligations towards the donor country.
Mr President, Commissioner, we hope the agreement can achieve all its objectives but we cannot delude ourselves that peace, stability and prosperity in south-east Europe can be achieved without dealing with the very wide-ranging problems we are trying to eliminate. I am referring to the future constitutional state of Kosovo, the need to involve Serbia in the region' s reconciliation process and - why not? - new discussions on relations between the European Union, NATO and the UN, in the light of the new balance that needs to be found between humanitarian intervention and state sovereignty, which I think calls for a change in the existing UN Charter.
Mr President, Commissioner, the war in Kosovo has knocked everything off balance. This is certainly true for the relations between the European Union and the western Balkans. Since then, expectations have been high. This applies to them and us. This is true on their part because - whether we like it or not - they are asking us for direct aid and they are wondering what Europe wants from them at the end of the day? Is there any prospect of membership? This is very much on their minds.
But here too, within the European Union, expectations are high. If we do things properly, this may well be a first taster of a genuine common foreign and security policy. Will the Union manage to display a united front and develop a common policy, for the first time, concerning such a difficult regulation? It also remains to be seen whether the European Union has learnt any lessons from the bad experiences in Bosnia when it comes to providing aid and the slightly better experiences in Kosovo. Can we, based on the experiences in Macedonia and in four other countries, improve on this?
Against this background of extremely high expectations, I do not think that I am exaggerating if I say that this first step, namely the stability and association agreement with Macedonia, is vitally important. This is not the Union' s only contribution. The debate on the Stability Pact, the debate on the CARA programme and the financing arrangements in the short term are all pending. We are now dealing with the stabilisation and association agreements, that is to say a medium-term issue. This is why I think that this first agreement with Macedonia is so crucial, because it serves as a model.
I am convinced that the four other countries are wondering what is going to happen. What does the European Union intend to do with Macedonia? Will it do the same to us? This first step is so important because of this model function.
Macedonia also serves as a model for another reason. The rapporteur has already hinted at this in no uncertain terms, namely, the issue of interethnic relations. There is no need to paint too much of an idealistic picture. During the presidential elections, it appeared that things were not running too smoothly, but compared to the rest of the region, Macedonia could serve as a model. We would gain a great deal if we managed to export this model to the rest of the western Balkans with the help of the Macedonians.
This model function also applies to regional cooperation. I could not agree more with the rapporteur: a balance must be struck between promoting regional cooperation on the one hand and maintaining the openness towards Bulgaria and Greece, and not cutting them off on the other.
Mr President, Commissioner, if we manage this first step successfully, we will have gained a great deal. If we mess it up, then we will have lost a great deal more.
Mr President, let me begin by saying that I have no problem with approving this very sound report in principle. I just want to point to one issue which in my view is not considered in the report and which raises a major problem in relation to Macedonia and the effectiveness of EU financial and other support. I am referring to the sanctions against Yugoslavia.
Do not misunderstand me: I too believe that we need to take effective action against the Milosevic regime. But firstly, these sanctions have a far-reaching and adverse impact on many of the neighbouring states too, including Macedonia, which find themselves in an extremely difficult economic situation as it is. Secondly, the entire population of Yugoslavia is being held accountable for the actions of Milosevic and his circle, which is wrong on humanitarian grounds and politically counterproductive. So I believe that we should take today' s debate as an opportunity to call for a rapid end to the policy of sanctions, as stated in Amendment No 10.
Mr President, we did not need to witness the end the Kosovo conflict to reach the conclusion that, after various wars in the territory of the former Yugoslavia, with their untold negative effects on the stability of the Balkans, a global and durable strategy for the whole region is needed, aimed at guaranteeing peace and stability in south-east Europe. This strategy, which took shape in the Stability Pact adopted on 10 June 1999 in Cologne, considers south-east Europe as a whole, but simultaneously recognises the diversity and unequal development of the various countries that compose the region. The European Union' s contribution under the Stability Pact, now converted into what is called the "stabilisation and association process" , represents a development in the regional concept the European Community drew up in 1996 for the five countries of the region: Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia, the former Yugoslav Republic of Macedonia and Albania. Its most significant aspect was the establishment of political and economic conditions intended to support the implementation of the Dayton peace agreement, and it should therefore contribute to regional stability.
So establishing relations between the European Union and the former Yugoslav Republic of Macedonia on a completely new basis, and offering that country the prospect of full integration into the structures of the European Union through the mechanism of the stabilisation and association process, constitutes an important contribution to stability in the Balkans. The assumption is that the countries are prepared to accept a certain set of conditions. The expectation is that we send them a politically relevant signal that it is possible for them to join us one day, maintaining respect for their sovereignty of course.
We are not deluding ourselves by believing that, once agreement is obtained, the mandate we are giving the Commission today could constitute a first major step towards peace and stability in that long-suffering region, where the people have already shown they have the right to seek membership of our area of freedom and development. They have suffered enough, first under the Soviet yoke and then from the high price they paid for being forced to become part of the communist bloc.
The evidence is that the former Yugoslav Republic of Macedonia is politically and economically capable of establishing new contractual relations with the European Union, going beyond the cooperation agreement in force since 1 June 1998, which in practice targets respect for the acquis communautaire, especially in key areas of the internal market. It is true that the former Yugoslav Republic of Macedonia still has a long way to go, but, given the political and economic reforms already made in the context of the cooperation agreement, and with transitional periods accepted for certain domains, the country will be able to fulfil the conditions for a stabilisation and association agreement. We share the view that its development is a factor for stability in the region, we approve the terms of the negotiating mandate as proposed, emphasising that what is involved is a bilateral agreement with the European Union, and we agree with the rapporteur when he stresses that this is the first concrete application of an integrated long term strategy for south-east Europe, and that the issue is how the Balkans can be structured in the long term in order to guarantee peace and stability. The various references made to regional cooperation with the neighbouring countries in fact become politically relevant in this context. This agreement can and must become an example to the other countries in the region. That is why it is so important. The point is that underlying this whole process is an effective political will on the part of the European Union to draw closer to these countries. We are aware that some of them are already undergoing processes of democratic stabilisation, that others still need to affirm the democratic authority of their governments, and that equilibrium in others depends on the military presence in the zone, but they are all countries which now know that, once they have overcome their difficulties, a bridge is available to provide an effective link with the European Union.
Mr President, Commissioner, I am not going to join in the unanimous chorus from my fellow Members. I think this report is a small masterpiece of hypocrisy. Paragraph 5 holds up this agreement as an example. We know there are 13 applicant countries, from Lithuania to Turkey, and just one black hole in Europe, the Balkans, but because these countries are denied the opportunity to become applicants, we want to make them believe that this agreement is a miracle. Paragraph 11 indicates that symbolic measures can replace the shared political outlook represented by applicant status.
But this is not just a masterpiece of hypocrisy, it is also an aberration, because, if negotiations begin tomorrow, this agreement will be signed in a year and will come into force in three years. And I defy you to imagine that there will not be membership applications in due form from Croatia, Macedonia and Bosnia, amongst the Balkan countries, three years hence. A few days ago Mr Racan announced that Croatia' s formal membership application would be presented at the end of 2000. There are bound to be other applications and this great work, this fine intellectual architecture, will crumble, left behind by events just as we have been left behind by everything that has been happening in the former Yugoslavia for the past 20 years.
This would not be so serious if this region of Europe were not so beset by the problems we are all aware of, problems which are being addressed, but which have not yet been resolved, by the new government of Macedonia. There are the problems of coexistence between the Macedonian majority and the Albanian minority, the connected problems of Kosovo, the notorious economic problems, the problems of being neighbour to a particularly developed mafia in Serbia, and then there is the problem of the Greek veto which must be condemned for what it is. After nearly 10 years, Greece continues to prevent this country being called by its own name, and I hope the interpreters have not used the term FYROM when I have been saying Macedonia. It is absolutely absurd. Apart from anything else it is offensive, in my opinion, to the Greek MEPs and the citizens of Greece. This question needs to be resolved urgently.
Finally, by happy chance, a letter from Mr Georgievski, President of Macedonia to Mr Fischler, dated 8 March, has come into my hands. In it, referring to Article O, now Article 49 of the Treaty, he asks if Macedonia can join the European Union. Why has the Council not informed us of this? Why has the Commission not informed us of this formal request from Macedonia?
Mr President, Commissioner, the Balkans are not purely a dark cave, politically speaking. The decidedly positive developments in the Republic of Macedonia over the past critical years speak for themselves.
The gruesome escalation of ethnic violence in neighbouring Kosovo did not reach its territory. Paradoxically, but truly, the war in Kosovo Polje generated exactly the opposite effect: the perilous gap of confidence between the Macedonian majority and the Albanian minority became decidedly smaller.
From the point of view of the Macedonian majority, the Albanian minority behaved loyally towards the common state during the international explosion of the Kosovo conflict. In the eyes of the Albanian minority, the Macedonians and the Macedonian state have more than met their neighbourly obligations in respect of Kosovo' s Albanian majority who were persecuted to the extreme.
This remarkable upshot of the Kosovar war negotiations can therefore justifiably be seen as the internal, political establishment of the Republic of Macedonia the second time round.
Mr Swoboda' s well-balanced and laudable report fits in with this unexpected and delightful upshot on a very practical level. In brief, the European Union knows what to do in Macedonia: to help this local port of refuge - recently used by scores of war refugees - to fulfil its role properly as a catalyst for the planned Stability Pact in the Balkans.
Mr President, as one who has been concerned with Macedonia for eight years, I have to contradict Mr Dupuis. What we are doing here is not hypocritical. We have reached a propitious moment and I think the Macedonians are glad about it. Please stop being so unpleasant and pouring cold water on everything. I think we should take a more positive approach here.
Macedonia did not go through a war. But it suffered from the war in its vicinity and from the sanctions, as it is still suffering from the sanctions that were rightly imposed on the neighbouring countries. It suffered enormously from the influx of refugees during the Kosovo war. So we must admit that developments in Macedonia have followed surprisingly continuous democratic lines. This is a country that has difficult inter-ethnic problems to deal with at home, and is resolving them with increasing success. Let me emphasise that we can congratulate Macedonia on its exemplary legislation on ethnic minorities and the way it applies it and that the consistent policy of integrating the 30% of ethnic Albanians in government activity, in government policy and in society, is a precondition for peaceful coexistence in Macedonia.
I am glad to see that the hope Mr Swoboda expressed in his report will be fulfilled early in March, i.e. that we will finally have an EU delegation there and that we, as the European Union, will finally have a greater role to play there. I believe that the opening of these negotiations on the stability and association process is the logical conclusion of a salutary and positive trend in that country. As a sign of our political commitment, we must finally show Macedonia in practice that we are indeed rewarding its own welcome regional cooperation by genuinely embarking on regional projects. Let me name just two small ones: the rapid resolution of the problem of the frontier crossing with Kosovo in Blace and the creation of Corridor 8, from Albania via Macedonia to Bulgaria. I think Mr Swoboda has drafted an excellent report, and it has my wholehearted support.
Mr President, I too would like to compliment Mr Swoboda on his report. I think it is a good thing that so many of us are expressing support for the approach he has adopted in it.
The report tackles stability in the region in a structural manner. This is also the purpose of the pending agreement with the Republic of Macedonia which we are debating today. Although the actual implementation of the Stability Pact has not yet started, the Commission has already developed the new instrument, entitled the Stabilisation and Association Agreement. This marks the beginning of the treaty-based stabilising process for the countries of the former Yugoslavia. These countries do not yet qualify for a pre-accession agreement. The present agreement is a kind of pre-pre-agreement, but with a view to joining in future.
The instrument of joining countries together by means of active treaties is excellent, provided that the agreements stipulated in them are implemented dynamically, so that the required stabilisation can actually be attained. Macedonia remains a potential minefield and has a history to match. It does, however, have the ambition to break free from this image. This requires internal stability.
The new government would like to tackle this matter and the agreement could be an agenda for reforms, including a direct role and equality for the Albanian minority. More than anything, the country needs peace and quiet now, in order to put its internal house in order and to find the road to greater prosperity. We, the social democrats, would urge the opposition to back these ideas. They need to help support the much-praised Macedonian model.
But the country also - and especially - needs external stability. What is the point of having internal stability if the surrounding environment is unstable? This stability is required in the relations with Yugoslavia, Kosovo, Albania and Bulgaria. The region should recognise that Macedonia exists and that it will continue to exist. External stability also means open borders and regional cooperation. Minorities and majorities need to be given room for human and cultural exchange.
Macedonia' s stability is very much linked with the developments in the neighbouring countries. The Kosovo problem is well-known and the international community is present there on a massive scale. It seems that the Albania factor is being underestimated. The Union considers it untimely to reach a stability and association agreement with this country. But what then instead? It is the very argument to conclude an agreement with Macedonia and not yet with Albania that cause us so much concern, so much so that a passive stance from the Union vis-à-vis Albania is really not acceptable.
What does the Commission intend to do regarding this issue? Yugoslavia is just as much a weak link in the stability process and, as such, a threat to Macedonia' s stability. We need to wait and see what happens there. The mood in Belgrade is becoming less predictable by the day. We, however, second the Council' s decision to give the sanctions a different focus. In this way, at least a serious attempt is being made to give the opposition, which is preparing for a new round of demonstrations, a shot in the arm.
What else will the Union undertake in this respect if the demand from the opposition - bringing forward elections - is met? What else can we do to support this opposition?
Mr President, Commissioner, Kosovo was hopefully the last occasion on which international law could be interpreted as saying that dictators could persecute minorities in the most repellent way on the grounds that "it is happening within their own nation" . When the USA and NATO and, finally, also the EU, reacted, it was already late, in fact very late. A great deal of suffering could have been avoided if the EU, among others, has acted earlier and more decisively. We, the European Union, therefore have a special responsibility to help, support and rebuild the Balkans now. Our absolute objective must be to create the prior conditions for all countries in south-east Europe to be integrated with other countries in the EU - economically, politically and in terms of trade.
Fertile soil for the growth of democracy in this war-ravaged part of Europe is best provided through trade and economic integration. We Liberals are prepared to go a long way and to do so quickly, just as Paolo Costa reported. It is therefore with great satisfaction that we welcome the proposal that is now being made for a stabilisation and association agreement with Macedonia, and we thank Mr Swoboda for a very good report. Macedonia deserves our support, especially in view of the self-sacrificial, disinterested work which the people and leaders of Macedonia undertook during the Kosovo war. Now that Macedonia is prising itself loose from the crushing embrace of Communism and nationalism, it is our duty to act and provide support in no uncertain terms. We should do exactly the same for the other countries in the Balkans. This is an urgent duty for the EU.
Mr President, allow me in this context to remind MEPs - especially in view of a discussion earlier this evening - of the fact that the man who is mainly responsible for war, human degradation, murder and driving innocent people from their homes is still governing what remains of Yugoslavia, namely Serbia. The man who is accused of genocide and who ought to be brought before the war crimes tribunal in the Hague still goes free. I am talking about Milosevic. As long as Milosevic is still there and Serbia is not pursuing a democratic path, Serbia constitutes a constant threat to peace throughout the Balkans, including in Macedonia.
Mr President, the agreement being promoted will be the first application of the Stability Pact in south-eastern Europe,
Its terms, which the Swoboda report accepts, are certainly not directed towards peace, but towards greater political and economic dominance of the country, and towards controlling its natural wealth, overexploiting its workforce and continuing to use that country as a springboard against the countries and peoples in the area who are resisting the new order. All this, in exchange for the promise of future accession to the European Union. The report accepts these attitudes along with the more general policy of the European Union on south-eastern Europe.
It is characteristic that the report congratulates FYROM on the constructive stance it maintained during the NATO attack, eulogises its pacifist role because it allowed its territory to be used as a base for NATO forces, but, of course, remains silent about the indignation of its people, which was manifested by mass demonstrations during the NATO bombardments.
Finally, because we consider that both the stability pact and the stabilisation and association process the European Union is implementing in countries in that area, will create new problems there, new tribulations for their peoples, and will reinforce the dominant role of the American and European imperialists, we will be voting against the report in an expression of our solidarity with the people of FYROM.
Mr President, Commissioner, one of the most basic aims of the European Union' s stability and association agreement with the Former Yugoslav Republic of Macedonia is to establish stability and peace in the area, and this, of course, presupposes developing and maintaining good neighbourly relations between the countries involved.
I shall not bother you with details of the problem concerning the name FYROM, which as you must know, is the subject of a difference of opinion with Greece and of negotiations between the two countries lasting over four years, under the aegis of the Secretary General of the UN in the context of related Security Council resolutions, but also the conventional obligation of the respective parties pursuant to Article 5 of the so-termed Intermediate Agreement of 1995.
I do, however, think it appropriate to say that, at the forthcoming negotiations and with the conclusion of the association agreement, the European side must point out to the Skopje government the need for it to show appropriate constructive political will, so that it may contribute positively to a successful outcome of the talks in New York. I should like to hope that such an appeal from Europe, with parallel emphasis on the difficulties that any further indecision would create for completing and implementing the association agreement, would be duly heeded and appraised accordingly by the Skopje government, so that it can respond appropriately, on the one hand, to Greece' s demonstrably conciliatory attitude concerning the specific issue, and, on the other hand, to the more general practical, declared intention and disposition of all the partners in the European Union, including Greece, to facilitate and support FYROM' s progress towards a United Europe.
Mr President, this is because I do not think that the harmonious day to day relations, contacts and communication between FYROM and Greece that have actually been achieved at both bipartite and multipartite level, and this mainly thanks to the practical arrangements of the intermediate agreement, I repeat, I do not think these sufficiently cover the conditions and criteria of good neighbourliness necessary, inter alia, for negotiating and concluding an association agreement. On the contrary, I think that this demand can only be considered satisfied by a de jure full normalisation of FYROM' s relations with all its neighbours. That, combined with the essential improvement of certain aspects of the internal situation in that country, in the area of minorities and democratic institutions, would round off the image of political maturity which FYROM has, in fact, presented in other respects and which has made our European family welcome closer relations with it.
Mr President, the agreement we are debating today, as analysed by Mr Swoboda, which I hope we will adopt tomorrow, constitutes the second politically positive step, after the stability pact for the area.
There is another small step, which is related to the recent partial lifting of the embargo decided by our 15 governments for Yugoslavia. For about 10 years, the situation in the area has been fluid. Both as an historical period and, in particular, as a political period, 10 years is a very long time. Under those conditions, then, there has been a real failure. In that sense, the agreement we will be voting on tomorrow, which contributes towards stability in the area, is de facto a move in the right direction. In essence, FYROM is a miniature version of the former Yugoslavia, regardless of where one or another minority holds supremacy. From that standpoint, the fact that so far it has resisted any influences from its wider environment is a very positive element and under no circumstances should any of us, any State, any policy or any view, impel that small republic towards external, disruptive movements in an effort to solve other problems, granted - let it be noted - that it has institutions which it can build upon still further and so become a real democracy.
In that area, there have been various policies from time to time, and what the European Union should guard against is the risk that, for ultimately superficial reasons, it may help to create banana republics elsewhere. We must be sure that, in seeking allies in the area, we must not always choose anyone who offers. We must choose those which are moderate, which have breadth of vision and which have a perception of peace and stability in the area.
I hope and wish, and am indeed certain, that the European Union, with maturity and with the measures it has begun to adopt, will little by little construct, in the wider area, the necessary environment which it needs itself. Let us not deceive ourselves: a Europe, one part of which is being held back because of frictions, misinterpretations and conflicts, and because of nationalistic clashes, will never be a Europe that has brought its own house to the level it wants.
In any event, speaking now as a Greek, I want to tell some of the speakers I listened to earlier that much of what was said is fixated on other times and places. They have quite failed to grasp the new conditions created in the area; the new and positive conditions which have been created, in very many cases on Greece' s initiative. You should know that the country which cooperates most with FYROM and has the best relations with it, in the entire area, is Greece, and this has contributed greatly to the stability of the area. I say this just so that we know where we stand.
Mr President, I found what Mr Souladakis said much more sensible than the statements by other colleagues from his Member State. So I must say quite plainly that anyone who tries to tie the agreement with Macedonia to resolving the issue of the country' s name, as he does, will not only find Macedonia itself against him but all the other EU Member States too. Let me also say quite openly that he is thereby doing huge damage to his own country' s interests. It is in our interest to see stability and peace in the Balkans, and there is a chance of that, although the Stability Pact is in danger of becoming a stillborn entity. I hope that is not the case, but the risk is there. That is precisely why it is so urgent for the EU to take a bilateral approach to the individual states and for us to open up definite prospects of EU membership for Macedonia. So I welcome Mr Swoboda' s excellent report, especially paragraph 12, which quite clearly maps out a European, an EU, prospect for Macedonia. Without indulging in any illusions, I believe that is important, it has to happen.
We know it cannot happen overnight, but a definite statement to the effect that Macedonia is quite clearly a European country and therefore has the right to be a member of the European Union is a most important, confidence-building measure. In my view, this is a unique opportunity to strengthen a democracy that has not only established a unique multi-ethnic government in this region but is also strengthening the autonomy of the local authorities, reforming the judicial and economic systems, and doing so under the most difficult conditions, in the aftermath of nationalism, Communism and war.
A few years ago, I had the privilege of inviting the current President and Prime Minister here as private individuals. At the time they were still finding it very difficult to build on their various contacts here. I am very happy to see they have kept the promise they made at the time: to build up a profoundly European democracy. We must thank them for playing this important role in moving towards peace, stability and democracy, at a very critical time last year, as I said, and at a strategically crucial point. So we are not just the donors here, we were also the recipients, and we owe it to the Macedonians to thank them for fulfilling a crucial European mission at that time. That is why it is important to negotiate and ratify the agreement promptly, rapidly to upgrade the EU representation to official delegation status, for our Commissioner to visit Macedonia very soon, as I hear he will, and for us to open up a definite prospect of EU membership for this country, as the Swoboda report does.
. This has been a very interesting general debate about the Balkans as a whole. It was none the worse for that, but perhaps I will be forgiven for concentrating very largely on the report because there are some extremely important issues that I want to touch on.
I am delighted to be able to be able to set out the Commission's position on the report. It is very helpful. It is an excellent contribution by Mr Swoboda and his colleagues. We are very grateful for his leadership on this issue and for that of some of his colleagues, a number of whom are in the House this evening - Mrs Pack, Mr Lagendijk and others.
I am very pleased that at our overall relations with FYROM are in such a good state. Perhaps Mr Dupuis will forgive me for using that expression - both he and his interpreter - in the spirit of entente cordiale. That has been helped by our excellent European Union representative in the country. He has been a great friend to Parliament and a great servant of the Commission.
The imminent commencement of negotiations on a stabilisation and association agreement is the most powerful example of our good relations. So to is the cooperation of FYROM in the rebuilding of Kosovo. I am grateful to the authorities in Macedonia for their assistance in recent weeks in helping to cope with the considerable difficulties with the power supply in Kosovo. Like honourable Members I recognise the stabilising role that this country has played during the Balkan tragedy, in particular when it comes to integrating the Albanian minority into the political and social life of the country. I saw the newly-elected President Georgievski a few weeks ago and I was extremely impressed, as others have been, by his commitment to multi-ethnicity and pluralism.
Let me set out where matters now stand on these negotiations to which - as Mr Lagendijk said - other countries in the region are looking with very considerable interest.
The Council adopted on 24 January this year its negotiating directives for a stabilisation and association agreement with the former Yugoslav Republic of Macedonia. This represents the most important step forward in the stabilisation and association process of the western Balkans region initiated by the Commission in May 1999.
Let me make clear the main elements of those draft directives. They cover the inclusion in the agreement of arrangements establishing a political dialogue with FYROM. They cover provisions for enhanced regional cooperation including the prospect of establishing free trade areas between the countries of the region, though I must make it clear that there is no question of any attempt to recreate the state of Yugoslavia. They cover the prospect of the establishment of a free trade area between the European Union and them within ten years of the entry into force of the agreement. They cover provisions on the movement of workers, freedom of establishment, supply of services, current payments and movement of capital. They cover a commitment by FYROM to approximate its legislation to that of the European Community, notably in key areas of the internal market; and they cover provisions on cooperation with FYROM in a wide range of fields, including justice and home affairs.
We are now making in the Commission the necessary preparations so that negotiations can start in March. I am due to visit FYROM in the second week in March. I hope to be able to set the process in motion then, although the formal negotiations will start very shortly thereafter. At the time of that visit I will also, as recommended by honourable Members and others, be upgrading our representation in FYROM.
The target date for concluding the negotiations is December this year but this will depend to a very large extent on the goodwill and determination of the negotiators. The agreement could enter into force in three to four years from now, given the time needed for ratification in Member States' parliaments.
I should like to comment very briefly on a number of other points in the draft resolution. We accept that the agreement should to a certain extent serve as an example for other such agreements, although obviously we will also want to take account of the fact that we are dealing with different countries, each of which has its own identity and its own concerns. I share the wide-spread concern that we should treat each country on its merits and not shackle everyone to the pace of the slowest in the development of relations with the Union. That has never been the intention. The very fact that negotiations are beginning first with FYROM, before all the others, is evidence that we can and do differentiate.
On the provision of regional aid referred to in the report we agree that our technical and financial assistance should go in part to projects having a cross-border or regional dimension. We agree that there should be an evolutionary clause on the prospect of EU membership contained in the stabilisation and association agreement. It will reflect the European Union's position on its relations with the countries of the western Balkans as set out in the Cologne European Council conclusions.
We strongly agree on the need to decentralise our assistance programmes to the maximum possible extent. As for the arrangements covering European Union assistance to the western Balkans, Members will be aware that we are drawing up a new regulation to simplify and streamline their management and to put everything under one regulation. I am aware that there is concern in FYROM and elsewhere at the end of the PHARE programme in these countries and, especially, at the loss of association with the PHARE name. I note with considerable concern what Members say on this score. I will take another look at the issue, although I should point out that having two PHARE programmes up and running risks real confusion. I want to stress, however, that whatever the programme is called, our commitment to the integration of FYROM and its neighbours into the European family is stronger than ever.
In general I trust that Members of this House will share my pleasure that Macedonia has reached this stage relatively rapidly. I hope that the other countries of the region will redouble their efforts to make similar progress. I look forward to many similar debates to this over the next few years marking, I hope, the success of what we are trying to do in the Balkans which, for me, remains the single most important litmus-test of what Europe is able to do on its own doorstep.
Thank you very much, Commissioner Patten.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
Agreement on comitology
The next item is the report (A5-0021/2000) by Mrs Frassoni, on behalf of the Committee on Constitutional Affairs, on the agreement between the European Parliament and the Commission on the implementation of the new Council decision of 28 June 1999 on comitology (1999/468/EC).
. (IT) Mr President, the approval of this agreement with the Commission on procedures for implementing the Council decision on comitology marks the end of a saga which has kept Parliament busy for two years, along with a few enthusiasts scattered among the various institutions of the Union, whom many people do not hesitate to call masochists.
Until 1993, the way the Commission exercised its executive powers, and in particular the mysterious and even suspect committee arrangements, was creating conflict and mistrust between the institutions, and threatening to have serious consequences on the legislative procedure. That is why, in accordance with Declaration No 31, annexed to the Treaty of Amsterdam, the Union institutions have undertaken a complex task of negotiation and consultation, resulting in the new Council decision, which revises the old system quite substantially, although we are not entirely satisfied with it. In particular, the decision outlines a form of parliamentary control whereby Parliament can sound the alarm if an implementing measure, deriving from an act adopted under the codecision procedure, oversteps the implementing powers delegated to the Commission.
During the protracted interinstitutional negotiations - which saw Parliament actively involved, thanks to the work of the rapporteur, Adelaide Aglietta - it was understood that the European Parliament and Commission would conclude an interinstitutional agreement on the procedures for implementing certain aspects of the new decision. On the one hand, certain points which the Council did not intend to incorporate into the decision were to be made explicit and, on the other, the system for providing information about implementing measures and monitoring them was to be organised more precisely.
During the trialogue held on 6 October 1999 in Strasbourg, the Presidents of the European Parliament and the Commission approved the idea of concluding this agreement soon. We believe we have respected that commitment, and indeed this was made relatively easy by the climate of trust and mutual respect evident throughout the negotiations with the Commission.
Essentially, the agreement deals with two points: one is the right of the European Parliament to be informed, which is the sine qua non for the genuine exercise of its right to intervene pursuant to Article 8 of the decision. Hitherto, such information had been supplied on paper and unsystematically, and was of no use to our services; and indeed this was often the fault of Parliament itself. From now on, the information will be provided by means of an electronic system called CIRCA, to which the European Parliament will have access. This represents a real innovation, not only for us, but also - I am sure - for the Commission.
The other point is that Article 8 of the Council decision does not specify either the method by which the European Parliament is to sound the alarm, or the time limit within which it must exercise its restricted power of control. Paragraphs 6 and 7 of the agreement confirm that, as a general rule, the European Parliament will adopt its resolution, stating its reasons, at a plenary sitting and has one month to exercise its right of intervention before the Commission adopts the draft implementing measure. But we all realise that it is not always possible to wait a month before implementing a measure. Therefore, the agreement contains explicit provisions on urgent procedure, including possible action by the committee responsible.
I want to end by stressing that we cannot assess whether this is a good agreement or not, we must wait and see how it works in practice. The European Parliament needs to acquire the resources, which it currently lacks, to ensure efficient monitoring of implementing measures, and the Commission must accept that some of its practices need reorganising to provide proper information to Parliament and ensure that control can be effective.
Finally, it needs to be borne in mind that - whatever happens - the real solution to the problems of comitology for the European Parliament is still to change the procedure for implementing legislation laid down in the Treaties, and gradually to dismantle the committees whose existence represents an anomaly that severely restricts the Commission' s executive power and may prejudice the European Parliament' s legislative powers.
Mr President, comitology is a concept most people do not know how to handle and hardly anyone knows what it means. It makes them think of secret societies and conspiracies, which is the way things used to be. In fact, it implies nothing other than fixing the procedures for the exercise of the implementing powers conferred on the Commission. The procedures for exercising these implementing powers take the form of a limited number of committee procedures.
Up until the Amsterdam Treaty, there were about 20 variations of these committee procedures, which created neither clarity in the implementation of legislation nor transparency for the citizens. On the contrary, for a long time even the European Parliament was not informed. For the European Parliament, the first step in the struggle for more transparency in this jungle of committees was to be informed, at least, of all that the European Commission intended to regulate in the context of these various committees.
Agreement was reached in 1988 in the form of an exchange of letters between Lord Plumb and Mr Delors. A further step towards transparency and the involvement of the European Parliament came with what is known as the modus vivendi of 20 September 1994, which granted Parliament the right not only to be informed but also to intervene in certain cases. It also gave it the possibility of scrutiny. With the Amsterdam Treaty, the situation improved decidedly when the number of committee procedures was drastically reduced - as the European Parliament had long wanted - to three procedures, the administrative procedure, the regulatory procedure and the advisory procedure.
Now, following the Amsterdam Treaty, the rights of information and control granted to the European Parliament in the past need to be enshrined anew in an interinstitutional agreement. Mrs Frassoni, our rapporteur, has done very careful work and identified the questions that have to be clarified in the context of that interinstitutional agreement and the administrative procedures that may have to be changed within Parliament. A key problem is the time factor. When the European Parliament is informed, it generally has to adopt a position within the very short timeframe of four weeks, should it so wish. In matters relating to the health and safety of the people of the European Union, the European Commission, as guardian of the Treaties and the only institution with the right of initiative, must be in a position to react very rapidly, if necessary within a few hours or days. Nevertheless, the European Parliament must retain the right to be informed and where appropriate also to react. Our rapporteur identifies very useful solutions to these difficulties, which I and my group can only support in full.
I just have one more request. In the German version, paragraph 2 of the resolution has been translated rather misleadingly and I urgently ask for clarification, which I would also like to see in the printed version later. In my view, instead of "weitergeführt werden müssen" the wording should be "erhalten bleiben müssen" . The German version is not very clear here. I would ask for that to be checked again. For the rest, I warmly thank our rapporteur. It is a difficult subject and I hope we have managed to make it somewhat easier to deal with now.
Mr President, I congratulate the rapporteur on her report. I must add that it is a welcome change to see Mrs Frassoni in such a conciliatory mood and willing to reach compromises with the other institutions. When it comes to the IGC, she is one of what the French call "les pures et dures" : no compromise, no deals with the other institutions; we would rather see the whole thing blocked than compromise our positions. Yet here she is willing to accept the steps forward that have been achieved, which are far from matching Parliament' s original position on the issue of comitology.
Let us remember what is at stake here. Parliament had four main criticisms of the comitology system as it existed prior to the new Council decision supplemented by this interinstitutional agreement.
Firstly, the whole system is obscure. It is not transparent with hundreds of committees meeting with secret agendas and nobody knowing who is on the committees. Here is a real step forward, in the new system that has been agreed. We are to know who is on each committee. We are to know when they meet. We are to get the agendas. We are to get the documents that are sent to them. The whole system will be more open and transparent - if still rather complex. So that is at least a step forward.
Our second criticism is that the system was very restrictive of the Commission. We adopt legislation in the European Union. We expect the Commission to implement it. And then we have a system designed to hinder the Commission and make it more difficult - especially what was called the "contre-filet" system, under which the Council could block the Commission by a simple majority even when the Council was not capable of finding an alternative to the implementing measure concerned. Here too there is at least some progress. The Council will no longer be able to block implementing measures indefinitely beyond the three-month period unless it has a qualified majority to block it, in other words, unless there is substantial opposition among the Member States represented in the Council. That is a more reasonable system. That, too, is a step forward.
But on our other two criticisms, we are less satisfied. The first criticism is of the system whereby the Commission is monitored, scrutinised, controlled if you like, only by a committee appointed by Member States or the Council not by Parliament. The legislative authority, Council and Parliament, should be equal. We confer implementing powers on the Commission, but then it is only a Council or Member State appointed body that can blow the whistle and say no to the Commission and stop the implementing measure. Parliament has no equivalent power.
True, we are now given the beginning of such a power in this new system. We are to receive all the draft implementing measures forwarded to a committee at the same time as it is sent to the committee. We will have the chance to scrutinise, to debate, to question. But we will only have the right to formally challenge the Commission if we think it has gone beyond the delegation that we have given to the Commission in the legislation. In other words, we can challenge the measure for being ultra-vires but not on its content. And in a democracy, Parliament should be able to challenge the content. Not that we do so every week. We are not seeking to immerse ourselves in implementing decisions, but it is a democratic safeguard that we should be able to do so on those few occasions when it really would be necessary. That is lacking in this new system, or at least is only there in embryonic form.
Finally, our fourth criticism is that if an implementing measure is blocked through the comitology system it is referred back, not to both branches of the legislative authority, but to the Council alone, which has the right possibly to take an alternative measure. That is not correct. Both branches adopt the legislation - Council and Parliament - that confers implementing powers on the Commission. If such implementing measures are referred back, it should be to both branches, not to one branch alone.
Overall we have a system which has made some progress. The supplementary aspects that arise from the interinstitutional agreement with the Commission are welcome, but that could not change the basic decision of the Council. Even here, we have renounced voluntarily - because this did not happen automatically - the Plumb-Delors agreement as part of the overall compromise. We have been willing to relinquish the provisions in that. We shall have to be very vigilant on what used to be covered by that agreement and is not fully covered by the new decision. We must be very vigilant.
So it is a step forward. My group reluctantly accepts it as a step forward. We are not as enthusiastic about compromising as Mrs Frassoni. We recognise that there are limitations and the issue will no doubt come back in a few years' time. If we want a Union that is democratic and transparent to the fullest degree we will have to revisit this subject.
Mr President, first I want to thank the rapporteur, Mrs Frassoni, for her work. It is never easy working on comitology. Mrs Schleicher referred to a kind of committee magic, something we have long talked about. Certainly the process has always been very complex, as a result of historical decisions, and these must eventually be rationalised.
In my opinion, the agreement reached between Commission and Parliament is a clear rationalisation of the process. From our point of view, it satisfies the fundamental interests of Parliament. Mr Corbett set out Parliament' s concerns. He says some of them have been satisfied and others have not. I would say the ones the Commission was able to satisfy have been satisfied. Mr Corbett is raising issues the Council decision does not cover, and unfortunately we can go no further on those.
So how far have we come? There is no doubt that we have reached a fundamental point, highlighted by Mrs Frassoni, given that we now have an automatic information system. This will facilitate two activities Parliament is especially interested in. One is knowing how the committees operate, about their composition, agendas, descriptions, and so on, and the other is the right of scrutiny over actual decisions.
I think this is a good agreement. It is a good agreement which undoubtedly improves the transparency of the process. From here on things are going to be easier. But the agreement we are reaching today should not be regarded as a backward step compared with the Plumb/Delors Agreement. Mr Corbett referred to that, but the new model is certainly much more complex, different because the situation is now different, and, in our opinion, much more coherent. We have made a start, and we hope the work will produce some excellent results.
We think there are other positive advances too. To a certain extent we have gone beyond agreements which are already dated and, by realigning old procedures with the new situation, we aim to clear up everything still outstanding from the past.
From the Commission' s point of view, our conclusion is that this is a good agreement, and we want to thank the Members of Parliament who worked on it - especially Mrs Frassoni. We hope that this new climate means we have achieved the result we were seeking, which is greater transparency and better information about the decisions of the Commission as an executive.
Thank you very much, Commissioner Solbes Mira.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
Protocol on the excessive deficit procedure
The next item is the report (A5-0013/2000) by Mr Knörr Borràs, on behalf of the Committee on Economic and Monetary Affairs, on a proposal for a Council Regulation amending Regulation (EC) No 3605/93 on the application of the Protocol on the excessive deficit procedure annexed to the Treaty establishing the European Community (COM(1999) 444 - C5-0174/1999 - 1999/0196(CNS))
Mr President, I am also pleased to welcome the Spanish Commissioner, Mr Solbes Mira, whom I have congratulated more than once, inside and outside this Parliament, on the excellent work he did in Spain on the subject of European convergence.
The proposal for an amendment to this regulation on the application of the Protocol on the excessive deficit procedure, annexed to the Treaty of Maastricht, raises fundamental issues concerning the switch to the 1995 European system of accounts, which, as you know, replaced the previous System of Accounts adopted in 1979, and in particular the emergence of new financial product categories, consistency in the calculation of the ratios of government deficit to gross domestic product on the basis of ESA 95 and, finally, recognising the importance of calculating interest expenditure and the consistency of the latter with this new methodology.
In our view, the main purpose of the proposal for a regulation is to update the definitions and the assessments of some of the economic operations involved in the calculation of deficits, as reflected in the Treaty establishing the European Community, the Treaty of Maastricht, which lays down the maximum percentages which the government deficit must not exceed as a ratio of GDP at market prices in the various Member States.
To date, the Member States have calculated this GDP in accordance with the criteria laid down in ESA 79. The most recent estimate of the deficit was submitted in September 1999 and it relates to the 1998 financial year.
Therefore, if the regulation is adopted, the estimate which is due to appear in March 2000, the first estimate of the deficit for the 1999 accounting year, will be made using the new system.
We know the Member States have done their duty - if I can use that expression - doing their calculations and preparing their national accounts in line with ESA 95, and they have already published their corresponding estimates. In addition to incorporating a new methodology, this has meant making slight changes to most accounting aggregates and operations, on account of the aforesaid methodological changes, and also the improved statistical information included in the estimates. These changes may of course alter the government deficits in terms of the Member States' national accounting.
I will now describe, very briefly, the five areas where the most important changes may occur.
First, the adjustments to the scope of what is meant by 'government institutional sector' under ESA 95. This is important, since government deficit means the deficit accumulated by all forms of government. The non-availability of precise criteria for the definition of government deficit would produce distortions in the estimates of the Member States' government deficits.
Secondly, the deficit - or, if applicable, the surplus - means the ESA 95 government sector' s net borrowing requirement or lending ability respectively
Thirdly, government investment means the gross fixed capital formation of the general government sector, as defined in ESA 95.
Fourthly, government debt is defined in accordance with ESA 95, as are the flows or interest stemming from assets/liabilities.
Fifthly and finally, the aggregate to which government debt will relate will be gross domestic product at current market prices, estimated in accordance with the 1995 European System of Accounts' definitions.
To summarise, I consider that this proposal constitutes a satisfactory adaptation of the criteria laid down in the 1995 European System of Accounts, and I therefore approve it in full, as did the committee.
Mr President, Commissioner, let me say at the outset that my group welcomes this proposal because it makes the basic statistical data for an economic and monetary union directed at stability and real growth more harmonised, directly comparable and more accurate. We have already heard about the various aspects involved. What I think is crucial is that henceforth the statistical data will be more reliable and comparable. We need that because the various European Union bodies and all the Member States within monetary union have to be able to depend on one another.
It is important to adjust the procedure for two reasons. Firstly, for the single market. It is most important quite generally in a single market to have reliable and directly comparable data and statistics so as to give an accurate picture of the situation and development trends.
Secondly, for economic and monetary union. The regulation dating from 1993 on the application of the Protocol must be brought into harmony with the methodology of the European system of accounts at national and regional level. That is vitally important to the accurate and reliable calculation of deficits. This adjustment will make it possible to estimate the deficits and debts in the Member States more precisely. These technical changes will have a very real impact on the actual position of the countries, since the data will automatically be amended in line with the public deficit.
I also welcome the fact that the estimates of the deficits for the 1999 financial year that are due to be published in March 2000 are already based on the new ESA, i.e. the analysis is based on consolidated aggregates that are economically relevant.
Let me also briefly use this debate as an opportunity to urge all the governments and political parties to do their utmost to ensure that this procedure never has to be initiated for an excessive deficit. It is good that the procedure exists. We need it because it lends our criteria the necessary seriousness and credibility. The citizens ask what happens if the criteria are not met. Thanks to these procedures and other measures we can prove that we are taking the criteria and ourselves seriously.
Another important point is that we must do all we can, not just to prevent excessive deficits, but also to further reduce public deficits.
I know what I am talking about and I will conclude by telling you why I am so glad we are holding this debate! We are currently holding a debate in my own country on whether the former minister for finance actually gave us accurate information on the deficit. In my country, Austria, new elections had to be held in 1995 in order to meet the Maastricht criteria and persuade our political partner to rethink his approach. I must also tell you that in the year 2000, when there is so much talk about us, the coalition talks with the SPÖ failed - and unfortunately so - because the Socialist Party brought down the negotiated austerity and consolidation programme. That is a prime reason why the new government had to be formed in Austria; for the Austrian People' s Party, the ÖVP, wants to continue to act as guarantor of economic stability. The ÖVP wants to ensure that we continue to meet the Maastricht criteria and reduce the public deficit, as we have agreed here.
Mr President, the beauty of statistical data is that it is not only reliable but also comparable. This is of great importance, especially in the light of European unification and the completion of the internal market. This is why this report is also so politically charged: a report, by the way, on which we would like to congratulate the rapporteur warmly.
It also inspires a few political comments. The Stability Pact is a given in Europe. All countries participating in the euro have committed themselves, in the medium term, to striving towards a budget which is either balanced or shows up a slight surplus. This, of course, does not mean that, if the economic climate is less than favourable, the budget could not fluctuate up or down slightly. It means that, in the long and medium term, there should be a balance or surplus.
The stronger the position of the participating countries, the stronger the euro will be. As a result, the three percent standard will rarely be exceeded, not even in a bad economic climate. This is the theory behind it, anyway. We have always been of the opinion that these criteria should be stringently met. That is of great importance in order to turn the EMU into a success, now and in the future. Strict compliance with the Stability Pact can thus contribute to a culture of stability within all EMU Member States.
Various Member States have taken one-off measures to be able to meet the criteria. We are of the opinion that the Member States' budget policy should be strictly supervised, to ensure that the measures continue to be taken in the spirit of the prescribed criteria at all times. A drop in standards should not be allowed. We are also of the opinion that a further reduction in the burden and reducing the national debt should be prioritised. Indeed, we still have not managed to stop passing on the burden to future generations.
. (ES) Mr President, many thanks, first of all, to the rapporteur for his splendid work. It was a subject which called for a large dose of technical skill and I think Mr Knörr has handled it with great precision and professionalism. I would not presume to be able to summarise the content of our proposal better than he has done; I would just like to add one small point: in addition to adaptation to ESA 95, there are two small technical changes which Mr Knörr knows all about, relating to interest and the valuation of debt in foreign currency. I just mention that to complete the view of the process.
Secondly, I would like to thank Mr Knörr for his speediness. He has done really good work in a very short time. This is an important subject for certain references which we have heard subsequently. What we are seeking with this legislation is not to make the statistics reliable and comparable - they already are - but to make them more reliable and more comparable. Obviously, the fact that Parliament has taken its decision so quickly will mean that the March figures can already be calculated on the basis of these new criteria.
That being so, I believe the final result will be better. The figures will be more reliable and more comparable and I think the concerns some Members have raised about compliance with the stability pact can be better addressed.
This regulation is purely instrumental. It does deal with the substance of the problem some of you have raised. But we do need to think about how we deal with the substance of the problem. The stability pact is in place and we will continue to press ahead with monitoring compliance by the various Member States, despite the fact that the results are clearly positive in all the Member States where we have analysed the position as regards the stability of the government deficit. But we see no reason to lower our guard. We must press on in that direction because we know it is vital.
So, once again - and finally - I want to thank you for your help in allowing us to measure stability with greater technical certainty and better comparability.
Thank you very much, Commissioner Solbes Mira.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
Increasing penal sanctions against counterfeiting of the euro
The next item is the report (A5-0020/2000) by Mrs Cederschiöld, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on a draft Framework Decision of the Council on increasing protection by penal sanctions against counterfeiting in connection with the introduction of the euro (5116/1999 - C5-0332/1999 - 1999/0821(CNS)).
. (SV) Mr President, ladies and gentlemen (all the more welcome for being so few in number), one might have thought that it was an unimportant subject which was to be discussed at this hour, but that is not the case. It is a definite and concrete issue. It is about our common currency. How many people here know that this currency is being counterfeited and that we have a quite unacceptable state of affairs? We cannot permit our common currency to become weaker through its being counterfeited. The ECB, ECOFIN, Europol, OLAF and the Commissioner responsible for legal questions have therefore realised that common countermeasures must be taken quickly in order to close the loopholes left by the legislation.
It is easy to forget that it will be possible to exchange the old currencies for twenty years after the new currency has been introduced. It is therefore important to include these currencies too in the section of the present programme of measures which deals with penal sanctions. This is something which Parliament has said it wants to see added.
The Council ought to have given Parliament the stipulated three-month period within which to consider, too, the last document produced on this matter, but we are all aware of how urgent it is to have these measures put safely in place. Because the issue is to be decided upon in March in the Council, Parliament has cause to adopt a position on the proposal now, so that the Member States have time also to take due account of Parliament' s points of view in the decision which has to be made in March.
Any country which began to make difficulties would incur a responsibility for the currency, and that country would be accountable, both morally and economically, if its actions were to contribute to a delay. A country which acted in that way would bring a lot of ill will upon itself.
On 1 January 2002 the euro will be in circulation. The whole of the Union must have the same protection, a type of protection which prohibits counterfeiting, not only of currencies in circulation but also of currencies which will be in circulation. It is important that, in time, there should be a more or less similar-looking form of protection under criminal law in all countries. The Commission has proposed measures aimed at providing information, together with penal sanctions, preventive measures and the pooling of experience. These measures do, in fact, entail a certain necessary harmonisation in as much as the lowest acceptable maximum penalty for currency counterfeiting is to be eight years' imprisonment. Trading with counterfeit currencies and the possession of counterfeiting equipment will also become criminal offences. Quite simply, we are to have a minimum level for the maximum penalty.
The denominations of the euro are well known. Modern computer equipment can be used to cause a very great deal of damage if we do not protect ourselves. Parliament has tabled a number of amendments to the present proposal, for example in regard to jurisdiction, the idea being that a person may only be prosecuted and sentenced in the one country for the same crime. There are also proposed sanctions against companies which are involved in counterfeiting, this being a measure which we would encourage. The new applicant States are also encouraged to adapt to these regulations.
It has taken two years for the Council and the Commission to produce this proposal. It is essential that the decision should now be taken in March. To delay, or perhaps even risk damage to the euro, would be indefensible. It would also be a betrayal of the people who will be handling the new, unfamiliar notes. In particular, it is believed that counterfeiters will turn their attention to countries outside the euro zone, where people are less familiar with the new currency. The protective measures cover these countries too, and the views expressed by these countries have carried a lot of weight. The present proposal is therefore staunchly inclusive and reciprocal in character, accepting responsibility for a variety of interests in a way which imposes obligations upon others. The Council must now convene in March and make the relevant decision.
Thank you for listening. Thank you, too, those who contributed to this matter' s being dealt with swiftly. I am thinking in particular of the Group of the Party of European Socialists.
Mr President, first I want to compliment the rapporteur, Charlotte Cederschiöld, on drawing up this report, which is an excellent point of departure for increasing protection by penal sanctions against counterfeiting in connection with the introduction of the euro. The euro will enter into circulation on 1 January 2002 and will become one of the world' s most important reserve currencies. Due to its importance on a world scale, the euro will be particularly exposed to the risk of counterfeiting and forgery. This draft decision therefore lays down a set of minimum standards intended to harmonise criminal law in this field and make its application by each Member State simpler and more effective. It also provides for the euro to be protected even prior to its circulation, which will fill a gap in legislation in some Member States.
I expressly support the rapporteur as regards the need to extend this protection to national currencies which can continue to be exchanged after they have been withdrawn from circulation. This means that every Member State must guarantee the establishment of effective, adequate penal sanctions, which act as a deterrent against the offences covered by the draft framework decision.
As to the proposal to establish a maximum custodial sentence of not less than eight years, I do not think that this will raise any problems as far as my country is concerned, even though the maximum sentence for counterfeiting under its criminal code is currently five years in prison, as it has already expressed willingness to make this amendment. I also call on those few Member States still harbouring reservations to resolve them so that a decision can rapidly be reached on this matter, for the reasons our rapporteur set out earlier when she called for this to be done.
Mr President, this draft framework decision represents the first time a common proposal on crime has been put forward, with legislation to be applied by all fifteen Member States at the same time. We are therefore making progress towards the aim of developing and confirming the status of the European Union as an area of freedom, security and justice, as expressed at Tampere.
Mr President, I need not repeat what the rapporteur said or the points Mr Coelho made. All that is indeed very true and correct. It is easy to counterfeit the euro. We are going through a dangerous transitional phase in which a phenomenon has appeared in criminal law that is perhaps unique in monetary history. It is that a currency that does not even exist yet, that is not in circulation, but exists only as bank deposit money, can nevertheless be counterfeited already. Yet because that currency is not yet in circulation as such, counterfeiting euros does not at present constitute a criminal offence.
It is a highly complex problem. If we do not act promptly - as Mrs Cederschiöld rightly said - anyone can produce a few counterfeit euros now and possibly not be prosecuted for subsequently putting them into circulation. Let me say in passing that this may seem an attractive prospect for a number of people.
So what is the European Union doing about it? It is doing a number of things that are right, as Mrs Cederschiöld has described; but, in the context of these things she described, Parliament must look not so much at the content of the framework decision, not so much at the report drawn up by Mrs Cederschiöld, but more at the procedures that are being applied.
The manner in which the Council, which is by far the most undemocratic institution in Europe, consulted the European Parliament makes a mockery of the concept of democracy. We received a text for consultation which the Council had been working on for a very long time, incidentally with only partial success - I will come to that in a moment.
Now the European Parliament is supposed to state its position on this complex, difficult and, at times, contradictory Council document in the space of three months. It is only thanks to the immense efforts of Mrs Cederschiöld and to Parliament' s decision not to stand by its democratic right to conduct its advisory procedure over an adequate period of time and to have all the documents available in all the languages, that we have now managed to give our position by the date set by the Council, so that the decision scheduled for March can indeed be taken.
On a subject as important as counterfeiting and protection against counterfeiting and harmonising the necessary criminal law provisions we cannot really work at the ridiculous pace the Council is demanding of us. So let me state quite clearly here, on behalf of my group, that we discussed at length with Mrs Cederschiöld whether it is reasonable to work like this. We concluded that it is not, but given the importance of the issue we nonetheless agreed to accept this procedure.
This framework decision does without any doubt represent some progress. Only, as Mrs Cederschiöld pointed out, in the end it does not fully achieve the legal certainty the Council wanted because various shortcomings have not been dealt with. They relate to the minimum rules we are seeking to establish, the minimum rules relating to a punishable offence and in particular the application of the same criminal law norms in all Member States, including those that have not yet introduced the euro but where it could theoretically be counterfeited. One reason they have not been dealt with is that as ever the leopard cannot change its spots, i.e. in the case of this framework decision, which specifically relates to judicial cooperation, the Council once again prefers to adhere to the level of government cooperation. That is why, and I quote, this framework decision "is confined to supplementing the provisions of the International Convention of 20 April 1929 for the suppression of counterfeiting and its Protocol" , i.e. the provisions of a timeworn international convention that is a good 71 years old. That means that the legal basis we are now seeking to establish to protect the euro does not derive from Community legislation, as it should, but merely takes the form of provisions supplementing an international convention dating back 71 years.
I leave it to the assembled company in this Chamber to decide whether that can be the future of a European Union based on judicial cooperation. Thank you for your attention during our night sitting together.
Mr President, the launch of the euro could well be a heaven-sent opportunity for counterfeiters. The fact is people are suddenly going to lose all their currency references, and that means they will be at serious risk of easily accepting forged euros because they are not very familiar with the genuine article. So the Council is naturally worried and is seeking to establish sanctions, primarily criminal, applicable in all the countries of Europe, against offences of this kind.
No doubt the Council could have been satisfied with a simple resolution recommending that Member States adopt national legislation to that effect. That is what I would have preferred, personally. But, probably through lack of confidence in the zeal of certain members, the Council has preferred to implement a legal instrument which is more binding at European level: a framework decision. Now that is where the difficulties begin, because criminal law comes under national sovereignty and the Treaty of Maastricht contains no specific provision covering this situation for the euro - so as not to frighten the voters by over-egging the pudding.
The draft framework decision before us today tries to cover up this lacuna by referring to Articles 31 and 34(2)(b) of the Treaty. However, I find these passports inadequate. Article 31 only envisages minimum common rules for criminal acts in certain cases, specifically restricted to organised crime, terrorism and drug trafficking. Counterfeiting is not on the list. Article 34, a product of the Treaty of Amsterdam, only lays down the new form of a framework decision, and clearly this only applies to the existing powers of the European Union. So we come back to the previous problem. In other words, the Council has not succeeded in giving this text a credible legal basis. In a way, this is deferred punishment for its lack of honesty, at the time, in presenting the Maastricht Treaty to the voters.
I would also like to make a more general point. Not so long ago we were dealing with one or more reports on questions of principle relating to the euro in virtually every part-session. But there has been nothing for a year. Just a few little technical reports like this one on counterfeiting. The Commission' s communication on its strategic objectives for 2000-2005, which we have debated this week, contained absolutely nothing on this vast subject, except the reminder, in a single line, that the euro coins and notes are due to come into circulation on 1 January 2002.
However, there are many underlying problems yet to be resolved. Let us mention, for example, the disturbing lack of public interest, the definition of monetary policy objectives abusively reduced to the mere fight against inflation, the strange coupling of monetary federalism to a lack budgetary or fiscal federalism, the status of the present applicant countries, when they become members, vis-à-vis the euro zone, the confused reaction of the international markets to this currency with no homogeneous popular foundation, and so on. Do I also need to mention that investors who sold dollars to buy euros have lost 20% since 1 January 1999, 40% if they bought bonds, and no less than 55% if they sold yen to buy euros? Mr President, for those unfortunate investors even real euros are false money. These are gigantic problems but they seem to be taboo here.
I should like to take over the baton from the previous speaker. There are a number of questions of principle which are demanding solutions, because the point of departure is, of course, that the regulation of criminal law is a national concern. Criminal law is part of each individual nation' s own cultural tradition, and it is very difficult to arrive at common definitions of what is to be understood by these basic legal concepts. I appreciate Mrs Cederschiöld' s work, and my point of departure will be her search - in connection with the Tampere Summit - for common definitions and common regulations regarding what is punishable and what common sanctions can be applied. She would like to devise these sanctions jointly so as to arrive at a coherent criminal justice system for offences which have particular relevance for the EU.
But the problem is that there is no legal basis for this, and with good reason, because the regulation of criminal law belongs to the sphere of national jurisdiction. In that context, I want to ask the following question of the Commission' s and the Council' s representatives: is the legal basis which has been invoked adequate? In my view, it is clearly in conflict with, and far exceeds the scope of, Article 34, paragraph 2, point b where a legal basis is established for so-called framework decisions which are binding upon the Member States in regard to the desired objectives, but in which it is left to the national authorities to determine the form and methods of implementation. What of course characterises the present draft framework decision is the fact that the Member States' obligations are laid down in detail. There is no freedom of choice regarding methods and implementation. In my view, this exceeds the parameters of the legal basis. I should like an answer from the Commission and the Council, for I consider it obvious that Article 31 does not supply the relevant legal basis.
Mr President, Commissioner, let me begin by warmly congratulating and thanking the rapporteur and pointing out that, in her report, she does not just welcome the draft framework decision but also proposes a few changes, which have been referred to by various speakers but which we cannot discuss in detail now, to supplement and improve the text.
It is crucially important to continue the success story of the euro and we must make every effort not to spoil this success story or put it at risk by taking inadequate measures to prevent counterfeiting - and we are well aware of the initial attempts that are being made. We have all noted that the conversion phase will bring uncertainty and risks with it. So, in addition to the efforts to combat counterfeiting, to ensure the sound implementation of the provisions, the planned information campaign will of course play a key role and here we still have serious work to do.
We are also concerned with the question of cooperation. We need to define the precise responsibilities of the ECB, the national central banks, the Commission and Europol pertaining to all matters relating to counterfeiting of the euro. I also think we should perhaps consider setting up an interinstitutional or EU body in charge of coordinating the cooperation work. In the same context, we could establish an early warning system functioning round the clock, together with a common information system for the rapid exchange of data between the responsible authorities.
Aside from the report, which we welcome, many questions have arisen that still need to be resolved. I hope the debate we are holding here will bring some clarification.
Mr President, Mrs Cederschiöld, ladies and gentlemen, how safe is the euro? That is, after all, a question the people often ask. And that question will of course become increasingly pressing with the approach of 1 January 2002, the date when they will have euros in their pockets. For the safety of the euro is not just a matter of the stability and external value of the currency but, in fact, also of protecting the euro against counterfeiting. That too is a concern of the people, for, as has rightly been said, this will be a new currency for them, new in terms of how it looks and also how it is used. Of course all the citizens of the EU Member States will also be faced with the novelty of a currency that is valid over such a wider area, and even beyond Europe, as a reserve currency. They will need time to get used to that too.
So it is clearly necessary to ask what the EU is doing to protect the euro against counterfeiting. And that is what we are discussing at this late hour. This really is a subject that is close to the citizen, so it is a pity it is being debated at such a late hour. But that cannot be helped.
Of course, the European Central Bank has been looking into the matter for a very long time. After all, it is responsible for technical measures to protect against counterfeiting. As has also been pointed out, in summer 1998 the Commission submitted a communication listing a very wide variety of areas where measures need to be taken, such as information, further training - an important area, cooperation between the euro-states and of course even beyond them, and measures under criminal law. That is what this framework decision is about.
Mrs Cederschiöld, let me offer you sincere thanks on behalf of the Commission and, above all, let me also thank Parliament for being prepared to give its position in the space of such a short time. I certainly appreciate that.
The framework decision aims to ensure that the Member States apply the same definition of counterfeiting offences. Of course the first condition for uniform action is always to have uniform definitions and, as was emphasised, what we are basically trying to do is to ensure that the euro is protected even before it is physically introduced.
Naturally, the Commission is also glad that the European Parliament' s prompt decision - and I hope the vote will be in favour - means the framework decision can enter into force very rapidly now, so that we can begin to transpose it. For the Commission has been asked to report, as it will in the first half of next year, on the progress in transposing it in the Member States, on whether the serious nature of this issue is being matched by serious action.
It has been pointed out that this framework decision is in fact a decision in the area of criminal law. In that respect we must recognise this innovation, this step, even if, as Mr Schulz just pointed out, simply supplementing a rather old convention is not really a particularly bold step. In reply to the question whether the Commission considers that the framework decision has an adequate legal basis under the Treaty, the Commission believes that the right basis is being applied here.
The framework decision will, however, have to be supplemented by other legal acts in future. The Commission will submit a proposal for a regulation on cooperation between all the responsible authorities and on cooperation with Europol. That proposal will establish a duty to cooperate, and a duty on the part of the national authorities to notify Europol of cases of counterfeiting and to present any confiscated counterfeit money to the European Central Bank for identification and classification, so that effective measures can then be taken.
On the question of coordinating the various measures, since early 1998, the Commission, followed now by OLAF, has been working with experts on the subject from the Member States, the European Central Bank and Europol on means of effectively combating counterfeiting of the euro in advance. As Mr Karas just pointed out, a few weeks ago the Commission submitted a proposal for an information campaign on the euro, to which it proposed allocating as much as EUR 32 million. That is a volume of funding that can be put to very effective use, a large amount; and of course the information campaign will also focus very strongly on protecting the euro against counterfeiting.
I believe that this debate shortly before midnight will also teach a salutary lesson to all those counterfeiters who believe their hour has come, because they think the EU is no longer awake at this late hour!
Thank you very much, Commissioner Schreyer.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
(The sitting was closed at 11.50 p.m.)